Exhibit 10.1

EXECUTION VERSION

CUSIP No. 00253JAA0

SECOND AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN

AGREEMENT

dated as of September 18, 2017

among

AARON’S, INC.,

as the Borrower,

THE LENDERS FROM TIME TO TIME PARTY HERETO,

and

SUNTRUST BANK,

as Administrative Agent, Swingline Lender and Issuing Bank

SUNTRUST ROBINSON HUMPHREY, INC.,

as a Joint Lead Arranger and Sole Bookrunner

BANK OF AMERICA, N.A.,

BRANCH BANKING AND TRUST COMPANY,

FIFTH THIRD BANK

and

REGIONS BANK,

as Joint Lead Arrangers and Co-Syndication Agents

CITIZENS BANK, N.A.

and

JPMORGAN CHASE BANK, N.A.,

as Co-Documentation Agents

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   Article I. DEFINITIONS; CONSTRUCTION      1     Section 1.1   
Definitions      1     Section 1.2    Classifications of Loans and Borrowings   
  28     Section 1.3    Accounting Terms and Determination      28    
Section 1.4    Terms Generally      29     Section 1.5    Letter of Credit
Amounts      29     Section 1.6    Times of Day      29  

Article II. AMOUNT AND TERMS OF THE COMMITMENTS

     29     Section 2.1    General Description of Facilities      29    
Section 2.2    Revolving Loans      30     Section 2.3    Procedure for
Revolving Borrowings      30     Section 2.4    Swingline Commitment      30    
Section 2.5    Term Loan A Commitment      30     Section 2.6    Procedure for
Borrowing of Swingline Loans; Etc      31     Section 2.7    Funding of
Borrowings      32     Section 2.8    Interest Elections      33     Section 2.9
   Optional Reduction and Termination of Commitments      34     Section 2.10   
Repayment of Loans      34     Section 2.11    Evidence of Indebtedness      35
    Section 2.12    Optional Prepayments      36     Section 2.13    Mandatory
Prepayments      36     Section 2.14    Interest on Loans      38    
Section 2.15    Fees      38     Section 2.16    Computation of Interest and
Fees      39     Section 2.17    Inability to Determine Interest Rates      40  
  Section 2.18    Illegality      40     Section 2.19    Increased Costs      41
    Section 2.20    Funding Indemnity      42     Section 2.21    Taxes      42
    Section 2.22    Payments Generally; Pro Rata Treatment; Sharing of Set-offs
     43     Section 2.23    Mitigation of Obligations      45  



--------------------------------------------------------------------------------

   Section 2.24    Letters of Credit      46      Section 2.25    Increase of
Commitments; Additional Lenders      50      Section 2.26    Defaulting Lenders
     54      Section 2.27    Refinancing Facilities      56      Section 2.28   
Extension of Revolving Loans and Term Loans      59  

Article III. CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT

     60      Section 3.1    Conditions To Effectiveness      60      Section 3.2
   Each Credit Event      62      Section 3.3    Delivery of Documents      62  

Article IV. REPRESENTATIONS AND WARRANTIES

     62      Section 4.1    Existence; Power      62      Section 4.2   
Organizational Power; Authorization      63      Section 4.3    Governmental
Approvals; No Conflicts      63      Section 4.4    Financial Statements      63
     Section 4.5    Litigation and Environmental Matters      63     
Section 4.6    Compliance with Laws and Agreements      64      Section 4.7   
Investment Company Act, Etc      64      Section 4.8    Taxes      64     
Section 4.9    Margin Regulations      64      Section 4.10    ERISA      64  
   Section 4.11    Ownership of Property      64      Section 4.12    Disclosure
     65      Section 4.13    Labor Relations      65      Section 4.14   
Subsidiaries      65      Section 4.15    Solvency      65      Section 4.16   
Anti-Corruption Laws and Sanctions      65      Section 4.17    No EEA Financial
Institutions      66      Section 4.18    Inactive Subsidiaries      66  

Article V. AFFIRMATIVE COVENANTS

     66      Section 5.1    Financial Statements and Other Information      66  
   Section 5.2    Notices of Material Events      67      Section 5.3   
Existence; Conduct of Business      68      Section 5.4    Compliance with Laws,
Etc      68      Section 5.5    Payment of Obligations      68      Section 5.6
   Books and Records      69      Section 5.7    Visitation, Inspection, Etc   
  69  

 

ii



--------------------------------------------------------------------------------

 

Section 5.8

   Maintenance of Properties; Insurance      69    

Section 5.9

   Use of Proceeds and Letters of Credit      69    

Section 5.10

   Additional Subsidiaries; Guarantees      70    

Section 5.11

   Further Assurances      71  

Article VI. FINANCIAL COVENANTS

     72    

Section 6.1

   Total Debt to EBITDA Ratio      72    

Section 6.2

   Fixed Charge Coverage Ratio      72  

Article VII. NEGATIVE COVENANTS

     72    

Section 7.1

   Indebtedness      72    

Section 7.2

   Negative Pledge      74    

Section 7.3

   Fundamental Changes      75    

Section 7.4

   Investments, Loans, Etc      76    

Section 7.5

   Restricted Payments      77    

Section 7.6

   Sale of Assets      77    

Section 7.7

   Transactions with Affiliates      77    

Section 7.8

   Restrictive Agreements      78    

Section 7.9

   Sale and Leaseback Transactions      78    

Section 7.10

   Legal Name, State of Formation and Form of Entity      78    

Section 7.11

   Accounting Changes      78    

Section 7.12

   Hedging Transactions      79    

Section 7.13

   Activities of Inactive Subsidiaries      79    

Section 7.14

   Government Regulation      79    

Section 7.15

   Ownership of Subsidiaries      79    

Section 7.16

   Use of Proceeds      79    

Section 7.17

   Amendment of Organizational Documents      79  

Article VIII. EVENTS OF DEFAULT

     80    

Section 8.1

   Events of Default      80    

Section 8.2

   Application of Funds      82  

Article IX. THE ADMINISTRATIVE AGENT

     84    

Section 9.1

   Appointment of Administrative Agent      84    

Section 9.2

   Nature of Duties of Administrative Agent      84    

Section 9.3

   Lack of Reliance on the Administrative Agent      85    

Section 9.4

   Certain Rights of the Administrative Agent      85    

Section 9.5

   Reliance by Administrative Agent      85    

Section 9.6

   The Administrative Agent in its Individual Capacity      85    

Section 9.7

   Successor Administrative Agent      86  

 

iii



--------------------------------------------------------------------------------

 

Section 9.8

   Authorization to Execute other Loan Documents      87    

Section 9.9

   Withholding Tax      87    

Section 9.10

   Administrative Agent May File Proofs of Claim      87  

Article X. MISCELLANEOUS

     88    

Section 10.1

   Notices      88    

Section 10.2

   Waiver; Amendments      90    

Section 10.3

   Expenses; Indemnification      92    

Section 10.4

   Successors and Assigns      94    

Section 10.5

   Governing Law; Jurisdiction; Consent to Service of Process      98    

Section 10.6

   WAIVER OF JURY TRIAL      98    

Section 10.7

   Right of Setoff      99    

Section 10.8

   Counterparts; Integration      99    

Section 10.9

   Survival      99    

Section 10.10

   Severability      99    

Section 10.11

   Confidentiality      100    

Section 10.12

   Interest Rate Limitation      100    

Section 10.13

   Patriot Act      100    

Section 10.14

   No Advisory or Fiduciary Responsibility      100    

Section 10.15

   Acknowledgement and Consent to Bail-In of EEA Financial Institutions      101
   

Section 10.16

   Amendment and Restatement      101  

 

iv



--------------------------------------------------------------------------------

Schedules

 

 

Schedule 1.1(a)

  —      Applicable Margin and Applicable Percentage  

Schedule 1.1(b)

  —      Lender Commitments  

Schedule 1.1(c)

  —      Progressive Finance Subsidiaries  

Schedule 1.1(d)

  —      Inactive Subsidiaries  

Schedule 2.24

  —      Existing Letters of Credit  

Schedule 4.14

  —      Subsidiaries  

Schedule 7.1

  —      Outstanding Indebtedness  

Schedule 7.2

  —      Existing Liens  

Schedule 7.4

  —      Existing Investments Exhibits       

Exhibit A

  —      Form of Assignment and Acceptance  

Exhibit B

  —      Form of Subsidiary Guarantee Agreement  

Exhibit C

  —      Form of Borrower Guarantee Agreement  

Exhibit 2.3

  —      Notice of Revolving Borrowing  

Exhibit 2.6

  —      Notice of Swingline Borrowing  

Exhibit 2.8

  —      Form of Conversion/Continuation  

Exhibit 3.1(b)(iv)

  —      Form of Secretary’s Certificate  

Exhibit 3.1(b)(vii)

  —      Form of Officer’s Certificate  

Exhibit 5.1(c)

  —      Form of Compliance Certificate

 



--------------------------------------------------------------------------------

Exhibit 10.1

SECOND AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN AGREEMENT

THIS SECOND AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN AGREEMENT (this
“Agreement”) is made and entered into as of September 18, 2017, by and among
AARON’S, INC., a Georgia corporation (the “Borrower”), the several banks and
other financial institutions from time to time party hereto (the “Lenders”) and
SUNTRUST BANK, in its capacity as Administrative Agent for the Lenders (the
“Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower, SunTrust Bank, as administrative agent, and certain of
the Lenders are party to that certain Amended and Restated Revolving Credit and
Term Loan Agreement, dated as of April 14, 2014 (as heretofore amended or
modified, the “Existing Credit Agreement”), which established (a) a $225,000,000
revolving credit facility in favor of the Borrower with a $25,000,000 swingline
subfacility and a $20,000,000 letter of credit subfacility and (b) a
$125,000,000 term loan facility in favor of the Borrower;

WHEREAS, the Borrower has requested certain amendments to the Existing Credit
Agreement, including (a) the increase of the Revolving Commitments to
$400,000,000 (provided that, for the avoidance of doubt, the swingline
subfacility shall not be increased), (b) the increase of the letter of credit
subfacility to $35,000,000 and (c) the provision of a $100,000,000 term loan
facility; subject to the terms and conditions hereof, the Lenders are willing to
agree to such amendments, and the parties hereto have agreed to effect such
amendments through an amendment and restatement of the Existing Credit
Agreement;

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower, the Lenders and the Administrative Agent agree that the
Existing Credit Agreement is amended and restated in its entirety as follows:

ARTICLE I.

DEFINITIONS; CONSTRUCTION

Section 1.1 Definitions. In addition to the other terms defined herein, the
following terms used herein shall have the meanings herein specified (to be
equally applicable to both the singular and plural forms of the terms defined):

“2011 Note Agreement” shall mean that certain Note Purchase Agreement, dated as
of July 5, 2011, by and among the Borrower, the other Loan Parties party
thereto, The Prudential Insurance Company of America and the other purchasers
signatory thereto, as such Note Purchase Agreement may be amended, supplemented,
restated, refinanced, replaced or otherwise modified from time to time in
accordance with the terms of this Agreement.

“2014 Note Agreement” shall mean, collectively, (i) that certain Note Purchase
Agreement, dated as of April 14, 2014, by and among the Borrower, the other Loan
Parties party thereto, The Prudential Insurance Company of America and the other
purchasers signatory thereto, as such Note Purchase Agreement may be amended,
supplemented, restated, refinanced, replaced or otherwise modified from time to
time in accordance with the terms of this Agreement, and (ii) that certain Note



--------------------------------------------------------------------------------

Purchase Agreement, dated as of April 14, 2014, by and among the Borrower, the
other Loan Parties party thereto, Metropolitan Life Insurance Company and the
other purchasers signatory thereto, as such Note Purchase Agreement may be
amended, supplemented, restated, refinanced, replaced or otherwise modified from
time to time in accordance with the terms of this Agreement.

“Aaron Rents Puerto Rico” shall mean Aaron Rents, Inc. Puerto Rico, a Puerto
Rico corporation.

“Accepting Lenders” shall have the meaning given to such term in Section 2.28.

“Acquisition” shall mean any transaction in which the Borrower or any of its
Subsidiaries directly or indirectly (i) acquires any ongoing business,
(ii) acquires all or substantially all of the assets of any Person or division
thereof, whether through a purchase of assets, merger or otherwise,
(iii) acquires (in one transaction or as the most recent transaction in a series
of transactions) control of at least a majority of the voting stock of a
corporation, other than the acquisition of voting stock of a wholly-owned
Subsidiary solely in connection with the organization and capitalization of that
Subsidiary by the Borrower or another Subsidiary Loan Party, or (iv) acquires
control of more than fifty percent (50%) ownership interest in any partnership,
joint venture or limited liability company.

“Acquisition Agreement” shall have the meaning set forth in Section 2.25(c).

“Additional Lenders” shall have the meaning given to such term in
Section 2.25(a).

“Adjusted LIBO Rate” shall mean, with respect to each Interest Period for a
Eurodollar Borrowing, the rate per annum obtained by dividing (i) LIBOR for such
Interest Period by (ii) a percentage equal to 1.00 minus the Eurodollar Reserve
Percentage.

“Administrative Agent” shall have the meaning assigned to such term in the
opening paragraph hereof.

“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.

“Affiliate” shall mean, as to any Person, any other Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, such Person. For purposes of this definition
“Control” shall mean the power, directly or indirectly, either to (i) vote ten
percent (10%) or more of securities having ordinary voting power for the
election of directors (or persons performing similar functions) of a Person or
(ii) direct or cause the direction of the management and policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
The terms “Controlling”, “Controlled by”, and “under common Control with” have
meanings correlative thereto.

“Agent Parties” shall have the meaning given to such term in Section 10.1(b).

“Aggregate Revolving Commitments” shall mean, collectively, all Revolving
Commitments of all Lenders at any time outstanding. On the Effective Date, the
amount of Aggregate Revolving Commitments is $400,000,000.

 

2



--------------------------------------------------------------------------------

“Agreement” shall have the meaning given to such term in the introductory
paragraph hereof.

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Borrower and its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Lending Office” shall mean, for each Lender and for each Type of
Loan, the “Lending Office” of such Lender (or an Affiliate of such Lender)
designated for such Type of Loan in the Administrative Questionnaire submitted
by such Lender or such other office of such Lender (or an Affiliate of such
Lender) as such Lender may from time to time specify to the Administrative Agent
and the Borrower as the office by which its Loans of such Type are to be made
and maintained.

“Applicable Margin” shall mean (a) with respect to all Base Rate Loans
outstanding on any date, a percentage per annum determined by reference to the
applicable Total Net Debt to EBITDA Ratio in effect on such date and the column
applicable to Base Rate Loans in Schedule 1.1(a) attached hereto and (b) with
respect to all Eurodollar Loans outstanding on any date and all letter of credit
fees, a percentage per annum determined by reference to the applicable Total Net
Debt to EBITDA Ratio in effect on such date and the column applicable to
Eurodollar Loans in Schedule 1.1(a) attached hereto; provided, that a change in
the Applicable Margin resulting from a change in the Total Net Debt to EBITDA
Ratio shall be effective on the second day after which the Borrower has
delivered the financial statements required by Section 5.1(a) or (b) and the
Compliance Certificate required by Section 5.1(c); provided further, that if at
any time the Borrower shall have failed to deliver such financial statements and
such certificate, the Applicable Margin shall be at Level V until such time as
such financial statements and certificate are delivered, at which time the
Applicable Margin shall be determined as provided above. Notwithstanding the
foregoing, the Applicable Margin from the Effective Date until the financial
statements and Compliance Certificate for the Fiscal Quarter ending on
September 30, 2017 are delivered shall be at Level II.

“Applicable Percentage” shall mean, with respect to the commitment fee, as of
any date, the percentage per annum determined by reference to the applicable
Total Net Debt to EBITDA Ratio in effect on such date as set forth on Schedule
1.1(a) attached hereto; provided, that a change in the Applicable Percentage
resulting from a change in the Total Net Debt to EBITDA Ratio shall be effective
on the second day after which the Borrower has delivered the financial
statements required by Section 5.1(a) or (b) and the Compliance Certificate
required by Section 5.1(c); provided, further, that if at any time the Borrower
shall have failed to deliver such financial statements and such certificate, the
Applicable Percentage shall be at Level V until such time as such financial
statements and certificate are delivered, at which time the Applicable
Percentage shall be determined as provided above. Notwithstanding the foregoing,
the Applicable Percentage for the commitment fee from the Effective Date until
the financial statements and Compliance Certificate for the Fiscal Quarter
ending on September 30, 2017 are delivered shall be at Level II.

“Approved Fund” shall mean any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (i) a Lender, (ii) an Affiliate
of a Lender or (iii) an entity or an Affiliate of an entity that administers or
manages a Lender.

 

3



--------------------------------------------------------------------------------

“Arrangers” shall mean (i) SunTrust Robinson Humphrey, Inc., in its capacity as
a joint lead arranger and sole bookrunner and (ii) Bank of America, N.A., Branch
Banking and Trust Company, Fifth Third Bank and Regions Bank, in their
capacities as joint lead arrangers.

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.4(b)) and accepted by the Administrative Agent, in the
form of Exhibit A attached hereto or any other form approved by the
Administrative Agent.

“Auto Borrow Agreement” has the meaning set forth in Section 2.6(e).

“Availability Period” shall mean the period from the Effective Date to the
Revolving Commitment Termination Date.

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

“Base Rate” shall mean the highest of (i) the per annum rate which the
Administrative Agent publicly announces from time to time to be its prime
lending rate, as in effect from time to time, (ii) the Federal Funds Rate, as in
effect from time to time, plus one-half of one percent (0.50%) per annum and
(iii) the Adjusted LIBO Rate determined on a daily basis for an Interest Period
of one (1) month, plus one percent (1.00%) per annum (any changes in such rates
to be effective as of the date of any change in such rate). The Administrative
Agent’s prime lending rate is a reference rate and does not necessarily
represent the lowest or best rate charged to customers. The Administrative Agent
may make commercial loans or other loans at rates of interest at, above or below
the Administrative Agent’s prime lending rate. Each change in the Administrative
Agent’s prime lending rate shall be effective from and including the date such
change is publicly announced as being effective. If the Base Rate shall be less
than zero, Base Rate shall be deemed to be zero for the purposes of this
Agreement.

“Borrower” shall have the meaning set forth in the introductory paragraph
hereof.

“Borrower Guarantee Agreement” shall mean the Borrower Guarantee Agreement,
substantially in the form of Exhibit C, made by the Borrower in favor of the
Administrative Agent for the benefit of the holders of (i) Hedging Obligations
owed by any Subsidiary Loan Party to any Lender or Affiliate of any Lender and
(ii) Treasury Management Obligations owed by any Subsidiary Loan Party to any
Lender or Affiliate of any Lender.

“Borrowing” shall mean a borrowing consisting of (i) Loans of the same Class and
Type, made, converted or continued on the same date and in the case of
Eurodollar Loans, as to which a single Interest Period is in effect, or (ii) a
Swingline Loan.

“Business Day” shall mean (i) any day other than a Saturday, Sunday or other day
on which commercial banks in Atlanta, Georgia are authorized or required by law
to close and (ii) if such day relates to a Borrowing of, a payment or prepayment
of principal or interest on, a conversion of or into, or an Interest Period for,
a Eurodollar Loan or a notice with respect to any of the foregoing, any day on
which dealings in Dollars are carried on in the London interbank market.

 

4



--------------------------------------------------------------------------------

“Capital Lease Obligations” of any Person shall mean all obligations of such
Person to pay rent or other amounts under any lease (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

“Capital Stock” shall mean, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“Cash Collateralize” shall mean, in respect of any Obligations, to provide and
pledge (as a first priority perfected security interest) cash collateral for
such Obligations in Dollars, to the Administrative Agent pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent (and “Cash Collateralization” and “Cash Collateral” have a
corresponding meaning).

“Cash Equivalents” shall mean, as at any date, (i) securities issued or directly
and fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
months from the date of acquisition, (ii) Dollar denominated time deposits and
certificates of deposit of (A) any Lender, (B) any domestic commercial bank of
recognized standing having capital and surplus in excess of $500,000,000 or
(C) any bank whose short-term commercial paper rating from S&P is at least A-1
or the equivalent thereof or from Moody’s is at least P-1 or the equivalent
thereof (any such bank being an “Approved Bank”), in each case with maturities
of not more than two hundred seventy (270) days from the date of acquisition,
(iii) commercial paper and variable or fixed rate notes issued by any Approved
Bank (or by the parent company thereof) or any variable rate notes issued by, or
guaranteed by, any domestic corporation rated A-1 (or the equivalent thereof) or
better by S&P or P-1 (or the equivalent thereof) or better by Moody’s and
maturing within six months of the date of acquisition, (iv) repurchase
agreements entered into by any Person with a bank or trust company (including
any Lender) or recognized securities dealer having capital and surplus in excess
of $500,000,000 for direct obligations issued by or fully guaranteed by the
United States in which such Person shall have a perfected first priority
security interest (subject to no other Liens) and having, on the date of
purchase thereof, a fair market value of at least one hundred percent (100%) of
the amount of the repurchase obligations and (v) investments, classified in
accordance with GAAP as current assets, in money market investment programs
registered under the Investment Company Act of 1940 which are administered by
reputable financial institutions having capital of at least $500,000,000 and the
portfolios of which are limited to Investments of the character described in the
foregoing clauses (i) through (iv).

 

5



--------------------------------------------------------------------------------

“Change in Control” shall mean the occurrence of one or more of the following
events: (i) any sale, lease, exchange or other transfer (in a single transaction
or a series of related transactions) of all or substantially all of the assets
of the Borrower to any Person or “group” (within the meaning of the Securities
Exchange Act of 1934 and the rules of the Securities and Exchange Commission
thereunder in effect on the date hereof), (ii) the acquisition of ownership,
directly or indirectly, beneficially or of record, by any Person or “group”
(within the meaning of the Securities Exchange Act of 1934 and the rules of the
Securities and Exchange Commission thereunder as in effect on the date hereof)
of thirty-three and one third (33 1⁄3) or more of the total voting power of
shares of stock entitled to vote in the election of directors of the Borrower;
or (iii) during any period of twenty-four (24) consecutive months, a majority of
the members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (A) who were members of that board
or equivalent governing body on the first day of such period, (B) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (A) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (C) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (A) and (B)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

“Change in Law” shall mean (i) the adoption of any applicable law, rule or
regulation after the date of this Agreement, (ii) any change in any applicable
law, rule or regulation, or any change in the interpretation, implementation or
application thereof, by any Governmental Authority after the date of this
Agreement, or (iii) compliance by any Lender (or its Applicable Lending Office)
or the Issuing Bank (or, for purposes of Section 2.19(b), by such Lender’s or
the Issuing Bank’s holding company, if applicable) with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the date of this Agreement; provided, that for
purposes of this Agreement, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Charges” shall have the meaning given to such term in Section 10.12.

“Class”, refers to whether such Loan, or the Loans comprising such Borrowing,
are Revolving Loans, Swingline Loans or Term Loans and when used in reference to
any Commitment, refers to whether such Commitment is a Revolving Commitment, a
Swingline Commitment or a Term Loan A Commitment.

“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.

“Commitment” shall mean a Term Loan A Commitment, Revolving Commitment or a
Swingline Commitment or any combination thereof (as the context shall permit or
require).

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C.
Section 1 et seq.), as amended from time to time, and any successor statute.

“Communications” shall have the meaning given to such term in Section 10.1(b).

 

6



--------------------------------------------------------------------------------

“Compliance Certificate” shall mean a certificate from the principal executive
officer or the principal financial officer of the Borrower in the form of, and
containing the certifications set forth in, the certificate attached hereto as
Exhibit 5.1(c).

“Consolidated EBITDA” shall mean for the Borrower and its Subsidiaries (other
than, at any time prior to the DAMI Joinder Date, the Dent-A-Med Entities) for
any period, an amount equal to the sum of (i) Consolidated Net Income for such
period plus (ii) to the extent deducted in determining Consolidated Net Income
for such period, but without duplication, (A) Consolidated Interest Expense,
(B) income tax expense, (C) depreciation (excluding depreciation of rental
merchandise) and amortization, (D) all other non-cash charges, (E) closing
costs, fees and expenses incurred during such period in connection with the
transactions contemplated by the Transaction Documents and the Note Agreements
(including the amendments thereto), in each case paid during such period to
Persons that are not Affiliates of the Borrower or any Subsidiary, (F) up to
$16,600,000 in restructuring charges incurred in Fiscal Year 2016 in connection
with the closure and consolidation of 56 Borrower-operated stores, (G) up to
$13,800,000 in restructuring charges incurred in the first half of Fiscal Year
2017 in connection with the closure and consolidation of 63 Borrower-operated
stores, (H) up to $2,000,000 in transaction fees and expenses (including legal
fees and expenses and investment banker fees) paid by Borrower in connection
with the SEI Acquisition, (I) up to $3,850,000 in reimbursement and/or
settlement of any expenses, indemnity claims and other items, in each case, to
the extent payable by Borrower to SEI or SEI’s subsidiaries or affiliates
pursuant to the terms of the SEI Acquisition Agreement or any related ancillary
acquisition documents between such parties, (J) up to $1,500,000 in advisory
fees and expenses paid by the Borrower to its third party consultant in the
second and third Fiscal Quarters of 2017, (K) up to $750,000 in construction and
design related fees and expenses; (L) business optimization, restructuring and
transition expenses, costs, charges, accruals or reserves incurred within three
(3) years of any Permitted Acquisition, which for the avoidance of doubt shall
include severance payments and costs, legal defense and settlement costs
(including any costs paid in satisfaction of judgments), relocation costs, costs
related to the closure, opening, curtailment and/or consolidation of facilities,
retention charges, systems establishment costs, spin-off costs, integration
costs, signing costs, retention and completion bonuses, amortization of signing
bonuses, inventory optimization expenses, contract termination costs,
transaction costs, costs related to entry into new markets, consulting fees,
recruiter fees; (M) business optimization, restructuring and transition related
expenses, costs, charges, accruals or reserves which are unrelated to any
Permitted Acquisition or divestiture of assets, all as determined on a
consolidated basis for the Borrower and its Subsidiaries (other than, at any
time prior to the DAMI Joinder Date, the Dent-A-Med Entities) for such period;
provided that the aggregate amount for all such items under this clause
(M) shall not exceed $10,000,000 in the aggregate during any four fiscal quarter
period; (N) loss of on-lease and off-lease inventory, physical damage to stores,
infrastructure, capital assets and other assets of the business and loss of
revenue, in each case, (1) to the extent reasonably identifiable by the Borrower
as having resulted from significant weather events or other natural disasters in
areas that have been declared a federal disaster or otherwise qualify for
federal emergency assistance, (2) to the extent occurring within twelve
(12) months after the occurrence of such significant weather event or natural
disaster, and (3) net of all related insurance proceeds received related thereto
(including, without limitation, all business interruption insurance and casualty
insurance), all as determined on a consolidated basis for the Borrower and its
Subsidiaries (other than, at any time prior to the DAMI Joinder Date, the
Dent-A-Med Entities) for such period; and (O) the amount of cost savings and
synergies projected by the Borrower in good faith to be reasonably anticipated
to be realized from actions taken or committed to be taken during such period in
connection with any Permitted Acquisition or any permitted disposition of assets
(in each case calculated on a Pro Forma Basis as though such cost savings and
synergies had been realized on the first day of such period, net of the amount
of actual benefits realized prior to or during such period from such actions);
provided that such actions have been taken or have been committed to be taken,
and the benefits resulting

 

7



--------------------------------------------------------------------------------

therefrom are anticipated by the Borrower in good faith to be realized within
twenty-four (24) months after the completion of the related Permitted
Acquisition or permitted disposition of assets; and provided, further, that the
aggregate amount for all such items under this clause (O) shall not exceed
$50,000,000 in the aggregate during the term of this Agreement, all as
determined on a consolidated basis for the Borrower and its Subsidiaries (other
than, at any time prior to the DAMI Joinder Date, the Dent-A-Med Entities) for
such period. Notwithstanding the foregoing, the amounts added back to
Consolidated Net Income in reliance on clauses (ii)(L), (ii)(M) and (ii)(N)
above shall not exceed $50,000,000 in the aggregate during any four fiscal
quarter period.

“Consolidated EBITDAR” shall mean, for the Borrower and its Subsidiaries for any
period, an amount equal to the sum of (a) Consolidated EBITDA plus
(b) Consolidated Lease Expense.

“Consolidated Fixed Charges” shall mean, for the Borrower and its Subsidiaries
for any period, the sum (without duplication) of (a) Consolidated Interest
Expense paid or payable for such period plus (b) Consolidated Lease Expense.

“Consolidated Interest Expense” shall mean, for the Borrower and its
Subsidiaries (other than, at any time prior to the DAMI Joinder Date, the
Dent-A-Med Entities) for any period determined on a consolidated basis in
accordance with GAAP, total cash interest expense, including without limitation
the interest component of any payments in respect of Capital Leases Obligations
capitalized or expensed during such period (whether or not actually paid during
such period).

“Consolidated Lease Expense” shall mean, for any period, the aggregate amount of
fixed and contingent rentals payable by the Borrower and its Subsidiaries (other
than, at any time prior to the DAMI Joinder Date, the Dent-A-Med Entities) with
respect to leases of real and personal property (excluding Capital Lease
Obligations) determined on a consolidated basis in accordance with GAAP for such
period.

“Consolidated Net Income” shall mean, for any period, the net income (or loss)
of the Borrower and its Subsidiaries (other than, at any time prior to the DAMI
Joinder Date, the Dent-A-Med Entities) for such period determined on a
consolidated basis in accordance with GAAP, but excluding therefrom (to the
extent otherwise included therein) (i) any extraordinary gains or losses,
(ii) any gains attributable to write-ups of assets, (iii) any equity interest of
the Borrower or any Subsidiary of the Borrower in the unremitted earnings of any
Person that is not a Subsidiary and (iv) any income (or loss) of any Person
accrued prior to the date it becomes a Subsidiary or is merged into or
consolidated with the Borrower or any Subsidiary on the date that such Person’s
assets are acquired by the Borrower or any Subsidiary, except to the extent
provided for in the definition of Pro Forma Basis in connection with a Permitted
Acquisition.

“Consolidated Total Debt” shall mean, at any time, all then currently
outstanding obligations, liabilities and indebtedness of the Borrower and its
Subsidiaries (other than, at any time prior to the DAMI Joinder Date, the
Dent-A-Med Entities) on a consolidated basis of the types described in the
definition of “Indebtedness”.

“DAMI Joinder Date” shall have the meaning given to such term in
Section 5.10(e).

“DAMI Pledge Agreement” means that certain Collateral Pledge Agreement dated on
or about September 11, 2015 made and executed by Progressive Finance in favor of
Wells Fargo Bank, N.A.

 

8



--------------------------------------------------------------------------------

“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.

“Default Interest” shall have the meaning set forth in Section 2.14(c).

“Defaulting Lender” shall mean, at any time, subject to Section 2.26(b), (i) any
Lender that has failed for two (2) or more Business Days to comply with its
obligations under this Agreement to make a Loan, to make a payment to the
Issuing Bank in respect of a Letter of Credit or to the Swingline Lender in
respect of a Swingline Loan or to make any other payment due hereunder (each a
“funding obligation”), unless such Lender has notified the Administrative Agent
and the Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding has not been
satisfied (which conditions precedent, together with any applicable Default,
will be specifically identified in such writing), (ii) any Lender that has
notified the Administrative Agent in writing, or has stated publicly, that it
does not intend to comply with any such funding obligation hereunder, unless
such writing or public statement states that such position is based on such
Lender’s determination that one or more conditions precedent to funding cannot
be satisfied (which conditions precedent, together with any applicable Default,
will be specifically identified in such writing or public statement), (iii) any
Lender that has defaulted on its obligation to fund generally under any other
loan agreement, credit agreement or other financing agreement, (iv) any Lender
that has, for three (3) or more Business Days after written request of the
Administrative Agent or the Borrower, failed to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender will cease to be a
Defaulting Lender pursuant to this clause (iv) upon the Administrative Agent’s
and the Borrower’s receipt of such written confirmation), (v) any Lender with
respect to which a Lender Insolvency Event has occurred and is continuing or
(vi) any Lender that has become the subject of a Bail-In Action. Any
determination by the Administrative Agent that a Lender is a Defaulting Lender
will be conclusive and binding, absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 2.26(b)) upon notification
of such determination by the Administrative Agent to the Borrower, the Issuing
Bank, the Swingline Lender and the Lenders.

“Dent-A-Med” shall mean Dent-A-Med Inc., an Oklahoma corporation.

“Dent-A-Med Credit Agreement” means that certain Loan and Security Agreement
dated as of May 18, 2011 by and among the Dent-A-Med Entities, as co-borrowers,
the lenders party thereto and Wells Fargo Bank, N.A. (as successor by merger to
Wells Fargo Preferred Capital, Inc.), as agent for the lenders thereunder, as
heretofore amended or modified.

“Dent-A-Med Entities” shall mean, collectively, Dent-A-Med, HC Recovery, Inc.,
an Oklahoma corporation and any other direct or indirect subsidiary of
Dent-A-Med formed after the Effective Date.

“Dollar(s)” and the sign “$” shall mean lawful money of the United States of
America.

“Domestic Controlled Affiliate” shall mean each Affiliate of the Borrower that
is (a) Controlled by the Borrower, and (b) incorporated or organized under the
laws of any State of the United States, the District of Columbia or Puerto Rico.

“Domestic Subsidiary” means any Subsidiary which is incorporated or organized
under the laws of any State of the United States, the District of Columbia or
Puerto Rico.

 

9



--------------------------------------------------------------------------------

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition or (c) any financial institution established in an EEA Member Country
which is a subsidiary of an institution described in clause (a) or (b) of this
definition and is subject to consolidated supervision with its parent.

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” shall mean the date hereof.

“Environmental Laws” shall mean all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, Release or threatened Release of any Hazardous Material or to
health and safety matters.

“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (i) any actual or alleged violation of
any Environmental Law, (ii) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (iii) any actual or
alleged exposure to any Hazardous Materials, (iv) the Release or threatened
Release of any Hazardous Materials or (v) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute.

“ERISA Affiliate” shall mean any trade or business (whether or not
incorporated), which, together with the Borrower, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for the purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

“ERISA Event” shall mean (i) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (ii) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived;
(iii) the filing pursuant to Section 412(d) of the Code or Section 303(d) of
ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (iv) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (v) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator appointed by the PBGC of any notice
relating to an intention to terminate any Plan or Plans or to appoint a trustee
to administer any Plan; (vi) the incurrence by the Borrower or any of its ERISA
Affiliates of any

 

10



--------------------------------------------------------------------------------

liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (vii) the receipt by the Borrower or any ERISA Affiliate
of any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

“Eurodollar Reserve Percentage” shall mean the aggregate of the maximum reserve
percentages (including, without limitation, any emergency, supplemental, special
or other marginal reserves) expressed as a decimal (rounded upwards to the next
1/100th of 1%) in effect on any day to which the Administrative Agent is subject
with respect to the Adjusted LIBO Rate pursuant to regulations issued by the
Board of Governors of the Federal Reserve System (or any Governmental Authority
succeeding to any of its principal functions) with respect to eurocurrency
funding (currently referred to as “eurocurrency liabilities” under Regulation
D). Eurodollar Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without the benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under Regulation D. The Eurodollar Reserve Percentage shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Event of Default” shall have the meaning provided in Article VIII.

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor, or the grant
by such Guarantor of a security interest, becomes effective with respect to such
Swap Obligation; provided that, for the avoidance of doubt, in determining
whether any Guarantor is an “eligible contract participant” under the Commodity
Exchange Act, the “keepwell” provision set forth in Section 24 of the Subsidiary
Guarantee Agreement and Section 24 of the Borrower Guarantee Agreement shall be
taken into account. If a Swap Obligation arises under a Master Agreement
governing more than one Hedging Transaction, such exclusion shall apply only to
the portion of such Swap Obligation that is attributable to Hedging Transactions
for which such Guarantee or security interest is or becomes excluded in
accordance with the first sentence of this definition.

“Excluded Taxes” shall mean with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, (i) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its Applicable Lending Office is located, (ii) any branch
profits taxes imposed by the United States of America or any similar tax

 

11



--------------------------------------------------------------------------------

imposed by any other jurisdiction in which any Lender is located and (iii) in
the case of a Foreign Lender, any withholding tax that (A) is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
to this Agreement, (B) is imposed on amounts payable to such Foreign Lender at
any time that such Foreign Lender designates a new lending office, other than
taxes that have accrued prior to the designation of such lending office that are
otherwise not Excluded Taxes and (C) is attributable to such Foreign Lender’s
failure to comply with Section 2.21(e).

“Existing Credit Agreement” shall have the meaning set forth in the recitals
hereof.

“Existing Letters of Credit” shall mean the letters of credit set forth on
Schedule 2.24.

“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100th of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System, as published by the Federal Reserve Bank of New York on
the next succeeding Business Day; provided, (i) if such day is not a Business
Day, the Federal Funds Rate for such day shall be such rate on such transactions
on the next preceding Business Day as so published on the next succeeding
Business Day and (ii) if no such rate is so published on such next succeeding
Business Day, the Federal Funds Rate for such day shall be the average rate
charged to SunTrust Bank or any other Lender selected by the Administrative
Agent on such day on such transactions as determined by the Administrative
Agent.

“Fee Letter” shall mean that certain letter agreement dated as of August 10,
2017, by and between the Borrower, SunTrust Robinson Humphrey, Inc. and the
Administrative Agent, setting forth certain fees applicable to the revolving
credit and term loan facilities described herein, either as originally executed
or as hereafter amended or modified.

“Fiscal Quarter” shall mean any fiscal quarter of the Borrower.

“Fiscal Year” shall mean a fiscal year of the Borrower.

“Fixed Charge Coverage Ratio” shall mean, at any date, the ratio of
(i) Consolidated EBITDAR for the four (4) consecutive Fiscal Quarters ending on
such date to (ii) Consolidated Fixed Charges for the four consecutive Fiscal
Quarters ending on such date.

“Foreign Lender” shall mean any Lender that is not a United States person under
Section 7701(a)(30) of the Code.

“Foreign Pledge Date” shall have the meaning set forth in Section 5.10(b).

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3.

“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

12



--------------------------------------------------------------------------------

“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly and
including any obligation, direct or indirect, of the guarantor (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (ii) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) as an account party in respect of any
letter of credit or letter of guaranty issued in support of such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposits in the ordinary course of business. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which Guarantee is made or, if
not so stated or determinable, the maximum reasonably anticipated liability in
respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith. The term “Guarantee” used as a verb has
a corresponding meaning.

“Guarantors” shall mean, collectively, (i) each Subsidiary Loan Party, including
each Person that joins as a Subsidiary Loan Party pursuant to Section 5.10 or
otherwise, (ii) with respect to (A) any Hedging Obligations between any Loan
Party (other than the Borrower) and any Lender or Affiliate of a Lender that are
permitted to be incurred pursuant to Section 7.12 and any Treasury Management
Obligations owing by any Loan Party (other than the Borrower), the Borrower and
(B) the payment and performance by each Specified Loan Party of its obligations
under its Guarantee with respect to all Swap Obligations, the Borrower and
(iii) the successors and permitted assigns of the foregoing.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedging Obligations” of any Person shall mean any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired under (i) any and all Hedging Transactions,
(ii) any and all cancellations, buy backs, reversals, terminations or
assignments of any Hedging Transactions and (iii) any and all renewals,
extensions and modifications of any Hedging Transactions and any and all
substitutions for any Hedging Transactions.

“Hedging Transaction” of any Person shall mean (i) any transaction (including an
agreement with respect to any such transaction) now existing or hereafter
entered into by such Person that is a rate swap transaction, swap option, basis
swap, forward rate transaction, commodity swap, commodity option, equity or
equity index swap or option, bond option, interest rate option, foreign exchange
transaction, cap transaction, floor transaction, collar transaction, currency
swap transaction, cross-currency rate swap transaction, currency option, spot
transaction, credit protection transaction, credit swap, credit default swap,
credit default option, total return swap, credit spread transaction, repurchase
transaction, reverse repurchase transaction, buy/sell-back transaction,
securities lending transaction, or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether or not any such transaction is governed by or subject to any master
agreement and (ii) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the

 

13



--------------------------------------------------------------------------------

International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Inactive Subsidiaries” means the Subsidiaries of Borrower identified on
Schedule 1.1(d).

“Incremental Funds Certain Provision” shall have the meaning set forth in
Section 2.25(c).

“Incremental Revolving Commitment” shall have the meaning set forth in
Section 2.25(a).

“Incremental Term Loan” shall have the meaning set forth in Section 2.25(a).

“Indebtedness” of any Person shall mean, without duplication (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person in respect of the deferred purchase price of property or services
(other than trade payables incurred in the ordinary course of business;
provided, that for purposes of Section 8.1(g), trade payables overdue by more
than one hundred twenty (120) days shall be included in this definition except
to the extent that any of such trade payables are being disputed in good faith
and by appropriate measures), (iv) all obligations of such Person under any
conditional sale or other title retention agreement(s) relating to property
acquired by such Person, (v) all Capital Lease Obligations of such Person,
(vi) all obligations, contingent or otherwise, of such Person in respect of
letters of credit, acceptances or similar extensions of credit, (vii) all
Guarantees of such Person of the type of Indebtedness described in clauses
(i) through (vi) above, (viii) all Indebtedness of a third party secured by any
Lien on property owned by such Person, whether or not such Indebtedness has been
assumed by such Person, (ix) all obligations of such Person, contingent or
otherwise, to purchase, redeem, retire or otherwise acquire for value any
Capital Stock of such Person, and (x) Off-Balance Sheet Liabilities. The
Indebtedness of any Person shall include the Indebtedness of any partnership or
joint venture in which such Person is a general partner or a joint venturer,
except to the extent that the terms of such Indebtedness provide that such
Person is not liable therefor.

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

“Institutional Investor” shall mean any insurance company, commercial,
investment or merchant bank, finance company, mutual fund, registered money or
asset manager, savings and loan association, credit union, registered investment
advisor, pension fund, investment company or fund, licensed broker or dealer,
“qualified institutional buyer” (as such term is defined under Rule 144A
promulgated under the Securities Act of 1933, as amended, or any successor law,
rule or regulation) or institutional “accredited investor” (as such term is
defined under Regulation D promulgated under the Securities Act of 1933, as
amended, or any successor law, rule or regulation).

“Intercreditor Agreement” shall mean that certain Amended and Restated
Intercreditor Agreement, dated as of the Effective Date, by and among the
Borrower, SunTrust Bank, as representative of the Lenders, The Prudential
Insurance Company of America, Metropolitan Life Insurance Company, and the other
Senior Noteholders (as defined therein), as amended, restated, supplemented or
otherwise modified from time to time.

 

14



--------------------------------------------------------------------------------

“Interest Period” shall mean with respect to any Eurodollar Borrowing, a period
of one, two, three or six months; provided, that:

(i) the initial Interest Period for such Borrowing shall commence on the date of
such Borrowing (including the date of any conversion from a Borrowing of another
Type), and each Interest Period occurring thereafter in respect of such
Borrowing shall commence on the day on which the next preceding Interest Period
expires;

(ii) if any Interest Period would otherwise end on a day other than a Business
Day, such Interest Period shall be extended to the next succeeding Business Day,
unless such Business Day falls in another calendar month, in which case such
Interest Period would end on the next preceding Business Day;

(iii) any Interest Period which begins on the last Business Day of a calendar
month or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period shall end on the last Business
Day of such calendar month; and

(iv) (A) no Interest Period for a Revolving Loan may extend beyond the Revolving
Commitment Termination Date or any Refinancing Revolving Maturity Date, as the
case may be, and (B) no Interest Period for a Term Loan may extend beyond the
applicable Maturity Date.

“Investments” shall have the meaning given to such term in Section 7.4.

“Issuing Bank” shall mean SunTrust Bank in its capacity as an issuer of Letters
of Credit pursuant to Section 2.24.

“LC Commitment” shall mean that portion of the Aggregate Revolving Commitments
that may be used by the Borrower for the issuance of Letters of Credit in an
aggregate face amount not to exceed $35,000,000.

“LC Disbursement” shall mean a payment made by the Issuing Bank pursuant to a
Letter of Credit.

“LC Documents” shall mean the Letters of Credit and all applications, agreements
and instruments relating to the Letters of Credit.

“LC Exposure” shall mean, at any time, the sum of (i) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, plus (ii) the
aggregate amount of all LC Disbursements that have not been reimbursed by or on
behalf of the Borrower at such time. The LC Exposure of any Lender shall be its
Pro Rata Share of the total LC Exposure at such time.

“Lender Insolvency Event” shall mean that (i) a Lender or its parent corporation
is insolvent, or is generally unable to pay its debts as they become due, or
admits in writing its inability to pay its debts as they become due, or makes a
general assignment for the benefit of its creditors, (ii) a Lender or its parent
corporation is the subject of a bankruptcy, insolvency, reorganization,
liquidation or similar proceeding, or a receiver, trustee, conservator,
custodian or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance

 

15



--------------------------------------------------------------------------------

Corporation or any other state or federal regulatory authority acting in such
capacity, has been appointed for such Lender or its parent corporation, or such
Lender or its parent corporation has taken any action in furtherance of or
indicating its consent to or acquiescence in any such proceeding or appointment
or (iii) a Lender or its parent corporation has been adjudicated as, or
determined by any Governmental Authority having regulatory authority over such
Person or its assets to be, insolvent; provided that, for the avoidance of
doubt, a Lender Insolvency Event shall not be deemed to have occurred solely by
virtue of the ownership or acquisition of any equity interest in or control of a
Lender or a parent corporation thereof by a Governmental Authority or an
instrumentality thereof so long as such ownership or acquisition does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.

“Lenders” shall have the meaning assigned to such term in the opening paragraph
of this Agreement and shall include, where appropriate, the Swingline Lender and
each Additional Lender that joins this Agreement pursuant to Section 2.25 or
2.27.

“Letter of Credit” shall mean any standby letter of credit issued pursuant to
Section 2.24 by the Issuing Bank for the account of the Borrower pursuant to the
LC Commitment and the Existing Letters of Credit.

“LIBOR” shall mean, for any applicable Interest Period with respect to any
Eurodollar Loan, the rate per annum (rounded upwards, if necessary, to the
nearest 1/100 of 1%) for deposits in Dollars for a period equal to such Interest
Period appearing on the display designated on Reuters Screen LIBOR01 Page (or
any successor page) as the London interbank offered rate for deposits in Dollars
at approximately 11:00 a.m. (London, England time) on the day that is two
(2) Business Days prior to the first day of the Interest Period; provided, that
if the Administrative Agent determines that the relevant foregoing sources are
unavailable for the relevant Interest Period, LIBOR shall mean the rate of
interest determined by the Administrative Agent to be the average (rounded
upward, if necessary, to the nearest 1/100th of 1%) of the rates per annum at
which deposits in Dollars are offered to the Administrative Agent two
(2) Business Days preceding the first day of such Interest Period by leading
banks in the London interbank market as of or about 10:00 a.m. for delivery on
the first day of such Interest Period, for the number of days comprised therein
and in an amount comparable to the amount of the Eurodollar Loan of the
Administrative Agent; provided, further, that, if LIBOR would be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.

“Lien” shall mean any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of any of the foregoing or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having the same economic effect as any
of the foregoing). A covenant not to grant a Lien or a “negative pledge” shall
not be determined a Lien for purposes of this Agreement.

“Loan Documents” shall mean, collectively, this Agreement, the LC Documents, the
Fee Letter, the Intercreditor Agreement, all Notices of Borrowing, all Notices
of Conversion/Continuation, the Subsidiary Guarantee Agreement, the Borrower
Guarantee Agreement, all collateral documents pursuant to Section 5.10(b), and
any and all other instruments, agreements, documents and writings executed in
connection with any of the foregoing.

 

16



--------------------------------------------------------------------------------

“Loan Facility Agreement” shall mean that certain Third Amended and Restated
Loan Facility Agreement and Guaranty dated as of April 14, 2014, by and among
the Borrower, SunTrust Bank, as Servicer and the financial institutions from
time to time a party thereto, as Participants, as amended, restated, amended and
restated, refinanced, replaced, supplemented or otherwise modified from time to
time.

“Loan Facility Documents” shall mean, collectively, the Loan Facility Agreement
and any and all other instruments, agreements, documents and writings executed
in connection with the foregoing.

“Loan Parties” shall mean the Borrower and the Subsidiary Loan Parties.

“Loans” shall mean all Term Loans, Revolving Loans and Swingline Loans in the
aggregate or any of them, as the context shall require.

“Master Agreement” shall have the definition set forth in the definition of
“Hedging Transaction”.

“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related,
resulting in a material adverse change in, or a material adverse effect on,
(i) the business, results of operations, financial condition, assets,
liabilities or prospects of the Borrower and its Subsidiaries taken as a whole,
(ii) the ability of the Borrower or the Loan Parties taken as a whole to perform
any of their respective obligations under the Loan Documents, (iii) the rights
and remedies of the Administrative Agent, the Issuing Bank and the Lenders under
any of the Loan Documents or (iv) the legality, validity or enforceability of
any of the Loan Documents.

“Material Domestic Subsidiary” means any Domestic Subsidiary of the Borrower
(other than, at any time prior to the DAMI Joinder Date, the Dent-A-Med
Entities) that has not already become a Subsidiary Loan Party that (i) at any
time (A) accounted for five percent (5.0%) of Consolidated EBITDA for any period
of four (4) Fiscal Quarters ended or (B) holds assets in an amount equal to or
greater than five percent (5.0%) of the aggregate fair market value (as
reasonably determined by the Borrower) of the total assets of the Borrower and
its Subsidiaries determined on a consolidated basis as of the last day of the
most recent Fiscal Quarter, or (ii) when taken together with other Domestic
Subsidiaries that are not already Subsidiary Loan Parties, (x) accounted for ten
percent (10.0%) of Consolidated EBITDA for any period of four (4) Fiscal
Quarters ended or (y) holds assets in an amount equal to or greater than ten
percent (10.0%) of the aggregate fair market value (as reasonably determined by
the Borrower) of the total assets of the Borrower and its Subsidiaries
determined on a consolidated basis as of the last day of the most recent Fiscal
Quarter. Upon the acquisition of a new Domestic Subsidiary or the merger or
consolidation of any Person with or into an existing Domestic Subsidiary (or the
acquisition of other assets by an existing Domestic Subsidiary), the
qualification of the affected Domestic Subsidiary as a “Material Subsidiary”
pursuant to the foregoing requirements of this definition shall be determined on
a Pro Forma Basis as if such Domestic Subsidiary had been acquired or such
merger, consolidation or other acquisition had occurred, as applicable, at the
beginning of the relevant period of four (4) consecutive Fiscal Quarters.

 

17



--------------------------------------------------------------------------------

“Material Indebtedness” shall mean, as of any date of determination,
Indebtedness (other than the Loans and Letters of Credit) of any one or more of
the Borrower and the Subsidiaries in an aggregate principal amount greater than
an amount equal to two percent (2.0%) of the aggregate book value of the total
assets of the Borrower and its Subsidiaries determined on a consolidated basis
as of the last day of the most recently ended Fiscal Quarter for which financial
statements have been delivered.

“Material Subsidiary” shall mean at any time any direct or indirect Subsidiary
of the Borrower having: (a) assets in an amount equal to at least five percent
(5.0%) of the aggregate book value of the total assets of the Borrower and its
Subsidiaries determined on a consolidated basis as of the last day of the most
recent Fiscal Quarter at such time; or (b) revenues or net income in an amount
equal to at least five percent (5.0%) of the total revenues or net income of the
Borrower and its Subsidiaries on a consolidated basis for the 12-month period
ending on the last day of the most recent Fiscal Quarter at such time.

“Maturity Date” shall mean, (a) with respect to the Term Loan A, the earlier of
(i) September 18, 2022 and (ii) the date on which the principal amount of the
outstanding Term Loan A has been declared or automatically have become due and
payable (whether by acceleration or otherwise), (b) with respect to any
Incremental Term Loan, the earlier of (i) the maturity date set forth in the
applicable documentation with respect thereto and (ii) the date on which the
principal amount of such outstanding Incremental Term Loan has been declared or
automatically have become due and payable (whether by acceleration or otherwise)
and (c) with respect to any Refinancing Term Loan, the earlier of (i) the
maturity date set forth in the applicable Refinancing Facility Amendment and
(ii) the date on which the principal amount of such outstanding Refinancing Term
Loan has been declared or automatically have become due and payable (whether by
acceleration or otherwise).

“Maximum Incremental Facility Amount” shall mean the greater of (a) $250,000,000
and (b) an unlimited amount; provided, that, with respect to this clause (b),
immediately after giving effect to such Incremental Term Loans or Incremental
Revolving Commitments (tested solely on the date of funding of any Incremental
Term Loan or establishment of any Incremental Revolving Commitments) the Total
Debt to EBITDA Ratio as of the last day of the fiscal quarter of the Borrower
most recently ended for which the Borrower has delivered financial statements
pursuant to Section 5.1(a) or (b) shall not be greater than 2.50:1.00 after
giving effect to such Incremental Term Loans or establishment of such
Incremental Revolving Commitments (in each case, assuming the Revolving
Commitments and any such Incremental Revolving Commitments are fully drawn) on a
Pro Forma Basis.

“Maximum Rate” shall have the meaning given to such term in Section 10.12.

“Moody’s” shall mean Moody’s Investors Service, Inc., and any successor thereto.

“Multiemployer Plan” shall have the meaning set forth in Section 4001(a)(3) of
ERISA.

“Net Cash Proceeds” shall mean the aggregate cash or Cash Equivalents proceeds
received by the Borrower or any Domestic Subsidiary in respect of any (i) sale
or disposition by the Borrower or any of its Subsidiaries of any of its assets,
(ii) any casualty insurance policies or eminent domain, condemnation or similar
proceedings or (iii) any issuance of Indebtedness not permitted under
Section 7.1, in each case net of direct costs incurred in connection therewith
(including legal, accounting and investment banking fees, and sales
commissions), taxes paid or payable as a result thereof and, in the case of any
sale or disposition or casualty, eminent domain, condemnation or similar
proceeding, the amount necessary to retire any Indebtedness secured by a Lien
permitted under this Agreement (ranking

 

18



--------------------------------------------------------------------------------

senior to any Lien of the Administrative Agent) on the related property; it
being understood that “Net Cash Proceeds” shall include any cash or Cash
Equivalents received upon the sale or other disposition of any non-cash
consideration received by the Borrower or any Domestic Subsidiary in connection
with any sale or disposition by the Borrower or any of its Subsidiaries of any
of its assets, any casualty insurance policies or eminent domain, condemnation
or similar proceedings or any issuance of Indebtedness not permitted under
Section 7.1.

“Non-Defaulting Lender” shall mean, at any time, a Lender that is not a
Defaulting Lender.

“Note Agreements” shall mean, collectively, the 2011 Note Agreement and the 2014
Note Agreement.

“Notes” shall mean any promissory notes issued hereunder at the request of any
Lender.

“Notice of Conversion/Continuation” shall have the meaning set forth in
Section 2.8(b).

“Notice of Revolving Borrowing” shall have the meaning as set forth in
Section 2.3.

“Notice of Swingline Borrowing” shall have the meaning as set forth in
Section 2.6.

“Notices of Borrowing” shall mean, collectively, the Notices of Revolving
Borrowing and the Notices of Swingline Borrowing.

“Obligations” shall mean, collectively, (i) all amounts owing by the Loan
Parties to the Administrative Agent, the Issuing Bank, any Lender (including the
Swingline Lender) or the Arrangers pursuant to or in connection with this
Agreement or any other Loan Document or otherwise with respect to any Loan or
Letter of Credit including without limitation, all principal, interest
(including any interest accruing after the filing of any petition in bankruptcy
or the commencement of any insolvency, reorganization or like proceeding
relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), all reimbursement
obligations, fees, expenses, indemnification and reimbursement payments, costs
and expenses (including all fees and expenses of counsel to the Administrative
Agent, the Issuing Bank and any Lender (including the Swingline Lender) incurred
pursuant to this Agreement or any other Loan Document), whether direct or
indirect, absolute or contingent, liquidated or unliquidated, now existing or
hereafter arising hereunder or thereunder, and all obligations and liabilities
incurred in connection with collecting and enforcing the foregoing, (ii) all
Hedging Obligations owed by any Loan Party or any Subsidiary to any Lender or
Affiliate of any Lender and (iii) all Treasury Management Obligations between
any Loan Party or any Subsidiary and any Lender or Affiliate of any Lender,
together with all renewals, extensions, modifications or refinancings of any of
the foregoing; provided, that, “Obligations” of a Guarantor shall exclude any
Excluded Swap Obligations of such Guarantor.

“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, other than indemnity obligations for any breach
of any representation or warranty which are customary in nonrecourse sales of
such assets, (ii) any liability of such Person under any sale and leaseback

 

19



--------------------------------------------------------------------------------

transactions which do not create a liability on the balance sheet of such
Person, (iii) any liability of such Person under any so-called “synthetic” lease
transaction or (iv) any obligation arising with respect to any other transaction
which is the functional equivalent of or takes the place of borrowing but which
does not constitute a liability on the balance sheet of such Person.

“OSHA” shall mean the Occupational Safety and Health Act of 1970, as amended
from time to time, and any successor statute.

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document.

“Participant” shall have the meaning set forth in Section 10.4(d).

“Participant Register” shall have the meaning set forth in Section 10.4(e).

“Patriot Act” shall mean the USA PATRIOT Act, Title III of Pub. L. 107-56
(signed into law October 26, 2001), as amended and in effect from time to time.

“Payment Office” shall mean the office of the Administrative Agent located at
303 Peachtree Street, N.E., Atlanta, Georgia 30308, or such other location as to
which the Administrative Agent shall have given written notice to the Borrower
and the other Lenders.

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.

“Permitted Acquisition” shall mean (a) the SEI Acquisition and (b) any
Acquisition (whether foreign or domestic) so long as (i) immediately before and
after giving effect to such Acquisition, no Default or Event of Default is in
existence (except, in the case of an Acquisition subject to the Incremental
Funds Certain Provision, in which case there is no Default or Event of Default
immediately before or immediately after execution and delivery of the applicable
Acquisition Agreement and there is no Specified Event of Default at the date the
applicable Permitted Acquisition is consummated), (ii) such Acquisition has been
approved by the board of directors of the Person being acquired prior to any
public announcement thereof, (iii) to the extent such Acquisition is of a Person
or Persons that are not organized in the United States and/or of all or
substantially all of the assets of a Person located outside the United States
and the aggregate EBITDA attributable to all Foreign Subsidiaries for the most
recently ended twelve month period (giving pro forma effect to such Acquisition;
provided that, in the case of an Acquisition subject to the Incremental Funds
Certain Provision, the date of determination for giving pro forma effect to such
Acquisition to determine compliance with this clause (iii) shall, at the option
of the Borrower, be the date of execution of the applicable Acquisition
Agreement, and such determination shall be made after giving effect to such
Acquisition (and the other transactions to be entered into in connection
therewith (including any incurrence of Indebtedness and the use of proceeds
thereof)); provided that such Acquisition must close within ninety (90) days of
the signing of the applicable Acquisition Agreement) exceeds twenty percent
(20%) of Consolidated EBITDA for the most recently ended twelve month period,
the Borrower complies with Section 5.10(b) hereof and (iv) immediately after
giving effect to such Acquisition, the Borrower and Subsidiaries will not be
engaged in any business other than (i) businesses of the type conducted by the
Borrower and its Subsidiaries on the Effective Date and businesses reasonably
related thereto, and (ii)

 

20



--------------------------------------------------------------------------------

any other ancillary businesses which are complementary to the business of the
Borrower and its Subsidiaries as conducted as of the Effective Date and that
generally provide goods or services to the same types of consumers serviced by
the businesses of the Borrower and its Subsidiaries as of the Effective Date. As
used herein, Acquisitions will be considered related Acquisitions if the sellers
under such Acquisitions are the same Person or any Affiliate thereof.

“Permitted Amendments” shall have the meaning given to such term in
Section 2.28.

“Permitted Encumbrances” shall mean

(i) Liens imposed by law for taxes not yet due or which are being contested in
good faith by appropriate proceedings and with respect to which adequate
reserves are being maintained in accordance with GAAP;

(ii) statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and other Liens imposed by law created in the ordinary
course of business for amounts not yet due or which are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves are
being maintained in accordance with GAAP;

(iii) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(iv) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(v) judgment and attachment liens not giving rise to an Event of Default or
Liens created by or existing from any litigation or legal proceeding that are
currently being contested in good faith by appropriate proceedings and with
respect to which adequate reserves are being maintained in accordance with GAAP;

(vi) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or materially interfere with the ordinary conduct
of business of the Borrower and its Subsidiaries taken as a whole;

(vii) other Liens incidental to the conduct of its business or the ownership of
its property and assets which were not incurred in connection with the borrowing
of money or the obtaining of advances or credit, and which do not in the
aggregate materially detract from the value of its property or assets or
materially impair the use thereof in the operation of its business; and

(viii) Liens on insurance policies owned by the Borrower on the lives of its
officers securing policy loans obtained from the insurers under such policies;
provided that (A) the aggregate amount borrowed on each policy shall not exceed
the loan value thereof, and (B) the Borrower shall not incur any liability to
repay any such loan;

 

21



--------------------------------------------------------------------------------

provided, that, the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Investments” shall mean:

(i) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States (or by any agency thereof
to the extent such obligations are backed by the full faith and credit of the
United States), in each case maturing within one year from the date of
acquisition thereof;

(ii) commercial paper having an A or better rating, at the time of acquisition
thereof, of S&P or Moody’s and in either case maturing within one year from the
date of acquisition thereof;

(iii) certificates of deposit, bankers’ acceptances and time deposits maturing
within one year of the date of acquisition thereof issued or guaranteed by or
placed with, and money market deposit accounts issued or offered by, any
domestic office of any commercial bank organized under the laws of the United
States or any state thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000;

(iv) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (i) above and entered into with a
financial institution satisfying the criteria described in clause (iii) above;
and

(v) mutual funds investing solely in any one or more of the Permitted
Investments described in clauses (i) through (iv) above.

“Person” shall mean any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity or any
Governmental Authority.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Private Placement Debt” shall mean Indebtedness incurred by the Borrower or its
Subsidiaries in respect of the issuance and sale of notes or other securities by
the Borrower or its Subsidiaries to Institutional Investors, which issuance and
sale does not require registration of such securities with the U.S. Securities
and Exchange Commission pursuant to the Securities Act of 1933, as amended.

“Pro Forma Basis” shall mean, for purposes of calculating compliance with
respect to any asset sale, casualty event, Permitted Acquisition, Restricted
Payment or incurrence of Indebtedness, or any other transaction subject to
calculation on a “Pro Forma Basis” as indicated herein (including without
limitation, for purposes of determining compliance with the financial covenants
in Article VI, and determining the Applicable Margin and Applicable Percentage)
that such transaction shall be deemed to have occurred as of the first day of
the period of four Fiscal Quarters most recently ended (the “Reference Period”)
for which the Borrower has delivered financial statements pursuant to
Section 5.1(a) or (b). For purposes of any such calculation in respect of any
Permitted Acquisition, (a) income statement and cash

 

22



--------------------------------------------------------------------------------

flow statement items attributable to the Person or property subject to such
Permitted Acquisition shall be included in Consolidated EBITDA for such
Reference Period after giving pro forma effect thereto as if such Permitted
Acquisition occurred on the first day of such Reference Period; (b) any
Indebtedness incurred or assumed by any Borrower or any Subsidiary (including
the Person or property acquired) in connection with such transaction and any
Indebtedness of the Person or property acquired which is not retired in
connection with such transaction (i) shall be deemed to have been incurred as of
the first day of the applicable period and (ii) if such Indebtedness has a
floating or formula rate, shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination; (c) capital expenditures attributable to the
Person or property acquired shall be included beginning as of the first day of
the applicable period; and (d) except as permitted pursuant to clauses (L), (M)
and (O) of the definition of Consolidated EBITDA, no adjustments for unrealized
synergies shall be included.

“Pro Forma Compliance Certificate” shall mean a certificate of a Responsible
Officer of the Borrower containing (x) reasonably detailed calculations of the
financial covenants set forth in Article VI recomputed as of the end of the
period of the four Fiscal Quarters most recently ended for which the Borrower
has delivered financial statements pursuant to Section 5.1(a) or (b) after
giving effect to the applicable transaction on a Pro Forma Basis and (y) if
delivered in connection with any Permitted Acquisition, certifications that
clauses (i) through (iv) of the definition of “Permitted Acquisition” have been
satisfied (or will be satisfied in the time permitted under this Agreement).

“Pro Rata Share” shall mean with respect to any Commitment of any Lender at any
time, a percentage, the numerator of which shall be such Lender’s Commitment (or
if such Commitments have been terminated or expired or the Loans have been
declared to be due and payable, such Lender’s Loan funded under such
Commitment), and the denominator of which shall be the sum of such Commitments
of all Lenders (or if such Commitments have been terminated or expired or the
Loans have been declared to be due and payable, all Loans of all Lenders funded
under such Commitments).

“Progressive Finance” shall mean Progressive Finance Holdings, LLC, a Delaware
limited liability company.

“Progressive Finance Subsidiaries” shall mean the direct and indirect
Subsidiaries of Progressive Finance identified on Schedule 1.1(c) hereto.

“Refinancing Facility” shall have the meaning assigned to such term in
Section 2.27(a).

“Refinancing Facility Amendment” shall have the meaning assigned to such term in
Section 2.27(a).

“Refinancing Revolving Facility” shall mean any Refinancing Facility that is a
revolving facility.

“Refinancing Revolving Maturity Date” shall mean the maturity date of any
Refinancing Revolving Facility.

“Refinancing Term Loan” shall mean any Refinancing Facility that is a term loan.

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

23



--------------------------------------------------------------------------------

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.

“Required Lenders” shall mean, at any time, Lenders holding at least fifty-one
percent (51.0%) of the Aggregate Revolving Commitments and the Term Loans at
such time or if the Lenders have no Commitments outstanding, then Lenders
holding at least fifty-one percent (51.0%) of the Revolving Credit Exposure and
the Term Loans; provided, that, to the extent that any Lender is a Defaulting
Lender, such Defaulting Lender and all of its Revolving Commitments, Revolving
Credit Exposure and Term Loans shall be excluded for purposes of
determining Required Lenders.

“Responsible Officer” shall mean any of the president, the chief executive
officer, the chief operating officer, the chief financial officer, the
treasurer, the controller or a vice president of the Borrower or such other
representative of the Borrower as may be designated in writing by any one of the
foregoing with the consent of the Administrative Agent; and, with respect to the
financial covenants only, the chief financial officer, the controller or the
treasurer of the Borrower.

“Restricted Payment” shall have the meaning set forth in Section 7.5.

“Revolving Commitment” shall mean, with respect to each Lender, the obligation
of such Lender to make Revolving Loans to the Borrower and to participate in
Letters of Credit and Swingline Loans in an aggregate principal amount not
exceeding the amount set forth with respect to such Lender on Schedule 1.1(b),
or in the case of a Person becoming a Lender after the Effective Date through an
assignment of an existing Revolving Commitment, the amount of the assigned
“Revolving Commitment” as provided in the Assignment and Acceptance executed by
such Person as an assignee, or the joinder executed by such Person, as the same
may be increased or decreased pursuant to terms hereof, or in any documentation
executed by such Lender in connection with an Incremental Revolving Commitment,
Incremental Term Loan or Refinancing Facility, as applicable.

“Revolving Commitment Termination Date” shall mean the earliest of (i) September
18, 2022, (ii) the date on which the Revolving Commitments are terminated
pursuant to Section 2.9(b) or Section 8.1 and (iii) the date on which all
amounts outstanding under this Agreement have been declared or have
automatically become due and payable (whether by acceleration or otherwise).

 

24



--------------------------------------------------------------------------------

“Revolving Credit Exposure” shall mean, for any Lender, the sum of such Lender’s
Revolving Loans, LC Exposure and Swingline Exposure.

“Revolving Loan” shall mean a loan made by a Lender (other than the Swingline
Lender) to the Borrower under its Revolving Commitment, which may either be a
Base Rate Loan or a Eurodollar Loan.

“S&P” shall mean McGraw Hill Financial, Inc., and any successor thereto.

“Sanctioned Country” shall mean, at any time, a country or territory that is, or
whose government is, the subject or target of any Sanctions.

“Sanctioned Person” shall mean, at any time, (i) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
any EU member state, (ii) any Person located, organized or resident in a
Sanctioned Country or (iii) any Person controlled by any such Person.

“Sanctions” shall mean economic or financial sanctions or trade embargoes
administered or enforced from time to time by (i) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (ii) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“SEI” shall mean SEI/Aaron’s, Inc., a Georgia corporation.

“SEI Acquisition” shall mean the acquisition by the Borrower of substantially
all of the assets of its franchisee, SEI/Aaron’s, Inc., which acquisition was
consummated on or about July 27, 2017.

“SEI Acquisition Agreement” shall mean that certain Asset Purchase Agreement
dated as of July 27, 2017, by and among SEI, certain subsidiaries and affiliates
of SEI party thereto and the Borrower.

“Solvent” shall mean, with respect to any Person on a particular date, that on
such date (a) the fair value of the property of such Person is greater than the
total amount of liabilities, including subordinated and contingent liabilities,
of such Person; (b) the present fair saleable value of the assets of such Person
is not less than the amount that will be required to pay the probable liability
of such Person on its debts and liabilities, including subordinated and
contingent liabilities as they become absolute and matured; (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay as such debts and liabilities mature; and
(d) such Person is not engaged in a business or transaction, and is not about to
engage in a business or transaction, for which such Person’s property would
constitute an unreasonably small capital. The amount of contingent liabilities
(such as litigation, guaranties and pension plan liabilities) at any time shall
be computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that would reasonably be expected to
become an actual or matured liability.

“Specified Event of Default” shall mean an Event of Default arising under
Section 8.1(a), (b), (h) or (i).

“Specified Loan Party” shall mean each Loan Party that is, at the time on which
the relevant Guarantee or grant of the relevant security interest under the Loan
Documents by such Loan

 

25



--------------------------------------------------------------------------------

Party becomes effective with respect to a Swap Obligation, a corporation,
partnership, proprietorship, organization, trust or other entity that would not
be an “eligible contract participant” under the Commodity Exchange Act at such
time but for the “keepwell” provision in Section 24 of the Subsidiary Guarantee
Agreement and Section 24 of the Borrower Guarantee Agreement.

“Specified Representations” shall mean the representations of the Loan Parties
contained in Sections 4.1, 4.2, 4.3(a), 4.3(b), 4.6 (insofar as it relates to
the execution, delivery and performance of the Loan Documents), 4.7, 4.9, 4.15,
4.16 and 4.17.

“Subsidiary” shall mean, with respect to any Person (the “parent”), any
corporation, partnership, joint venture, limited liability company, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, partnership, joint venture, limited liability company,
association or other entity of which securities or other ownership interests
representing more than fifty percent (50.0%) of the equity or more than fifty
percent (50.0%) of the ordinary voting power, or in the case of a partnership,
more than fifty percent (50.0%) of the general partnership interests are, as of
such date, owned, controlled or held, by the parent or one or more subsidiaries
of the parent or by the parent and one or more subsidiaries of the parent.
Unless otherwise indicated, all references to “Subsidiary” hereunder shall mean
a Subsidiary of the Borrower.

“Subsidiary Guarantee Agreement” shall mean the Subsidiary Guarantee Agreement,
substantially in the form of Exhibit B, made by the Subsidiary Loan Parties in
favor of the Administrative Agent for the benefit of the holders of the
Obligations.

“Subsidiary Loan Party” shall mean any Subsidiary (other than a Foreign
Subsidiary) that is party to the Subsidiary Guarantee Agreement (whether as
original party thereto or by subsequent joinder thereto).

“Swap Obligations” shall mean with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding not to
exceed $25,000,000.

“Swingline Exposure” shall mean, with respect to each Lender, the principal
amount of the Swingline Loans in which such Lender is legally obligated either
to make a Base Rate Loan or to purchase a participation in accordance with
Section 2.7, which shall equal such Lender’s Pro Rata Share of all outstanding
Swingline Loans.

“Swingline Lender” shall mean SunTrust Bank in its capacity as provider of
Swingline Loans hereunder.

“Swingline Loan” shall mean a loan made to the Borrower by the Swingline Lender
under the Swingline Commitment.

 

26



--------------------------------------------------------------------------------

“Swingline Rate” shall mean, for any Interest Period, the rate as offered by the
Administrative Agent and accepted by the Borrower. The Borrower is under no
obligation to accept this rate and the Administrative Agent is under no
obligation to provide it.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Term Loan A” shall have the meaning set forth in Section 2.5.

“Term Loan A Commitment” shall mean, with respect to each Lender, the obligation
of such Lender to make its portion of the Term Loan A hereunder in one advance
on the Effective Date, in a principal amount not exceeding the amount set forth
with respect to such Lender on Schedule 1.1(a). The aggregate principal amount
of all Lenders’ Term Loan A Commitments as of the Effective Date is
$100,000,000.

“Term Loans” shall mean the Term Loan A and any term loan made by a Lender to
the Borrower pursuant to Section 2.25 or Section 2.27.

“Total Debt to EBITDA Ratio” shall mean, at any date of determination, the ratio
of (a) Consolidated Total Debt as of such date to (b) Consolidated EBITDA for
the four consecutive Fiscal Quarters ending on such date.

“Total Net Debt to EBITDA Ratio” shall mean, at any date of determination, the
ratio of (i) the sum of (A) Consolidated Total Debt as of such date minus
(B) Unrestricted Cash in an aggregate amount not to exceed at any time the
aggregate amount of unrestricted cash of Borrower and its Subsidiaries on
deposit with, or otherwise held by, any Lenders or Affiliate thereof to
(b) Consolidated EBITDA for the four consecutive Fiscal Quarters ending on such
date.

“Transaction Documents” shall mean, collectively, the Loan Documents and the
Loan Facility Documents.

“Treasury Management Obligations” shall mean, collectively, (a) any treasury or
other cash management services, including deposit accounts, automated clearing
house (ACH) origination and other funds transfer, depository (including cash
vault and check deposit), zero balance accounts and sweeps, return items
processing, controlled disbursement accounts, positive pay, lockboxes and
lockbox accounts, account reconciliation and information reporting, payables
outsourcing, payroll processing, trade finance services, investment accounts,
securities accounts and supply chain financing, and (b) card services, including
credit cards (including purchasing cards and commercial cards), prepaid cards,
including payroll, stored value and gift cards, merchant services processing,
and debit card services.

“Type”, when used in reference to a Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Base Rate.

“United States” or “U.S.” shall mean the United States of America.

“Unrestricted Cash” shall mean, as of any date of determination, the aggregate
amount (without duplication) of cash and Cash Equivalents of the Borrower and
its Subsidiaries to the extent the same would be reflected on a consolidated
balance sheet of the Borrower and its Subsidiaries if the same were prepared as
of such date; provided, that, “Unrestricted Cash” of Foreign Subsidiaries shall
be net of repatriation costs.

 

27



--------------------------------------------------------------------------------

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

Section 1.2 Classifications of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g. a “Revolving
Loan” or “Term Loan”) or by Type (e.g. a “Eurodollar Loan” or “Base Rate Loan”)
or by Class and Type (e.g. “Revolving Eurodollar Loan”). Borrowings also may be
classified and referred to by Class (e.g. “Revolving Borrowing”) or by Type
(e.g. “Eurodollar Borrowing”) or by Class and Type (e.g. “Revolving Eurodollar
Borrowing”).

Section 1.3 Accounting Terms and Determination.

(a) Unless otherwise defined or specified herein, all accounting terms used
herein shall be interpreted, all accounting determinations hereunder shall be
made, and all financial statements required to be delivered hereunder shall be
prepared, in accordance with GAAP as in effect from time to time, applied on a
basis consistent with the most recent audited consolidated financial statement
of the Borrower delivered pursuant to Section 5.1(a); provided, that if the
Borrower notifies the Administrative Agent that the Borrower wishes to amend any
covenant in Article VI to eliminate the effect of any change in GAAP on the
operation of such covenant (or if the Administrative Agent notifies the Borrower
that the Required Lenders wish to amend Article VI for such purpose), then the
Borrower’s compliance with such covenant shall be determined on the basis of
GAAP in effect immediately before the relevant change in GAAP became effective,
until either such notice is withdrawn or such covenant is amended in a manner
satisfactory to the Borrower and the Required Lenders.

(b) Notwithstanding any other provision contained herein, (i) all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Accounting Standards Codification
Section 825-10 (or any other Financial Accounting Standard having a similar
result or effect) to value any Indebtedness or other liabilities of any Loan
Party or any Subsidiary of any Loan Party at “fair value”, as defined therein
and (ii) for purposes of this Agreement, any change in GAAP requiring leases
which were previously classified as operating leases to be treated as
capitalized leases shall be disregarded and such leases shall continue to be
treated as operating leases consistent with GAAP as in effect immediately before
such change in GAAP became effective.

(c) Notwithstanding the above, the parties hereto acknowledge and agree that all
calculations of the financial covenants in Article VI (including for purposes of
determining the Applicable Margin and any transaction that by the terms of this
Agreement requires that any financial covenant contained in Article VI be
calculated on a Pro Forma Basis) shall be made on a Pro Forma Basis with respect
to (a) sales, leases, transfers and/or involuntary dispositions of

 

28



--------------------------------------------------------------------------------

property in any period of twelve months with an aggregate fair market value in
excess of $15,000,000, (b) any Acquisition, (c) any incurrence of any
Incremental Term Loan and/or Incremental Revolving Commitment, (d) any
determination of whether a Domestic Subsidiary qualifies as a “Material
Subsidiary” pursuant to the definition of “Material Domestic Subsidiary” or
(e) any payment of a Restricted Payment occurring during such period.

Section 1.4 Terms Generally. The definitions of terms herein shall apply equally
to the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. In the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the word “to” means “to but
excluding”. Unless the context requires otherwise (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as it was
originally executed or as it may from time to time be amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
permitted assigns, (iii) the words “hereof”, “herein” and “hereunder” and words
of similar import shall be construed to refer to this Agreement as a whole and
not to any particular provision hereof, (iv) all references to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles,
Sections, Exhibits and Schedules to this Agreement and (v) all references to a
specific time shall be construed to refer to the time in the city and state of
the Administrative Agent’s principal office, unless otherwise indicated.

Section 1.5 Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any LC
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

Section 1.6 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

ARTICLE II.

AMOUNT AND TERMS OF THE COMMITMENTS

Section 2.1 General Description of Facilities. Subject to and upon the terms and
conditions herein set forth, (i) the Lenders hereby establish in favor of the
Borrower a revolving credit facility pursuant to which the Lenders severally
agree (to the extent of each Lender’s Revolving Commitment) to make Revolving
Loans to the Borrower in accordance with Section 2.2, (ii) the Issuing Bank may
issue Letters of Credit in accordance with Section 2.24, (iii) the Swingline
Lender may make Swingline Loans in accordance with Section 2.4, (iv) each Lender
agrees to purchase a participation interest in the Letters of Credit and the
Swingline Loans pursuant to the terms and conditions hereof; provided, that in
no event shall the aggregate principal amount of all outstanding Revolving
Loans, Swingline Loans and outstanding LC Exposure exceed at any time the
Aggregate Revolving Commitments from time to time in effect and (v) each Lender
severally agrees to advance its portion of the Term Loan A to the Borrower on
the Effective Date in a principal amount not exceeding such Lender’s Term Loan A
Commitment in accordance with Section 2.5.

 

29



--------------------------------------------------------------------------------

Section 2.2 Revolving Loans. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make Revolving Loans in Dollars, ratably
in proportion to its Pro Rata Share of the Revolving Commitments, to the
Borrower, from time to time during the Availability Period, in an aggregate
principal amount outstanding at any time that will not result in (i) such
Lender’s Revolving Credit Exposure exceeding such Lender’s Revolving Commitment,
or (ii) the sum of the aggregate Revolving Credit Exposures of all Lenders
exceeding the Aggregate Revolving Commitments. During the Availability Period,
the Borrower shall be entitled to borrow, prepay and reborrow Revolving Loans in
accordance with the terms and conditions of this Agreement; provided, that the
Borrower may not borrow or reborrow should there exist a Default or Event of
Default.

Section 2.3 Procedure for Revolving Borrowings. The Borrower shall give the
Administrative Agent written notice (or telephonic notice promptly confirmed in
writing) of each Revolving Borrowing substantially in the form of Exhibit 2.3
attached hereto (a “Notice of Revolving Borrowing”) (x) prior to 11:00 a.m. on
the requested date of each Base Rate Borrowing and (y) prior to 11:00 a.m. three
(3) Business Days prior to the requested date of each Eurodollar Borrowing. Each
Notice of Revolving Borrowing shall be irrevocable and shall specify: (i) the
aggregate principal amount of such Borrowing, (ii) the date of such Borrowing
(which shall be a Business Day), (iii) the Type of such Revolving Loan
comprising such Borrowing and (iv) in the case of a Eurodollar Borrowing, the
duration of the initial Interest Period applicable thereto (subject to the
provisions of the definition of “Interest Period”). Each Revolving Borrowing
shall consist entirely of Base Rate Loans or Eurodollar Loans, as the Borrower
may request. The aggregate principal amount of each Eurodollar Borrowing shall
be not less than $1,000,000 or a larger multiple of $500,000, and the aggregate
principal amount of each Base Rate Borrowing shall not be less than $1,000,000
or a larger multiple of $100,000; provided, that Base Rate Loans made pursuant
to Section 2.5 or Section 2.24(d) may be made in lesser amounts as provided
therein. At no time shall the total number of Eurodollar Borrowings outstanding
at any time exceed six. Promptly following the receipt of a Notice of Revolving
Borrowing in accordance herewith, the Administrative Agent shall advise each
Lender of the details thereof and the amount of such Lender’s Revolving Loan to
be made as part of the requested Revolving Borrowing.

Section 2.4 Swingline Commitment. Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans to the Borrower in
Dollars, from time to time during the Availability Period, in an aggregate
principal amount outstanding at any time not to exceed the lesser of (i) the
Swingline Commitment then in effect and (ii) the difference between the
Aggregate Revolving Commitments and the aggregate Revolving Credit Exposures of
all Lenders; provided, that the Swingline Lender shall not be required to make a
Swingline Loan to refinance an outstanding Swingline Loan. The Borrower shall be
entitled to borrow, repay and reborrow Swingline Loans in accordance with the
terms and conditions of this Agreement.

Section 2.5 Term Loan A Commitment. Immediately prior to the Effective Date, the
aggregate outstanding principal amount of term loans under the Existing Credit
Agreement was $84,375,000. Subject to the terms and conditions set forth in this
Agreement, on the Effective Date, each Lender holding a Term Loan A Commitment
agrees to (x) extend the maturity date of its portion of the outstanding term
loan under the Existing Credit Agreement to the Maturity Date applicable to the
Term Loan A and (y) make an advance in the amount of its Pro Rata Share of the
$15,625,000 being advanced to the Borrower on the Effective Date (and, to the
extent necessary such that the portion of such extended Term Loans held by such
Lender equals such Lender’s Term Loan A Commitment, make additional advances
and/or permit the reallocation of its Term Loans among the other Lenders holding
Term Loan A Commitments) (such extended Term Loans and any new Term Loans
advanced pursuant to this Section 2.5, collectively, the “Term Loan A”). The
Term Loan A may be, from time to time, a Base Rate Loan or a Eurodollar Loan or
a combination thereof.

 

30



--------------------------------------------------------------------------------

Section 2.6 Procedure for Borrowing of Swingline Loans; Etc.

(a) Except in connection with any Auto Borrow Agreement, the Borrower shall give
the Administrative Agent written notice (or telephonic notice promptly confirmed
in writing) of each Swingline Borrowing (“Notice of Swingline Borrowing”) prior
to 10:00 a.m. on the requested date of each Swingline Borrowing. Each Notice of
Swingline Borrowing shall be irrevocable and shall specify: (i) the principal
amount of such Swingline Loan, (ii) the date of such Swingline Loan (which shall
be a Business Day) and (iii) the account of the Borrower to which the proceeds
of such Swingline Loan should be credited. The Administrative Agent will
promptly advise the Swingline Lender of each Notice of Swingline Borrowing. Each
Swingline Loan shall accrue interest at the Swingline Rate or any other interest
rate as agreed between the Borrower and the Swingline Lender and shall have an
Interest Period (subject to the definition thereof) as agreed between the
Borrower and the Swingline Lender. The aggregate principal amount of each
Swingline Loan shall be not less than $100,000 or a larger multiple of $50,000,
or such other minimum or maximum amounts agreed to by the Swingline Lender and
the Borrower. The Swingline Lender will make the proceeds of each Swingline Loan
available to the Borrower in Dollars in immediately available funds at the
account specified by the Borrower in the applicable Notice of Swingline
Borrowing not later than 1:00 p.m. on the requested date of such Swingline Loan.
The Administrative Agent will notify the Lenders on a quarterly basis if any
Swingline Loans occurred during such quarter.

(b) The Swingline Lender, at any time and from time to time in its sole
discretion, may, on behalf of the Borrower (which hereby irrevocably authorizes
and directs the Swingline Lender to act on its behalf), give a Notice of
Revolving Borrowing to the Administrative Agent requesting the Lenders
(including the Swingline Lender) to make Base Rate Loans in an amount equal to
the unpaid principal amount of any Swingline Loan. Each Lender will make the
proceeds of its Base Rate Loan included in such Borrowing available to the
Administrative Agent for the account of the Swingline Lender in accordance with
Section 2.6, which will be used solely for the repayment of such Swingline Loan.

(c) If for any reason a Base Rate Borrowing may not be (as determined in the
sole discretion of the Administrative Agent), or is not, made in accordance with
the foregoing provisions, then each Lender (other than the Swingline Lender)
shall purchase an undivided participating interest in such Swingline Loan in an
amount equal to its Pro Rata Share thereof on the date that such Base Rate
Borrowing should have occurred. On the date of such required purchase, each
Lender shall promptly transfer, in immediately available funds, the amount of
its participating interest to the Administrative Agent for the account of the
Swingline Lender. If such Swingline Loan bears interest at a rate other than the
Base Rate, such Swingline Loan shall automatically become a Base Rate Loan on
the effective date of any such participation and interest shall become payable
on demand.

(d) Each Lender’s obligation to make a Base Rate Loan pursuant to Section 2.6(b)
or to purchase the participating interests pursuant to Section 2.6(c) shall be
absolute and unconditional and shall not be affected by any circumstance,
including without limitation (i) any

 

31



--------------------------------------------------------------------------------

setoff, counterclaim, recoupment, defense or other right that such Lender or any
other Person may have or claim against the Swingline Lender, the Borrower or any
other Person for any reason whatsoever, (ii) the existence of a Default or an
Event of Default or the termination of any Lender’s Revolving Commitment,
(iii) the existence (or alleged existence) of any event or condition which has
had or could reasonably be expected to have a Material Adverse Effect, (iv) any
breach of this Agreement or any other Loan Document by any Loan Party, the
Administrative Agent or any Lender or (v) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing. If such amount
is not in fact made available to the Swingline Lender by any Lender, the
Swingline Lender shall be entitled to recover such amount on demand from such
Lender, together with accrued interest thereon for each day from the date of
demand thereof at the Federal Funds Rate. Until such time as such Lender makes
its required payment, the Swingline Lender shall be deemed to continue to have
outstanding Swingline Loans in the amount of the unpaid participation for all
purposes of the Loan Documents. In addition, such Lender shall be deemed to have
assigned any and all payments made of principal and interest on its Loans and
any other amounts due to it hereunder, to the Swingline Lender to fund the
amount of such Lender’s participation interest in such Swingline Loans that such
Lender failed to fund pursuant to this Section 2.6, until such amount has been
purchased in full.

(e) In order to facilitate the borrowing of Swingline Loans, the Borrower and
the Swingline Lender may mutually agree to, and are hereby authorized to, enter
into an auto borrow agreement in form and substance reasonably satisfactory to
the Swingline Lender and the Administrative Agent (the “Auto Borrow Agreement”)
providing for the automatic advance by the Swingline Lender of Swingline Loans
under the conditions set forth in the Auto Borrow Agreement, subject to the
conditions set forth herein. At any time an Auto Borrow Agreement is in effect,
advances under the Auto Borrow Agreement shall be deemed Swingline Loans for all
purposes hereof, except that Borrowings of Swingline Loans under the Auto Borrow
Agreement shall be made in accordance with the Auto Borrow Agreement. For
purposes of determining the aggregate Revolving Credit Exposure of all Lenders
at any time during which an Auto Borrow Agreement is in effect, the outstanding
amount of all Swingline Loans shall be deemed to be the sum of the outstanding
amount of Swingline Loans at such time plus the maximum amount available to be
borrowed under such Auto Borrow Agreement at such time.

Section 2.7 Funding of Borrowings.

(a) Each Lender will make available each Loan to be made by it hereunder on the
proposed date thereof by wire transfer in immediately available funds by 11:00
a.m. to the Administrative Agent at the Payment Office; provided, that the
Swingline Loans will be made as set forth in Section 2.6. The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts that it receives, in like funds by the close of business on such
proposed date, to an account maintained by the Borrower with the Administrative
Agent or at the Borrower’s option, by effecting a wire transfer of such amounts
to an account designated by the Borrower to the Administrative Agent.

(b) Unless the Administrative Agent shall have been notified by any Lender prior
to 5:00 p.m. one (1) Business Day prior to the date of a Borrowing in which such
Lender is participating that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such amount available to the
Administrative Agent on such date, and the Administrative Agent, in reliance on
such assumption, may make available to the Borrower on such date a corresponding

 

32



--------------------------------------------------------------------------------

amount. If such corresponding amount is not in fact made available to the
Administrative Agent by such Lender on the date of such Borrowing, the
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender together with interest at the Federal Funds Rate for up
to two (2) days and thereafter at the rate specified for such Borrowing. If such
Lender does not pay such corresponding amount forthwith upon the Administrative
Agent’s demand therefor, the Administrative Agent shall promptly notify the
Borrower, and the Borrower shall immediately pay such corresponding amount to
the Administrative Agent together with interest at the rate specified for such
Borrowing. Nothing in this Section 2.7(b) shall be deemed to relieve any Lender
from its obligation to fund its Pro Rata Share of any Borrowing hereunder or to
prejudice any rights which the Borrower may have against any Lender as a result
of any default by such Lender hereunder.

(c) All Borrowings shall be made by the Lenders on the basis of their respective
Pro Rata Shares. No Lender shall be responsible for any default by any other
Lender in its obligations hereunder, and each Lender shall be obligated to make
its Loans provided to be made by it hereunder, regardless of the failure of any
other Lender to make its Loans hereunder.

Section 2.8 Interest Elections.

(a) Each Borrowing initially shall be of the Type specified in the applicable
Notice of Borrowing, and in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Notice of Borrowing. Thereafter,
the Borrower may elect to convert such Borrowing into a different Type or to
continue such Borrowing, and in the case of a Eurodollar Borrowing, may elect
Interest Periods therefor, all as provided in this Section 2.8. The Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding Loans comprising such Borrowing, and the Loans comprising each
such portion shall be considered a separate Borrowing. This Section 2.8 shall
not apply to Swingline Borrowings, which may not be converted or continued.

(b) To make an election pursuant to this Section 2.8, the Borrower shall give
the Administrative Agent prior written notice (or telephonic notice promptly
confirmed in writing) of each Borrowing substantially in the form of Exhibit 2.8
attached hereto (a “Notice of Conversion/Continuation”) that is to be converted
or continued, as the case may be, (x) prior to 11:00 a.m. one (1) Business Day
prior to the requested date of a conversion into a Base Rate Borrowing and
(y) prior to 11:00 a.m. three (3) Business Days prior to a continuation of or
conversion into a Eurodollar Borrowing. Each such Notice of
Conversion/Continuation shall be irrevocable and shall specify (i) the Borrowing
to which such Notice of Conversion/Continuation applies and if different options
are being elected with respect to different portions thereof, the portions
thereof that are to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to Section 2.8(b)(iii) and
Section 2.8(b)(iv) shall be specified for each resulting Borrowing); (ii) the
effective date of the election made pursuant to such Notice of
Conversion/Continuation, which shall be a Business Day, (iii) whether the
resulting Borrowing is to be a Base Rate Borrowing or a Eurodollar Borrowing;
and (iv) if the resulting Borrowing is to be a Eurodollar Borrowing, the
Interest Period applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of “Interest Period”. If any
such Notice of Conversion/Continuation requests a Eurodollar Borrowing but does
not specify an Interest Period, the Borrower shall be deemed to have selected an
Interest Period of one month.

 

33



--------------------------------------------------------------------------------

The principal amount of any resulting Borrowing shall satisfy the minimum
borrowing amount for Eurodollar Borrowings and Base Rate Borrowings set forth in
Section 2.3.

(c) If, on the expiration of any Interest Period in respect of any Eurodollar
Borrowing, the Borrower shall have failed to deliver a Notice of
Conversion/Continuation, then, unless such Borrowing is repaid as provided
herein, the Borrower shall be deemed to have elected to convert such Borrowing
to a Base Rate Borrowing. No Borrowing may be converted into, or continued as, a
Eurodollar Borrowing if a Default or an Event of Default exists, unless the
Administrative Agent and each of the Lenders shall have otherwise consented in
writing. No conversion of any Eurodollar Loans shall be permitted except on the
last day of the Interest Period in respect thereof.

(d) Upon receipt of any Notice of Conversion/Continuation, the Administrative
Agent shall promptly notify each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

Section 2.9 Optional Reduction and Termination of Commitments.

(a) Unless previously terminated, all Revolving Commitments and the Swingline
Commitment shall terminate on the Revolving Commitment Termination Date. The
Term Loan A Commitments in effect on the Effective Date shall terminate upon the
making of the Term Loan A pursuant to Section 2.5.

(b) Upon at least three (3) Business Days’ prior written notice (or telephonic
notice promptly confirmed in writing) to the Administrative Agent (which notice
shall be irrevocable), the Borrower may reduce the Aggregate Revolving
Commitments in part or terminate the Aggregate Revolving Commitments in whole;
provided, that (i) any partial reduction shall apply to reduce proportionately
and permanently the Revolving Commitment of each Lender, (ii) any partial
reduction pursuant to this Section 2.9 shall be in an amount of at least
$5,000,000 and any larger multiple of $1,000,000, and (iii) no such reduction
shall be permitted which would reduce the Aggregate Revolving Commitments to an
amount less than the aggregate outstanding Revolving Credit Exposures of all
Lenders. Any such reduction in the Aggregate Revolving Commitments shall result
in a proportionate reduction (rounded to the next lowest integral multiple of
$100,000) in the Swingline Commitment and the LC Commitment.

Section 2.10 Repayment of Loans.

(a) The outstanding principal amount of all Revolving Loans made by Borrower
pursuant to Section 2.2 shall be due and payable by Borrower (together with
accrued and unpaid interest thereon) on the Revolving Commitment Termination
Date.

(b) The principal amount of each Swingline Borrowing shall be due and payable
(together with accrued interest thereon) on the earlier of (i) the last day of
the Interest Period applicable to such Borrowing and (ii) the Revolving
Commitment Termination Date.

(c) The Borrower unconditionally promises to pay to the Administrative Agent,
for the account of each Lender, the unpaid principal amount of the Term Loan A
in quarterly installments in the amounts set forth below (as such installments
may hereafter be adjusted as a result of prepayments made pursuant to
Section 2.12 or 2.13), payable on the dates set forth below, with the aggregate
unpaid principal balance of the Term Loan A due and payable on the Maturity Date
(together with all accrued and unpaid interest on the amount so repaid).

 

 

34



--------------------------------------------------------------------------------

Payment Dates

   Principal Payment Amount December 31, 2017    $2,500,000 March 31, 2018   
$2,500,000 June 30, 2018    $2,500,000 September 30, 2018    $2,500,000
December 31, 2018    $2,500,000 March 31, 2019    $2,500,000 June 30, 2019   
$2,500,000 September 30, 2019    $2,500,000 December 31, 2019    $2,500,000
March 31, 2020    $2,500,000 June 30, 2020    $2,500,000 September 30, 2020   
$2,500,000 December 31, 2020    $2,500,000 March 31, 2021    $2,500,000 June 30,
2021    $2,500,000 September 30, 2021    $2,500,000 December 31, 2021   
$2,500,000 March 31, 2022    $2,500,000 June 30, 2022    $2,500,000

Maturity Date

   Remaining principal balance


of the Term Loan A

(d) The Borrower unconditionally promises to pay to the Administrative Agent,
for the account of each applicable Lender, the unpaid principal amount of the
Incremental Term Loans of such Lender in installments payable on the dates set
forth in the definitive documentation therefor (and on such other date(s) and in
such other amounts as may be required from time to time pursuant to this
Agreement).

Section 2.11 Evidence of Indebtedness.

(a) Each Lender shall maintain in accordance with its usual practice appropriate
records evidencing the Indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable thereon and paid to such Lender from time to time
under this Agreement. The Administrative Agent shall maintain appropriate
records in which shall be recorded (i) the Revolving Commitment and the Term
Loan A Commitments of each Lender, (ii) the amount of each Loan made hereunder
by each Lender, the Class and Type thereof and, in the case of each Eurodollar
Loan, the Interest Period applicable thereto, (iii) the date of each
continuation thereof pursuant to Section 2.8 (iv) the date of each conversion of
all or a portion thereof to another Type pursuant to Section 2.8 (v) the date
and amount of any principal or interest due and payable or to become due and
payable from the Borrower to each Lender hereunder in respect of such Loans and
(vi) both the date and amount of any sum received by the Administrative Agent
hereunder from the

 

35



--------------------------------------------------------------------------------

Borrower in respect of the Loans and each Lender’s Pro Rata Share thereof. The
entries made in such records shall be prima facie evidence of the existence and
amounts of the obligations of the Borrower therein recorded; provided, that the
failure or delay of any Lender or the Administrative Agent in maintaining or
making entries into any such record or any error therein shall not in any manner
affect the obligation of the Borrower to repay the Loans (both principal and
unpaid accrued interest) of such Lender in accordance with the terms of this
Agreement.

(b) This Agreement evidences the obligation of the Borrower to repay the Loans
and is being executed as a “noteless” credit agreement. However, at the request
of any Lender (including the Swingline Lender) at any time, the Borrower agrees
that it will prepare, execute and deliver to such Lender a promissory note
payable to the order of such Lender (or, if requested by such Lender, to such
Lender and its registered assigns) and in a form approved by the Borrower and
the Administrative Agent. Thereafter, the Loans evidenced by such promissory
note and interest thereon shall at all times (including after assignment
permitted hereunder) be represented by one or more promissory notes in such form
payable to the order of the payee named therein (or, if such promissory note is
a registered note, to such payee and its registered assigns).

Section 2.12 Optional Prepayments.

The Borrower shall have the right at any time and from time to time to prepay
any Borrowing, in whole or in part, without premium or penalty, by giving
irrevocable written notice (or telephonic notice promptly confirmed in writing)
to the Administrative Agent no later than (i) in the case of prepayment of any
Eurodollar Borrowing, 11:00 a.m. not less than three (3) Business Days prior to
any such prepayment, (ii) in the case of any prepayment of any Base Rate
Borrowing, not less than one Business Day prior to the date of such prepayment,
and (iii) in the case of Swingline Borrowings, 11:00 a.m. on the date of such
prepayment. Each such notice shall be irrevocable and shall specify the proposed
date of such prepayment and the principal amount of each Borrowing or portion
thereof to be prepaid. Upon receipt of any such notice, the Administrative Agent
shall promptly notify each affected Lender of the contents thereof and of such
Lender’s Pro Rata Share of any such prepayment. If such notice is given, the
aggregate amount specified in such notice shall be due and payable on the date
designated in such notice, together with accrued interest to such date on the
amount so prepaid in accordance with Section 2.14(d); provided, that if a
Eurodollar Borrowing is prepaid on a date other than the last day of an Interest
Period applicable thereto, the Borrower shall also pay all amounts required
pursuant to Section 2.20. Each partial prepayment of any Loan (other than a
Swingline Loan) shall be in an amount not less than $1,000,000 and in integral
multiples of $500,000. Each prepayment of a Borrowing shall be applied ratably
to the Loans comprising such Borrowing and in the case of a prepayment of the
Term Loan A or any Incremental Term Loan, ratably to the Term Loan A and all
outstanding Incremental Term Loans, and to the scheduled principal installments
thereof in direct order of maturity.

Section 2.13 Mandatory Prepayments.

(a) Immediately upon receipt by the Borrower or any of its Domestic Subsidiaries
of any (i) Net Cash Proceeds of any sale or disposition by the Borrower or any
of its Domestic Subsidiaries of any of its assets or (ii) any Net Cash Proceeds
from any casualty insurance policies or eminent domain, condemnation or similar
proceedings that, with respect to Section 2.13(a)(i) and (a)(ii), exceed (A)
$15,000,000 for any such single asset sale (or series of related

 

36



--------------------------------------------------------------------------------

asset sales) or for any such single casualty event or (B) as of any date of
determination, an amount equal to two percent (2.0%) of the aggregate book value
of the total assets of the Borrower and its Subsidiaries determined on a
consolidated basis as of the last day of the most recently ended Fiscal Quarter
for which financial statements have been delivered for all such asset sales or
casualty events from the date hereof through the Maturity Date, the Borrower
shall prepay the Term Loans in an amount equal to all such Net Cash Proceeds
(subject to the terms of the Intercreditor Agreement); provided, that the
Borrower shall not be required to prepay the Term Loans with respect to Net Cash
Proceeds from (w) so long as such Net Cash Proceeds are required to be applied
to repay or provide cash collateral for Indebtedness under the Dent-A-Med Credit
Agreement (regardless of permanent commitment reductions thereunder), subject to
any exceptions or reinvestment rights provided for in the Dent-A-Med Credit
Agreement as in effect on the Effective Date, (A) sales of assets by the
Dent-A-Med Entities or (B) any casualty insurance policies or eminent domain,
condemnation or similar proceedings are received by any Dent-A-Med Entity,
(x) sales of assets in the ordinary course of business of the type described in
Section 7.6(a) and (b), (y) sales of assets of the types described in
Section 7.6(c) and (d) or (z) casualty insurance policies or eminent domain,
condemnation or similar proceedings that are, in either case of
Section 2.13(a)(y) or (z), reinvested in assets then used or usable in the
business of the Borrower and its Subsidiaries within one hundred eighty
(180) days following receipt thereof or committed to be reinvested pursuant to a
binding contract prior to the expiration of such 180-day period and actually
reinvested within three hundred sixty (360) days following receipt thereof, so
long as such proceeds are held in accounts at SunTrust Bank until reinvested.
Any such prepayment shall be applied in accordance with Section 2.13(d).

(b) No later than the Business Day following the date of receipt by the Borrower
or any of its Domestic Subsidiaries of any Net Cash Proceeds from any issuance
of Indebtedness by the Borrower or any of its Domestic Subsidiaries, the
Borrower shall prepay the Term Loans in an amount equal to all such Net Cash
Proceeds (subject to the terms of the Intercreditor Agreement); provided, that
the Borrower shall not be required to prepay the Term Loans with respect to
proceeds of Indebtedness permitted under Section 7.1. Any such prepayment shall
be applied in accordance with Section 2.13(d).

(c) If at any time the Revolving Credit Exposure of all Lenders exceeds the
Aggregate Revolving Commitments at such time, as reduced pursuant to Section 2.9
or otherwise, by no later than the following Business Day, the Borrower shall
repay Swingline Loans and Revolving Loans in an amount equal to such excess,
together with all accrued and unpaid interest on such excess amount and any
amounts due under Section 2.20. Each such prepayment shall be applied ratably
first to the Swingline Loans to the full extent thereof, then to the Revolving
Base Rate Loans to the full extent thereof, and finally to Revolving Eurodollar
Loans to the full extent thereof. If after giving effect to prepayment of all
Swingline Loans and Revolving Loans, the Revolving Credit Exposure of all
Lenders exceeds the Aggregate Revolving Commitments at such time, the Borrower
shall Cash Collateralize its reimbursement obligations with respect to all
Letters of Credit in an amount equal to such excess plus any accrued and unpaid
fees thereon.

(d) Any prepayments made by the Borrower pursuant to Sections 2.13(a) or 2.13(b)
shall be applied as follows: first, to the principal balance of the Term Loan A
until the same shall have been paid in full, pro rata to the Lenders based on
their Pro Rata Shares thereof, and applied to the remaining principal
installments thereof (including the Maturity Date thereof) on a pro rata basis;
and second, to the principal balance of any then-existing Term Loans other than
the Term Loan A (on a pro rata basis) until the same shall have been paid in
full, pro rata to the Lenders

 

37



--------------------------------------------------------------------------------

based on their Pro Rata Shares thereof, and applied to the remaining principal
installments thereof (including the Maturity Date thereof) on a pro rata basis;
provided, that if a Eurodollar Borrowing is prepaid on a date other than the
last day of an Interest Period applicable thereto, the Borrower shall also pay
all amounts required pursuant to Section 2.20.

Section 2.14 Interest on Loans.

(a) The Borrower shall pay interest with respect to the Revolving Loans made to
the Borrower pursuant to Section 2.2 and the Term Loan A made to the Borrower
pursuant to Section 2.5 (i) on each Base Rate Loan at the Base Rate plus the
Applicable Margin in effect from time to time and (ii) on each Eurodollar Loan
at the Adjusted LIBO Rate for the applicable Interest Period in effect for such
Loan plus the Applicable Margin in effect from time to time.

(b) The Borrower shall pay interest on each Swingline Loan at the Swingline Rate
in effect from time to time.

(c) While an Event of Default exists or after acceleration, at the option of the
Required Lenders, the Borrower shall pay interest (“Default Interest”) with
respect to all Eurodollar Loans at the rate otherwise applicable for the
then-current Interest Period plus an additional two percent (2%) per annum until
the last day of such Interest Period, and thereafter, and with respect to all
Base Rate Loans (including all Swingline Loans) and all other Obligations
hereunder (other than Loans), at an all-in rate in effect for Base Rate Loans
plus an additional two percent (2%) per annum.

(d) Interest on the principal amount of all Loans shall accrue from and
including the date such Loans are made to but excluding the date of any
repayment thereof. Interest on all outstanding Base Rate Loans shall be payable
quarterly in arrears on the last day of each March, June, September and December
and on the Revolving Commitment Termination Date. Interest on all outstanding
Eurodollar Loans shall be payable on the last day of each Interest Period
applicable thereto, and, in the case of any Eurodollar Loans having an Interest
Period in excess of three (3) months or ninety (90) days, respectively, on each
day which occurs every three (3) months or ninety (90) days, as the case may be,
after the initial date of such Interest Period, and on the Revolving Commitment
Termination Date. Interest on each Swingline Loan shall be payable on the
maturity date of such Loan, which shall be the last day of the Interest Period
applicable thereto, and on the Revolving Commitment Termination Date. Interest
on any Loan which is converted into a Loan of another Type or which is repaid or
prepaid shall be payable on the date of such conversion or on the date of any
such repayment or prepayment (on the amount repaid or prepaid) thereof. All
Default Interest shall be payable on demand.

(e) The Administrative Agent shall determine each interest rate applicable to
the Loans hereunder and shall promptly notify the Borrower and the Lenders of
such rate in writing (or by telephone, promptly confirmed in writing). Any such
determination shall be conclusive and binding for all purposes, absent manifest
error.

Section 2.15 Fees.

(a) The Borrower shall pay to the Administrative Agent for its own account fees
in the amounts and at the times agreed upon by the Borrower and the
Administrative Agent in the Fee Letter.

 

38



--------------------------------------------------------------------------------

(b) Commitment Fee. The Borrower agrees to pay to the Administrative Agent for
the account of each Lender a commitment fee, which shall accrue at the
Applicable Percentage (determined daily in accordance with Schedule 1.1(a)) on
the daily amount of the unused Revolving Commitment of such Lender during the
Availability Period. For purposes of computing commitment fees with respect to
the Revolving Commitments, the Revolving Commitment of each Lender shall be
deemed used to the extent of the outstanding Revolving Loans and LC Exposure,
but not Swingline Exposure, of such Lender.

(c) Letter of Credit Fees. The Borrower agrees to pay (i) to the Administrative
Agent, for the account of each Lender, a letter of credit fee with respect to
its participation in each Letter of Credit, which shall accrue at the Applicable
Margin for Eurodollar Revolving Loans then in effect on the average daily amount
of such Lender’s LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) attributable to such Letter of Credit during the
period from and including the date of issuance of such Letter of Credit to but
excluding the date on which such Letter of Credit expires or is drawn in full
(including without limitation any LC Exposure that remains outstanding after the
Revolving Commitment Termination Date) and (ii) to the Issuing Bank for its own
account a fronting fee, which shall accrue at the rate of 0.125% per annum on
the average daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the Availability Period
(or until the date that such Letter of Credit is irrevocably cancelled,
whichever is later), as well as the Issuing Bank’s standard fees with respect to
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder.

(d) Payments. The fees described in Sections 2.15(b) and 2.15(c) above shall be
payable quarterly in arrears on the last day of each March, June, September and
December, commencing on December 31, 2017 and on the Revolving Commitment
Termination Date (and if later, the date the Loans and LC Exposure shall be
repaid in their entirety).

(e) Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, such Defaulting Lender will not be entitled to
commitment fees accruing with respect to its Revolving Commitment during such
period pursuant to Section 2.15(b) or letter of credit fees accruing during such
period pursuant to Section 2.15(c) (without prejudice to the rights of the
Lenders other than Defaulting Lenders in respect of such fees); provided that
(x) to the extent that a portion of the LC Exposure of such Defaulting Lender is
reallocated to the Non-Defaulting Lenders pursuant to Section 2.26, such fees
that would have accrued for the benefit of such Defaulting Lender will instead
accrue for the benefit of and be payable to such Non-Defaulting Lenders, pro
rata in accordance with their respective Revolving Commitments, and (y) to the
extent any portion of such LC Exposure cannot be so reallocated, such fees will
instead accrue for the benefit of and be payable to the Issuing Bank. The pro
rata payment provisions of Section 2.22 shall automatically be deemed adjusted
to reflect the provisions of this Section 2.15(e).

Section 2.16 Computation of Interest and Fees.

All computations of interest and fees hereunder shall be made on the basis of a
year of three hundred sixty (360) days for the actual number of days (including
the first day but excluding the last day) occurring in the period for which such
interest or fees are payable (to the extent computed on the basis of days
elapsed); provided that interest hereunder based on the Administrative Agent’s
prime lending rate shall be computed on the basis of a year of three hundred
sixty-five (365) days (or three hundred sixty-six

 

39



--------------------------------------------------------------------------------

(366) days in a leap year) and paid for the actual number of days elapsed
(including the first day but excluding the last day). Each determination by the
Administrative Agent of an interest amount or fee hereunder shall be made in
good faith and, except for manifest error, shall be final, conclusive and
binding for all purposes.

Section 2.17 Inability to Determine Interest Rates. If prior to the commencement
of any Interest Period for any Eurodollar Borrowing,

(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower, absent manifest error) that, by reason
of circumstances affecting the relevant interbank market, adequate means do not
exist for ascertaining LIBOR for such Interest Period, or

(b) the Administrative Agent shall have received notice from the Required
Lenders that the Adjusted LIBO Rate does not adequately and fairly reflect the
cost to such Lenders (or Lender, as the case may be) of making, funding or
maintaining their (or its, as the case may be) Eurodollar Loans for such
Interest Period,

the Administrative Agent shall give written notice (or telephonic notice,
promptly confirmed in writing) to the Borrower and to the Lenders as soon as
practicable thereafter. In the case of Eurodollar Loans, until the
Administrative Agent shall notify the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (x) the obligations of
the Lenders to make Eurodollar Revolving Loans or to continue or convert
outstanding Loans as or into Eurodollar Loans shall be suspended and (y) all
such affected Loans shall be converted into Base Rate Loans on the last day of
the then current Interest Period applicable thereto unless the Borrower prepays
such Loans in accordance with this Agreement. Unless the Borrower notifies the
Administrative Agent at least one (1) Business Day before the date of any
Eurodollar Borrowing for which a Notice of Revolving Borrowing or Notice of
Conversion/Continuation has previously been given that it elects not to borrow
on such date, then such Borrowing shall be made as a Base Rate Borrowing.

Section 2.18 Illegality. If any Change in Law shall make it unlawful or
impossible for any Lender to make, maintain or fund any Eurodollar Loan and such
Lender shall so notify the Administrative Agent, the Administrative Agent shall
promptly give notice thereof to the Borrower and the other Lenders, whereupon
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such suspension no longer exist, the obligation of
such Lender to make Eurodollar Loans, or to continue or convert outstanding
Loans as or into Eurodollar Loans, shall be suspended. In the case of the making
of a Eurodollar Borrowing, such Lender’s Revolving Loan shall be made as a Base
Rate Loan as part of the same Revolving Borrowing for the same Interest Period
and if the affected Eurodollar Loan is then outstanding, such Loan shall be
converted to a Base Rate Loan either (a) on the last day of the then current
Interest Period applicable to such Eurodollar Loan if such Lender may lawfully
continue to maintain such Loan to such date or (b) immediately if such Lender
shall determine that it may not lawfully continue to maintain such Eurodollar
Loan to such date. Notwithstanding the foregoing, the affected Lender shall,
prior to giving such notice to the Administrative Agent, designate a different
Applicable Lending Office if such designation would avoid the need for giving
such notice and if such designation would not otherwise be disadvantageous to
such Lender in the good faith exercise of its discretion.

 

40



--------------------------------------------------------------------------------

Section 2.19 Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement that is not otherwise included in the determination of the Adjusted
LIBO Rate hereunder against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank; or

(ii) impose on any Lender or on the Issuing Bank or the eurodollar interbank
market any other condition affecting this Agreement or any Eurodollar Loans made
by such Lender or any Letter of Credit or any participation therein;

and the result of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining a Eurodollar Loan or to
increase the cost to such Lender or the Issuing Bank of participating in or
issuing any Letter of Credit or to reduce the amount received or receivable by
such Lender or the Issuing Bank hereunder (whether of principal, interest or any
other amount), then the Borrower shall promptly pay, upon written notice from
and demand by such Lender on the Borrower (with a copy of such notice and demand
to the Administrative Agent), to the Administrative Agent for the account of
such Lender, within five (5) Business Days after the date of such notice and
demand, additional amount or amounts sufficient to compensate such Lender or the
Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered.

(b) If any Lender or the Issuing Bank shall have determined that on or after the
date of this Agreement any Change in Law regarding capital requirements has or
would have the effect of reducing the rate of return on such Lender’s or the
Issuing Bank’s capital (or on the capital of such Lender’s or the Issuing Bank’s
parent corporation) as a consequence of its obligations hereunder or under or in
respect of any Letter of Credit to a level below that which such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s parent corporation could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies or the policies of such Lender’s or the
Issuing Bank’s parent corporation with respect to capital adequacy or liquidity)
then, from time to time, within five (5) Business Days after receipt by the
Borrower of written demand by such Lender (with a copy thereof to the
Administrative Agent), the Borrower shall pay to such Lender such additional
amounts as will compensate such Lender or the Issuing Bank or such Lender’s or
the Issuing Bank’s parent corporation for any such reduction suffered. For the
avoidance of doubt, Lenders may only make claims for compensation pursuant to
this Section 2.19, in respect of a Change in Law, to the extent such claims are
a consequence of its obligations hereunder or under or in respect of any Letter
of Credit.

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or such Lender’s
or the Issuing Bank’s parent corporation, as the case may be, specified in
Sections 2.19(a) or (b) shall be delivered to the Borrower (with a copy to the
Administrative Agent) and shall be conclusive, absent manifest error. The
Borrower shall pay any such Lender or the Issuing Bank, as the case may be, such
amount or amounts within ten (10) days after receipt thereof.

 

41



--------------------------------------------------------------------------------

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section 2.19 shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation.

Section 2.20 Funding Indemnity. In the event of (a) the payment of any principal
of a Eurodollar Loan other than on the last day of the Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion or continuation of a Eurodollar Loan other than on the last day of
the Interest Period applicable thereto, or (c) the failure by the Borrower to
borrow, prepay, convert or continue any Eurodollar Loan on the date specified in
any applicable notice (regardless of whether such notice is withdrawn or
revoked), then, in any such event, the Borrower shall compensate each Lender,
within five (5) Business Days after written demand from such Lender, for any
loss, cost or expense attributable to such event. In the case of a Eurodollar
Loan, such loss, cost or expense shall be deemed to include an amount determined
by such Lender to be the excess, if any, of (A) the amount of interest that
would have accrued on the principal amount of such Eurodollar Loan if such event
had not occurred at the Adjusted LIBO Rate applicable to such Eurodollar Loan
for the period from the date of such event to the last day of the then current
Interest Period therefor (or in the case of a failure to borrow, convert or
continue, for the period that would have been the Interest Period for such
Eurodollar Loan) over (B) the amount of interest that would accrue on the
principal amount of such Eurodollar Loan for the same period if the Adjusted
LIBO Rate were set on the date such Eurodollar Loan was prepaid or converted or
the date on which the Borrower failed to borrow, convert or continue such
Eurodollar Loan. A certificate as to any additional amount payable under this
Section 2.20 submitted to the Borrower or by any Lender (with a copy to the
Administrative Agent) shall be conclusive, absent manifest error.

Section 2.21 Taxes.

(a) Any and all payments by or on account of any obligation of the Borrower
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided, that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 2.21) the Administrative Agent, any Lender or the Issuing
Bank (as the case may be) shall receive an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower shall make such
deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify the Administrative Agent, each Lender and the
Issuing Bank, within five (5) Business Days after written demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes paid by the
Administrative Agent, such Lender or the Issuing Bank, as the case may be, on or
with respect to any payment by or on account of any obligation of the Borrower
hereunder (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.21) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender or
the Issuing Bank, or by the Administrative Agent on its own behalf or on behalf
of a Lender or the Issuing Bank, shall be conclusive absent manifest error.

 

42



--------------------------------------------------------------------------------

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the Code or any treaty to which the United States is a
party, with respect to payments under this Agreement shall deliver to the
Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower as will
permit such payments to be made without withholding or at a reduced rate.
Without limiting the generality of the foregoing, each Foreign Lender agrees
that it will deliver to the Administrative Agent and the Borrower (or in the
case of a Participant, to the Lender from which the related participation shall
have been purchased), as appropriate, two (2) duly completed copies of
(i) Internal Revenue Service Form W-8 ECI, or any successor form thereto,
certifying that the payments received from the Borrower hereunder are
effectively connected with such Foreign Lender’s conduct of a trade or business
in the United States; (ii) Internal Revenue Service Form W-8 BEN, or any
successor form thereto, certifying that such Foreign Lender is entitled to
benefits under an income tax treaty to which the United States is a party which
reduces the rate of withholding tax on payments of interest; (iii) Internal
Revenue Service Form W-8 BEN, or any successor form prescribed by the Internal
Revenue Service, together with a certificate (A) establishing that the payment
to the Foreign Lender qualifies as “portfolio interest” exempt from U.S.
withholding tax under Code section 871(h) or 881(c) and (B) stating that (1) the
Foreign Lender is not a bank for purposes of Code section 881(c)(3)(A) or the
obligation of the Borrower hereunder is not, with respect to such Foreign
Lender, a loan agreement entered into in the ordinary course of its trade or
business, within the meaning of that section; (2) the Foreign Lender is not a
ten percent (10%) shareholder of the Borrower within the meaning of Code section
871(h)(3) or 881(c)(3)(B) and (3) the Foreign Lender is not a controlled foreign
corporation that is related to the Borrower within the meaning of Code section
881(c)(3)(C); or (iv) such other Internal Revenue Service forms as may be
applicable to the Foreign Lender, including Forms W-8 IMY or W-8 EXP. Each such
Foreign Lender shall deliver to the Borrower and the Administrative Agent such
forms on or before the date that it becomes a party to this Agreement (or in the
case of a Participant, on or before the date such Participant purchases the
related participation). In addition, each such Foreign Lender shall deliver such
forms promptly upon the obsolescence or invalidity of any form previously
delivered by such Foreign Lender. Each such Foreign Lender shall promptly notify
the Borrower and the Administrative Agent at any time that it determines that it
is no longer in a position to provide any previously delivered certificate to
the Borrower (or any other form of certification adopted by the Internal Revenue
Service for such purpose).

Section 2.22 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.19, 2.20 or 2.21, or otherwise) prior to
12:00 noon, on the date when due, in immediately available funds, free and clear
of any defenses, rights of set-off, counterclaim, or withholding or deduction of
taxes. Any amounts received after such time on any date may, in the discretion
of the Administrative Agent, be deemed to have been received on the next
succeeding

 

43



--------------------------------------------------------------------------------

Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at the Payment Office, except payments
to be made directly to the Issuing Bank or Swingline Lender as expressly
provided herein and except that payments pursuant to Sections 2.19, 2.20 and
2.21 and 10.3 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be made payable for the period of such extension. All payments
hereunder shall be made in Dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements, Term Loans or
Swingline Loans that would result in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Loans and participations in
LC Disbursements, Term Loans and Swingline Loans and accrued interest thereon
than the proportion received by any other Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Revolving Loans and participations in LC Disbursements, Term Loans and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Revolving Loans
and participations in LC Disbursements, Term Loans and Swingline Loans;
provided, that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this Section 2.22(c)
shall not be construed to apply to any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements, Term
Loans or Swingline Loans to any assignee or participant, other than to the
Borrower or any Subsidiary or Affiliate thereof (as to which the provisions of
this Section 2.22(c) shall apply). The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in

 

44



--------------------------------------------------------------------------------

accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Issuing Bank, as the case may be, the amount or amounts due. In
such event, if the Borrower has not in fact made such payment, then each of the
Lenders or the Issuing Bank, as the case may be, severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

(e) Notwithstanding anything herein to the contrary, any amount paid by the
Borrower for the account of a Defaulting Lender under this Agreement (whether on
account of principal, interest, fees, reimbursement of LC Disbursements,
indemnity payments or other amounts) will be retained by the Administrative
Agent in a segregated non-interest bearing account until the Revolving
Commitment Termination Date, at which time the funds in such account will be
applied by the Administrative Agent, to the fullest extent permitted by law, in
the following order of priority: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent under this Agreement; second,
to the payment of any amounts owing by such Defaulting Lender to the Issuing
Bank and the Swingline Lender under this Agreement; third, to the payment of
interest due and payable to the Lenders hereunder that are not Defaulting
Lenders, ratably among them in accordance with the amounts of such interest then
due and payable to them; fourth, to the payment of fees then due and payable to
the Lenders hereunder that are not Defaulting Lenders, ratably among them in
accordance with the amounts of such fees then due and payable to them; fifth, to
the payment of principal and unreimbursed LC Disbursements then due and payable
to the Lenders hereunder that are not Defaulting Lenders, ratably in accordance
with the amounts thereof then due and payable to them; sixth, to the ratable
payment of other amounts then due and payable to the Lenders hereunder that are
not Defaulting Lenders; and seventh, to pay amounts owing under this Agreement
to such Defaulting Lender or as a court of competent jurisdiction may otherwise
direct.

Section 2.23 Mitigation of Obligations.

(a) If any Lender requests compensation under Section 2.19, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.21, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the sole
judgment of such Lender, such designation or assignment (i) would eliminate or
reduce amounts payable under Section 2.19 or Section 2.21, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
agrees to pay all costs and expenses incurred by any Lender in connection with
such designation or assignment.

(b) If any Lender requests compensation under Section 2.19, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority of the account of any Lender pursuant to Section 2.21, or if any
Lender is a Defaulting Lender, or if any Lender is not an Accepting Lender
pursuant to Section 2.28, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions set forth in Section 10.4(b) all its interests, rights and
obligations under this Agreement to an

 

45



--------------------------------------------------------------------------------

assignee that shall assume such obligations (which assignee may be another
Lender); provided, that (i) the Borrower shall have received the prior written
consent of the Administrative Agent, which consent shall not be unreasonably
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal amount of all Loans owed to it, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder, from the assignee
(in the case of such outstanding principal and accrued interest) and from the
Borrower (in the case of all other amounts) and (iii) in the case of a claim for
compensation under Section 2.19 or payments required to be made pursuant to
Section 2.21, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

(c) The Borrower shall not be required to compensate a Lender or the Issuing
Bank under Section 2.19, 2.20 or 2.21 for any taxes, increased costs or
reductions incurred more than six (6) months prior to the date that such Lender
or the Issuing Bank notifies the Borrower of such increased costs or reductions
and of such Lender’s or the Issuing Bank’s intention to claim compensation
therefor; provided, further, that if any Change in Law giving rise to such
increased costs or reductions is retroactive, then such six-month period shall
be extended to include the period of such retroactive effect.

Section 2.24 Letters of Credit.

(a) During the Availability Period, the Issuing Bank, in reliance upon the
agreements of the other Lenders pursuant to Section 2.24(d) and 2.24(e), may, in
its sole discretion, issue, at the request of the Borrower, Letters of Credit
denominated in Dollars for the account of the Borrower or any Subsidiary on the
terms and conditions hereinafter set forth; provided, that (i) each Letter of
Credit shall expire on the earlier of (A) the date one year after the date of
issuance of such Letter of Credit (or in the case of any renewal or extension
thereof, one year after such renewal or extension) and (B) the date that is five
(5) Business Days prior to the Revolving Commitment Termination Date; (ii) each
Letter of Credit shall be in a stated amount of at least $250,000; and (iii) the
Borrower or any Subsidiary may not request any Letter of Credit, if, after
giving effect to such issuance (A) the aggregate LC Exposure would exceed the LC
Commitment or (B) the aggregate LC Exposure plus the aggregate outstanding
Revolving Credit Exposure of all Lenders would exceed the Aggregate Revolving
Commitments. Upon the issuance of each Letter of Credit each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Issuing Bank without recourse a participation in such Letter of Credit equal
to such Lender’s Pro Rata Share of the aggregate amount available to be drawn
under such Letter of Credit (i) on the Effective Date with respect to all
Existing Letters of Credit and (ii) on the date of issuance with respect to all
other Letters of Credit. Each issuance of a Letter of Credit shall be deemed to
utilize the Revolving Commitment of each Lender by an amount equal to the amount
of such participation.

(b) To request the issuance of a Letter of Credit (or any amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall give the
Issuing Bank and the Administrative Agent irrevocable written notice at least
three (3) Business Days prior to the requested date of such issuance specifying
the date (which shall be a Business Day) such Letter of Credit is to be issued
(or amended, extended or renewed, as the case may be), the expiration date of
such Letter of Credit, the amount of such Letter of Credit, the name and address
of the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or

 

46



--------------------------------------------------------------------------------

extend such Letter of Credit. In addition to the satisfaction of the conditions
in Article III, the issuance of such Letter of Credit (or any amendment which
increases the amount of such Letter of Credit) will be subject to the further
conditions that such Letter of Credit shall be in such form and contain such
terms as the Issuing Bank shall approve and that the Borrower shall have
executed and delivered any additional applications, agreements and instruments
relating to such Letter of Credit as the Issuing Bank shall reasonably require;
provided, that in the event of any conflict between such applications,
agreements or instruments and this Agreement, the terms of this Agreement shall
control.

(c) At least two (2) Business Days prior to the issuance of any Letter of
Credit, the Issuing Bank will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has received such notice
and if not, the Issuing Bank will provide the Administrative Agent with a copy
thereof. Unless the Issuing Bank has received notice from the Administrative
Agent on or before 5:00 p.m. the Business Day immediately preceding the date the
Issuing Bank is to issue the requested Letter of Credit directing the Issuing
Bank not to issue the Letter of Credit because such issuance is not then
permitted hereunder because of the limitations set forth in Section 2.24(a) or
that one or more conditions specified in Article III are not then satisfied,
then, subject to the terms and conditions hereof, the Issuing Bank shall, on the
requested date, issue such Letter of Credit in accordance with the Issuing
Bank’s usual and customary business practices.

(d) The Issuing Bank shall examine all documents purporting to represent a
demand for payment under a Letter of Credit promptly following its receipt
thereof. The Issuing Bank shall notify the Borrower and the Administrative Agent
of such demand for payment and whether the Issuing Bank has made or will make a
LC Disbursement thereunder; provided, that any failure to give or delay in
giving such notice shall not relieve the Borrower of its obligation to reimburse
the Issuing Bank and the Lenders with respect to such LC Disbursement. The
Borrower shall be irrevocably and unconditionally obligated to reimburse the
Issuing Bank for any LC Disbursements paid by the Issuing Bank in respect of
such drawing, without presentment, demand or other formalities of any kind.
Unless the Borrower shall have notified the Issuing Bank and the Administrative
Agent prior to 11:00 a.m. on the Business Day immediately prior to the date on
which such drawing is honored that the Borrower intends to reimburse the Issuing
Bank for the amount of such drawing in funds other than from the proceeds of
Revolving Loans, the Borrower shall be deemed to have timely given a Notice of
Revolving Borrowing to the Administrative Agent requesting the Lenders to make a
Base Rate Borrowing on the date on which such drawing is honored in an exact
amount due to the Issuing Bank; provided, that for purposes solely of such
Borrowing, the conditions precedent set forth in Section 3.2 hereof and the
minimum borrowing limitations set forth in Section 2.3 hereof shall not be
applicable. The Administrative Agent shall notify the Lenders of such Borrowing
in accordance with Section 2.3, and each Lender shall make the proceeds of its
Base Rate Loan included in such Borrowing available to the Administrative Agent
for the account of the Issuing Bank in accordance with Section 2.7. The proceeds
of such Borrowing shall be applied directly by the Administrative Agent to
reimburse the Issuing Bank for such LC Disbursement.

(e) If for any reason a Base Rate Borrowing may not be (as determined in the
sole discretion of the Administrative Agent), or is not, made in accordance with
the foregoing provisions, then each Lender (other than the Issuing Bank) shall
be obligated to fund the participation that such Lender purchased pursuant to
Section 2.24(a) in an amount equal to its Pro Rata Share of such LC Disbursement
on and as of the date which such Base Rate Borrowing

 

47



--------------------------------------------------------------------------------

should have occurred. Each Lender’s obligation to fund its participation shall
be absolute and unconditional and shall not be affected by any circumstance,
including without limitation (i) any setoff, counterclaim, recoupment, defense
or other right that such Lender or any other Person may have against the Issuing
Bank or any other Person for any reason whatsoever, (ii) the existence of a
Default or an Event of Default or the termination of the Aggregate Revolving
Commitments, (iii) any adverse change in the condition (financial or otherwise)
of the Borrower or any of its Subsidiaries, (iv) any breach of this Agreement by
the Borrower or any other Lender, (v) any amendment, renewal or extension of any
Letter of Credit or (vi) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing. On the date that such
participation is required to be funded, each Lender shall promptly transfer, in
immediately available funds, the amount of its participation to the
Administrative Agent for the account of the Issuing Bank. Whenever, at any time
after the Issuing Bank has received from any such Lender the funds for its
participation in a LC Disbursement, the Issuing Bank (or the Administrative
Agent on its behalf) receives any payment on account thereof, the Administrative
Agent or the Issuing Bank, as the case may be, will distribute to such Lender
its Pro Rata Share of such payment; provided, that if such payment is required
to be returned for any reason to the Borrower or to a trustee, receiver,
liquidator, custodian or similar official in any bankruptcy proceeding, such
Lender will return to the Administrative Agent or the Issuing Bank any portion
thereof previously distributed by the Administrative Agent or the Issuing Bank
to it.

(f) To the extent that any Lender shall fail to pay any amount required to be
paid pursuant to Sections 2.24(d) or (e) on the due date therefor, such Lender
shall pay interest to the Issuing Bank (through the Administrative Agent) on
such amount from such due date to the date such payment is made at a rate per
annum equal to the Federal Funds Rate; provided, that if such Lender shall fail
to make such payment to the Issuing Bank within three (3) Business Days of such
due date, then, retroactively to the due date, such Lender shall be obligated to
pay interest on such amount at the Base Rate plus an additional two percent (2%)
per annum.

(g) If any Event of Default shall occur and be continuing, on the Business Day
that the Borrower receives notice from the Administrative Agent or the Required
Lenders demanding the deposit of Cash Collateral pursuant to this
Section 2.24(g), the Borrower shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Issuing Bank and the Lenders, an amount in cash equal to one
hundred five percent (105%) of the LC Exposure as of such date plus any accrued
and unpaid interest thereon; provided, that the obligation to deposit such Cash
Collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or notice of any kind, upon the
occurrence of any Event of Default with respect to the Borrower described in
Sections 8.1(h) or (i). Such deposit shall be held by the Administrative Agent
as collateral for the payment and performance of the obligations of the Borrower
under this Agreement. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at the Borrower’s risk and expense, such deposits shall not bear interest.
Interest and profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Administrative Agent to
reimburse the Issuing Bank for LC Disbursements for which it had not been
reimbursed and to the extent so applied, shall be held for the satisfaction of
the reimbursement obligations of the Borrower for the LC Exposure at such time
or, if the maturity of the Loans has been accelerated, with the consent of the
Required Lenders, be applied to satisfy other obligations of the Borrower under
this Agreement and the other Loan Documents. If the Borrower is required to
provide an amount of Cash Collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not so applied as aforesaid)
shall be returned to the Borrower within three (3) Business Days after all
Events of Default have been cured or waived.

 

48



--------------------------------------------------------------------------------

(h) Promptly following the end of each Fiscal Quarter, the Issuing Bank shall
deliver (through the Administrative Agent) to each Lender and the Borrower a
report describing the aggregate Letters of Credit outstanding at the end of such
Fiscal Quarter. Upon the request of any Lender from time to time, the Issuing
Bank shall deliver to such Lender any other information reasonably requested by
such Lender with respect to each Letter of Credit then outstanding.

(i) The Borrower’s obligation to reimburse LC Disbursements hereunder shall be
absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement under all circumstances whatsoever
and irrespective of any of the following circumstances:

(i) Any lack of validity or enforceability of any Letter of Credit or this
Agreement;

(ii) The existence of any claim, set-off, defense or other right which the
Borrower or any Subsidiary or Affiliate of the Borrower may have at any time
against a beneficiary or any transferee of any Letter of Credit (or any Persons
or entities for whom any such beneficiary or transferee may be acting), any
Lender (including the Issuing Bank) or any other Person, whether in connection
with this Agreement or the Letter of Credit or any document related hereto or
thereto or any unrelated transaction;

(iii) Any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect;

(iv) Payment by the Issuing Bank under a Letter of Credit against presentation
of a draft or other document to the Issuing Bank that does not comply with the
terms of such Letter of Credit;

(v) Any other event or circumstance whatsoever, whether or not similar to any of
the foregoing, that might, but for the provisions of this Section 2.24,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower’s obligations hereunder; or

(vi) The existence of a Default or an Event of Default.

Neither the Administrative Agent, the Issuing Bank, the Lenders nor any Related
Party of any of the foregoing shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to above), or any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank;
provided, that the foregoing shall not be construed to

 

49



--------------------------------------------------------------------------------

excuse the Issuing Bank from liability to the Borrower to the extent of any
direct damages (as opposed to consequential damages, claims in respect of which
are hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by the Issuing Bank’s failure to
exercise due care when determining whether drafts or other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree, that in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised due care in
each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented that appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

(j) Unless otherwise expressly agreed by the Issuing Bank and the Borrower when
a Letter of Credit is issued and subject to applicable laws, each Letter of
Credit shall be governed by the “International Standby Practices 1998” (ISP98)
(or such later revision as may be published by the Institute of International
Banking Law & Practice on any date any Letter of Credit may be issued) and to
the extent not inconsistent therewith, the governing law of this Agreement set
forth in Section 10.5.

(k) Conflict with LC Documents. In the event of any conflict between the terms
hereof and the terms of any LC Document, the terms hereof shall control.

(l) Notwithstanding that a Letter of Credit issued or outstanding hereunder is
in support of any obligations of, or is for the account of, a Subsidiary, the
Borrower shall be obligated to reimburse the Issuing Bank hereunder for any and
all drawings under such Letter of Credit. The Borrower hereby acknowledges that
the issuance of Letters of Credit for the account of Subsidiaries inures to the
benefit of the Borrower, and that the Borrower’s business derives substantial
benefit from the businesses of such Subsidiaries.

Section 2.25 Increase of Commitments; Additional Lenders.

(a) From time to time after the Effective Date but before the termination of
this Agreement and in accordance with this Section 2.25, the Borrower may from
time to time, upon at least five (5) Business Days’ prior written notice to the
Administrative Agent (who shall promptly provide a copy of such notice to each
Lender), propose to increase the Aggregate Revolving Commitments (each such
increase, an “Incremental Revolving Commitment”) or to establish one or more new
additional term loans (each, an “Incremental Term Loan”); provided, that:

(i) the aggregate amount of all Incremental Revolving Commitments plus the
aggregate initial principal amount all Incremental Term Loans shall not exceed
the Maximum Incremental Facility Amount during the term of this Agreement;

(ii) any Incremental Revolving Commitment or establishment of an Incremental
Term Loan shall be in a minimum principal amount of $10,000,000 and in integral
multiples of $5,000,000 in excess thereof;

 

50



--------------------------------------------------------------------------------

(iii) no Default or Event of Default shall exist and be continuing at the time
of the establishment of any Incremental Revolving Commitment or Incremental Term
Loan;

(iv) the conditions set forth in Section 3.2 shall be satisfied as of the date
of the establishment of any Incremental Revolving Commitment or Incremental Term
Loan;

(v) the Borrower shall have provided to the Administrative Agent a Pro Forma
Compliance Certificate, in form an detail reasonably acceptable to the
Administrative Agent, demonstrating compliance with the financial covenants in
Article VI after giving effect to such Incremental Revolving Commitment or
Incremental Term Loan on a Pro Forma Basis (assuming for purposes hereof, that
the Aggregate Revolving Commitments (including any Incremental Revolving
Commitments) are fully drawn and funded); provided, that, in the case of an
Incremental Term Loan subject to the Incremental Funds Certain Provision, such
compliance will be determined at the option of the Borrower either (A) at the
time of funding of such Incremental Term Loan, or (B) at the time the applicable
Acquisition Agreement is entered into (but not more than ninety (90) days prior
to the consummation of such Permitted Acquisition or such later date as
Administrative Agent may agree in writing);

(vi) the Administrative Agent shall have received all documents (including
resolutions of the board of directors of the Loan Parties and opinions of
counsel to the Loan Parties) it may reasonably request relating to such
Incremental Revolving Commitments or such establishment of such Incremental Term
Loan, all in form and substance reasonably satisfactory to the Administrative
Agent;

(vii) the Applicable Margin of each Incremental Term Loan shall be as set forth
in the definitive documentation therefor; provided that (A) if the Initial Yield
applicable to any such Incremental Term Loans exceeds the sum of the Applicable
Margin then in effect for Eurodollar Term Loans plus one fourth of the Up-Front
Fees paid in respect of the existing Term Loans (the “Existing Yield”), then the
Applicable Margin of the existing Term Loans shall increase by an amount equal
to the difference between the Initial Yield and the Existing Yield, and (B) any
Incremental Term Loans made pursuant to this Section 2.25 shall have a maturity
date no earlier than the latest existing Maturity Date or the then applicable
Revolving Commitment Termination Date and shall have a Weighted Average Life to
Maturity no shorter than that of the Term Loan A or any other then-existing
Incremental Term Loan;

(viii) any Incremental Revolving Commitments under this Section 2.25 shall have
terms identical to those for the Revolving Commitments under this Agreement,
other than with respect to the payment of Up-Front Fees;

(ix) no Lender shall have any obligation to provide any Incremental Revolving
Commitment or any Incremental Term Loan, and any decision by a Lender to provide
any Incremental Revolving Commitment or any Incremental Term Loan shall be made
in its sole discretion independently from any other Lender;

 

51



--------------------------------------------------------------------------------

(x) the Borrower may designate a bank or other financial institution that is not
already a Lender to provide all or any portion of any Incremental Revolving
Commitments or an Incremental Term Loan, so long as (i) such Person (an
“Additional Lender”) becomes a party to this Agreement pursuant to a lender
joinder agreement or other document in form and substance satisfactory to the
Administrative Agent that has been executed by the Borrower and such Additional
Lender, (ii) any such Person proposed by the Borrower to become an Additional
Lender must be reasonably acceptable to the Administrative Agent and, if such
Additional Lender is to provide a Revolving Commitment, each of the Issuing Bank
and the Swingline Lender.

(xi) any Incremental Revolving Commitments or establishment of an Incremental
Term Loan shall be pursuant to a commitment agreement, joinder agreement or
other document in form and substance reasonably acceptable to the Administrative
Agent, and upon the effectiveness of such commitment agreement, joinder
agreement or other document pursuant to the terms thereof, the Commitments, as
applicable, shall automatically be increased by the amount of the Commitments
added through such commitment agreement, joinder agreement or other document and
Schedule 1.1(a) shall automatically be deemed amended to reflect the Commitments
of all Lenders after giving effect to the addition of such Commitments;

(xii) with respect to any Incremental Revolving Commitments, (i) if any
Revolving Loans are outstanding upon giving effect to any Incremental Revolving
Commitments, the Borrower shall, if applicable, prepay one or more existing
Revolving Loans (such prepayment to be subject to Section 2.20) in an amount
necessary such that after giving effect to such Incremental Revolving
Commitments, each Lender will hold its Pro Rata Share of outstanding Revolving
Loans and (ii) effective upon such increase, the amount of the participations
held by each Lender in each Letter of Credit then outstanding shall be adjusted
automatically such that, after giving effect to such adjustments, the Lenders
shall hold participations in each such Letter of Credit in proportion to their
respective Revolving Commitments;

(xiii) the Borrower shall pay any applicable upfront or arrangement fees in
connection with such Incremental Revolving Commitments or Incremental Term Loan;

(xiv) subject to the limitations set forth in Section 2.25(a)(vii), the
amortization, the pricing and the use of proceeds applicable to any such
Incremental Term Loan shall in each case be set forth in the definitive
documentation with respect to such Incremental Term Loan; and

(xv) all other terms and conditions with respect to any such Incremental
Revolving Commitments shall be reasonably satisfactory to the Administrative
Agent, the Issuing Bank and the Swingline Lender.

(b) Upon the effectiveness of any such Incremental Revolving Commitment or any
Incremental Term Loan, the Commitments and Pro Rata Share of each Lender will be
adjusted to give effect to the Incremental Revolving Commitments and/or the
Incremental Term Loans, as applicable, and Schedule 1.1(a) shall automatically
be deemed amended accordingly.

(c) Notwithstanding anything to the contrary in this Section 2.25, if the
proceeds of any Incremental Term Loan are being used to finance a Permitted
Acquisition made pursuant to an acquisition agreement, binding on the Borrower
or any of its Subsidiaries, entered into in

 

52



--------------------------------------------------------------------------------

advance of the consummation thereof that does not provide for a “financing out”
(an “Acquisition Agreement”), and the Borrower has obtained on or prior to the
closing thereof binding commitments of Lenders and/or Additional Lenders to fund
such Incremental Term Loan, then the conditions to the funding and incurrence of
any such Incremental Term Loan may, at the option of the Borrower, be limited as
follows: (A) the condition set forth in Section 3.2(b) shall apply only with
respect to Specified Representations, (B) all representations and warranties of
each Loan Party (excluding for the avoidance of doubt any target entities or
subsidiaries thereof to be acquired in connection with any Permitted
Acquisition) set forth in the Loan Documents

shall be true and correct in all material respects (other than those
representations and warranties that are expressly qualified by a Material
Adverse Effect or other materiality, in which case such representations and
warranties shall be true and correct in all respects) at the date the applicable
Acquisition Agreement is executed and delivered; provided, that to the extent
such representation or warranty relates to a specific prior date, such
representation or warranty shall be true and correct in all material respects
(other than those representations and warranties that are expressly qualified by
a Material Adverse Effect or other materiality, in which case such
representations and warranties shall be true and correct in all respects) only
as of such specific prior date; (C) the representations and warranties in the
Acquisition Agreement made by or with respect to the Person or assets subject to
the Permitted Acquisition that are material to the interests of the Lenders
shall be true and correct in all material respects, but only to the extent that
the Borrower and/or any of its Subsidiaries, as applicable, has the right to
terminate its or their obligations under the Acquisition Agreement or not
consummate such Permitted Acquisition as a result of a breach of such
representations in such Acquisition Agreement and (D) the reference to “no
Default or Event of Default” in Section 3.2(a) shall mean (1) the absence of a
Default or Event of Default at the date the applicable Acquisition Agreement is
executed and delivered and (2) the absence of a Specified Event of Default at
the date the applicable Permitted Acquisition is consummated. For purposes of
clarity, the establishment of Incremental Revolving Commitments shall not be
subject at any time to the Incremental Funds Certain Provision. Nothing in the
foregoing constitutes a waiver of any Default or Event of Default under this
Agreement or of any rights or remedies of Lenders and the Administrative Agent
under any provision of the Loan Documents. The provisions of this paragraph are
collectively referred to in this Agreement as the “Incremental Funds Certain
Provision”.

For purposes of determining compliance on a Pro Forma Basis with the financial
covenants in Article VI or other ratio requirement under this Agreement, or
whether a Default or Event of Default has occurred and is continuing, in each
case in connection with the consummation of an Acquisition using proceeds from
an Incremental Term Loan that qualifies to be subject to the Incremental Funds
Certain Provision, the date of determination shall, at the option of the
Borrower, be (A) the date of funding of such Incremental Term Loan, or (B) the
date of execution of such Acquisition Agreement, and such determination shall be
made after giving effect to such Acquisition (and the other transactions to be
entered into in connection therewith, including any incurrence of Indebtedness
and the use of proceeds thereof) on a Pro Forma Basis, and, for the avoidance of
doubt, if such financial covenants or other ratio requirement is subsequently
breached as a result of fluctuations in the ratio that is subject of such
financial covenants or other ratio requirement (including due to fluctuations in
Consolidated EBITDA of the Borrower and its Subsidiaries on a consolidated basis
or the EBITDA (calculated in a manner consistent with the calculation of
Consolidated EBITDA) of the acquired Person or assets), at or prior to the
consummation of such Acquisition (and the other transactions to be entered into
in connection therewith), such financial covenants or other ratio requirement
will not be deemed to have been breached as a result of such fluctuations solely
for the purpose of

 

53



--------------------------------------------------------------------------------

determining whether such Acquisition (and the other transactions to be entered
into in connection therewith) constitutes a Permitted Acquisition; provided;
that (x) if the Borrower elects to have such determination occur at the time of
entry into the applicable Acquisition Agreement (and not at the time of
consummation of the Acquisition), (I) the Incremental Term Loan to be incurred
shall be deemed incurred at the time of such election (unless the applicable
Acquisition Agreement is terminated without actually consummating the applicable
Permitted Acquisition, in which case such Acquisition and related Incremental
Term Loan will not be treated as having occurred) and outstanding thereafter for
purposes of calculating compliance, on a Pro Forma Basis, with any applicable
financial covenants or other ratio requirement in this Agreement (even if
unrelated to determining whether such Acquisition is a Permitted Acquisition)
and (II) such Permitted Acquisition must close within ninety (90) days (or such
later date as Administrative Agent may agree in writing) of the signing of the
applicable Acquisition Agreement and (y) EBITDA (calculated in a manner
consistent with the calculation of Consolidated EBITDA) of the acquired business
shall be disregarded for all purposes under this Agreement other than
determining whether such Acquisition is a Permitted Acquisition until the
consummation of such Permitted Acquisition.

(d) For purposes of this Section 2.25, the following terms shall have the
meanings specified below:

(i) “Initial Yield” shall mean, with respect to Incremental Term Loans or
Incremental Revolving Commitments, the amount (as determined by the
Administrative Agent) equal to the sum of (A) the margin above the Adjusted LIBO
Rate on such Incremental Term Loans or such Incremental Revolving Commitment, as
applicable (including as margin the effect of any “LIBOR floor” applicable on
the date of the calculation), plus (B) (x) the amount of any Up-Front Fees on
such Incremental Term Loans or such Incremental Revolving Commitments, as
applicable (including any fee or discount received by the Lenders in connection
with the initial extension thereof), divided by (y) the lesser of (1) the
Weighted Average Life to Maturity of such Incremental Term Loans or such
Incremental Revolving Commitments, as applicable, and (2) four.

(ii) “Up-Front Fees” shall mean the amount of any fees or discounts received by
the Lenders in connection with the making of Loans or extensions of credit,
expressed as a percentage of such Loan or extension of credit. For the avoidance
of doubt, “Up-Front Fees” shall not include any arrangement fee paid to any
Arranger.

(iii) “Weighted Average Life to Maturity” shall mean, when applied to any
Indebtedness at any date, the number of years obtained by dividing (i) the sum
of the products obtained by multiplying (x) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (y) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment by (ii) the then outstanding principal
amount of such Indebtedness.

Section 2.26 Defaulting Lenders.

(a) If a Lender holding a Revolving Commitment becomes, and during the period it
remains, a Defaulting Lender, the following provisions shall apply,
notwithstanding anything to the contrary in this Agreement:

 

54



--------------------------------------------------------------------------------

(i) the LC Exposure and the Swingline Exposure of such Defaulting Lender will,
subject to the limitation in the proviso below, automatically be reallocated
(effective no later than one (1) Business Day after the Administrative Agent has
actual knowledge that such Lender with a Revolving Commitment has become a
Defaulting Lender) among the Non-Defaulting Lenders pro rata in accordance with
their respective Revolving Commitments (calculated as if the Defaulting Lender’s
Revolving Commitment was reduced to zero and each Non-Defaulting Lender’s
Revolving Commitment had been increased proportionately); provided that the sum
of each Non-Defaulting Lender’s total Revolving Credit Exposure may not in any
event exceed the Revolving Commitment of such Non-Defaulting Lender as in effect
at the time of such reallocation; and

(ii) to the extent that any portion (the “unreallocated portion”) of the LC
Exposure and the Swingline Exposure of any Defaulting Lender cannot be
reallocated pursuant to Section 2.26(a)(i) above for any reason, the Borrower
will, not later than two (2) Business Days after demand by the Administrative
Agent (at the direction of the Issuing Bank and/or the Swingline Lender), (x)
Cash Collateralize the obligations of the Defaulting Lender to the Issuing Bank
or the Swingline Lender in respect of such LC Exposure or such Swingline
Exposure, as the case may be, in an amount at least equal to the aggregate
amount of the unreallocated portion of the LC Exposure and the Swingline
Exposure of such Defaulting Lender, (y) in the case of such Swingline Exposure,
prepay and/or Cash Collateralize in full the unreallocated portion thereof, or
(z) make other arrangements satisfactory to the Administrative Agent, the
Issuing Bank and the Swingline Lender in their sole discretion to protect them
against the risk of non-payment by such Defaulting Lender;

provided that neither any such reallocation nor any payment by a Non-Defaulting
Lender pursuant thereto nor any such Cash Collateralization or reduction will
constitute a waiver or release of any claim the Borrower, the Administrative
Agent, the Issuing Bank, the Swingline Lender or any other Lender may have
against such Defaulting Lender or cause such Defaulting Lender to be a
Non-Defaulting Lender.

(b) If the Borrower, the Administrative Agent, the Issuing Bank and the
Swingline Lender agree in writing in their discretion that any Defaulting Lender
has ceased to be a Defaulting Lender, the Administrative Agent will so notify
the parties hereto, whereupon as of the effective date specified in such notice,
and subject to any conditions set forth therein, the LC Exposure and the
Swingline Exposure of the other Lenders shall be readjusted to reflect the
inclusion of such Lender’s Commitment, and such Lender will purchase at par such
portion of outstanding Revolving Loans of the other Lenders and/or make such
other adjustments as the Administrative Agent may determine to be necessary to
cause the Revolving Credit Exposure of the Lenders to be on a pro rata basis in
accordance with their respective Revolving Commitments, whereupon such Lender
will cease to be a Defaulting Lender and will be a Non-Defaulting Lender (and
such Revolving Credit Exposure of each Lender will automatically be adjusted on
a prospective basis to reflect the foregoing). If any Cash Collateral has been
posted with respect to the LC Exposure or the Swingline Exposure of such
Defaulting Lender, the Administrative Agent will promptly return such Cash
Collateral to the Borrower; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while such Lender was a Defaulting Lender; provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Non-Defaulting Lender will constitute
a waiver or release of any claim of any party hereunder arising from such
Lender’s having been a Defaulting Lender.

 

55



--------------------------------------------------------------------------------

(i) So long as any Lender is a Defaulting Lender, the Issuing Bank will not be
required to issue, amend, extend, renew or increase any Letter of Credit, and
the Swingline Lender will not be required to fund any Swingline Loans, as
applicable, unless it is satisfied that one hundred percent (100%) of the
related LC Exposure and Swingline Exposure after giving effect thereto is fully
covered or eliminated by any combination satisfactory to the Issuing Bank or the
Swingline Lender, as the case may be, of the following:

(ii) in the case of a Defaulting Lender, the Swingline Exposure and the LC
Exposure of such Defaulting Lender is reallocated to the Non-Defaulting Lenders
as provided in Section 2.26(a)(i);

(iii) in the case of a Defaulting Lender, without limiting the provisions of
Section 2.26(a)(ii), the Borrower Cash Collateralizes its reimbursement
obligations in respect of such Letter of Credit or such Swingline Loan in an
amount at least equal to the aggregate amount of the unreallocated obligations
(contingent or otherwise) of such Defaulting Lender in respect of such Letter of
Credit or such Swingline Loan, or the Borrower makes other arrangements
satisfactory to the Administrative Agent, the Issuing Bank and the Swingline
Lender, as the case may be, in their sole discretion to protect them against the
risk of non-payment by such Defaulting Lender; and

(iv) in the case of a Defaulting Lender, the Borrower agrees that the face
amount of such requested Letter of Credit or the principal amount of such
requested Swingline Loan will be reduced by an amount equal to the
unreallocated, non-Cash Collateralized portion thereof as to which such
Defaulting Lender would otherwise be liable, in which case the obligations of
the Non-Defaulting Lenders in respect of such Letter of Credit or such Swingline
Loan will, subject to the limitation in the proviso below, be on a pro rata
basis in accordance with the Commitments of the Non-Defaulting Lenders, and the
pro rata payment provisions of Section 2.22 will be deemed adjusted to reflect
this provision; provided that the sum of each Non-Defaulting Lender’s total
Revolving Credit Exposure may not in any event exceed the Revolving Commitment
of such Non-Defaulting Lender as in effect at the time of such reduction.

Section 2.27 Refinancing Facilities.

(a) The Borrower may from time to time, add one or more tranches of term loans
or revolving credit facilities to this Agreement (each a “Refinancing Facility”)
pursuant to an agreement in writing entered into by the Loan Parties, the
Administrative Agent and each Person (including any existing Lender) that agrees
to provide a portion of such Refinancing Facility (each a “Refinancing Facility
Amendment”) pursuant to procedures reasonably specified by the Administrative
Agent to refinance all or any portion of any outstanding Term Loan or any
Revolving Loan then in effect; provided, that:

(i) such Refinancing Facility shall not have a principal or commitment amount
(or accreted value) greater than the Loans and, in the case of a revolving
facility, the Revolving Loans and any undrawn available commitments in respect
of such revolving facility being refinanced (plus accrued interest, fees,
discounts, premiums and reasonable expenses);

 

56



--------------------------------------------------------------------------------

(ii) no Default or Event of Default shall exist on the effective date of such
Refinancing Facility or would exist after giving effect to such Refinancing
Facility;

(iii) no existing Lender shall be under any obligation to provide a commitment
to such Refinancing Facility and any such decision whether to provide a
commitment to such Refinancing Facility shall be in such Lender’s sole and
absolute discretion;

(iv) such Refinancing Facility shall be in an aggregate principal amount of at
least $25,000,000 and each commitment of a Lender to such Refinancing Facility
shall be in a minimum principal amount of at least $5,000,000, in the case of a
Refinancing Revolving Facility and at least $1,000,000 in the case of a
Refinancing Term Loan (or, in each case, such lesser amounts as the
Administrative Agent and the Borrower may agree);

(v) each Person providing a commitment to such Refinancing Facility shall meet
the requirements in Section 10.04(b);

(vi) the Borrower shall deliver to the Administrative Agent:

(A) a certificate of each Loan Party dated as of the date of such Refinancing
Facility signed by a Responsible Officer of such Loan Party (1) attaching
evidence of appropriate corporate authorization on the part of such Loan Party
with respect to such Refinancing Facility as the Administrative Agent may
reasonably request and (2) in the case of the Borrower, certifying that, before
and after giving effect to such Refinancing Facility, (I) all representations
and warranties of each Loan Party set forth in the Loan Documents shall be true
and correct in all material respects (other than those representations and
warranties that are expressly qualified by a Material Adverse Effect or other
materiality, in which case such representations and warranties shall be true and
correct in all respects); provided, that to the extent such representation or
warranty relates to a specific prior date, such representation or warranty shall
be true and correct in all material respects (other than those representations
and warranties that are expressly qualified by a Material Adverse Effect or
other materiality, in which case such representations and warranties shall be
true and correct in all respects) only as of such specific prior date, and
(II) no Default or Event of Default shall exist;

(B) such amendments to the other Loan Documents as the Administrative Agent may
reasonably request to reflect such Refinancing Facility;

(C) customary opinions of legal counsel to the Loan Parties as the
Administrative Agent may reasonably request, addressed to the Administrative
Agent and each Lender (including each Person providing any commitment under any
Refinancing Facility), dated as of the effective date of such Refinancing
Facility;

 

57



--------------------------------------------------------------------------------

(D) to the extent requested by any Lender (including each Person providing any
commitment under any Refinancing Facility), executed promissory notes evidencing
such Refinancing Facility, issued by the Borrower in accordance with
Section 2.11(b); and

(E) any other certificates or documents that the Administrative Agent shall
reasonably request, in form and substance reasonably satisfactory to the
Administrative Agent.

(vii) the Administrative Agent shall have received documentation from each
Person providing a commitment to such Refinancing Facility evidencing such
Person’s commitment and such Person’s obligations under this Agreement in form
and substance reasonably acceptable to the Administrative Agent;

(viii) such Refinancing Facility (A) shall rank pari passu in right of payment
as the other Loans and Commitments; (B) shall not be guaranteed by any Person
that is not a Guarantor; and (C) shall be unsecured;

(ix) such Refinancing Facility shall have such interest rates, interest rate
margins, fees, discounts, prepayment premiums, amortization and a final maturity
date as agreed by the Loan Parties and the Lenders providing such Refinancing
Facility; provided that (A) to the extent refinancing a Revolving Loan and
constituting a Refinancing Revolving Facility, such Refinancing Facility shall
have a termination date no earlier than the Revolving Commitment Termination
Date and (B) to the extent refinancing a Term Loan or constituting term loan
facilities, such Refinancing Term Loan shall have a maturity date no earlier
than the latest then existing Maturity Date, and will have a Weighted Average
Life to Maturity that is not shorter than the Weighted Average Life to Maturity
of, the Term Loan being refinanced;

(x) if such Refinancing Facility is a Refinancing Revolving Facility then
(A) such Refinancing Facility shall have ratable voting rights as the other
Revolving Loans (or otherwise provide for more favorable voting rights for the
then outstanding Revolving Loans) and (B) such Refinancing Facility may provide
for the issuance of Letters of Credit for the account of the Borrower and its
Subsidiaries on terms substantially equivalent to the terms applicable to
Letters of Credit under the existing revolving credit facilities or the making
of swing line loans to the Borrower on terms substantially equivalent to the
terms applicable to Swingline Loans under the existing revolving credit
facilities;

(xi) each Borrowing of Revolving Loans and participations in Letters of Credit
pursuant to Section 2.24 shall be allocated pro rata among the Revolving Loans;

(xii) subject to Section 2.27(a)(ix) above, such Refinancing Facility will have
terms and conditions that are substantially identical to, or less favorable,
when taken as a whole (as determined by the Borrower in its reasonable
judgment), to the Lenders providing such Refinancing Facility than, the terms
and conditions of the Revolving Loan

 

58



--------------------------------------------------------------------------------

or Term Loan being refinanced; provided, however, that such Refinancing Facility
may provide for any additional or different financial or other covenants or
other provisions that are agreed among the Borrower and the Lenders thereof and
applicable only during periods after the then latest Revolving Commitment
Termination Date or latest Maturity Date in effect; and

(xiii) substantially concurrent with the incurrence of such Refinancing Facility
the Borrower shall apply the Net Cash Proceeds of such Refinancing Facility to
the prepayment of outstanding Loans being so refinanced (and, in the case of a
Refinancing Facility that refinances a Revolving Loan, the Borrower shall
permanently reduce the amount of the commitments to the Revolving Loan being
refinanced by the amount of the Net Cash Proceeds of such Refinancing Facility
(other than Net Cash Proceeds applied to pay accrued interest, fees, discounts
and premiums).

(b) The Lenders hereby authorize the Administrative Agent to enter into, and the
Lenders agree that this Agreement and the other Loan Documents shall be amended
by, such Refinancing Facility Amendments to the extent (and only to the extent)
the Administrative Agent deems necessary in order to establish Refinancing
Facilities on terms consistent with and/or to effect the provisions of this
Section 2.27. The Administrative Agent shall promptly notify each Lender as to
the effectiveness of each Refinancing Facility Amendment. In addition, if so
provided in the Refinancing Facility Amendment for a Refinancing Revolving
Facility and with the consent of each Issuing Bank, participation in Letters of
Credit under the existing revolving credit facilities shall be reallocated from
Lenders holding revolving commitments under the existing revolving credit
facilities which are being refinanced to Lenders holding revolving commitments
under such Refinancing Revolving Facility in accordance with the terms of such
Refinancing Facility Amendment.

Section 2.28 Extension of Revolving Loans and Term Loans. The Borrower may from
time to time, subject to the consent of the Administrative Agent, make one or
more offers to all the Lenders holding a Revolving Commitment or to all of the
Lenders holding a Term Loan to make one or more amendments or modifications to
(a) allow the maturity and scheduled amortization (if any) of such Loans and
Commitments of the accepting Lenders to be extended and (b) increase or decrease
the Applicable Margin and/or fees payable with respect to such Loans and
Commitments (if any) of the accepting Lenders (“Permitted Amendments”) pursuant
to procedures reasonably specified by the Administrative Agent. Permitted
Amendments shall become effective only with respect to the Loans and/or
Commitments of the Lenders that accept the applicable offer (such Lenders, the
“Accepting Lenders”) and, in the case of any Accepting Lender, only with respect
to such Lender’s Loans and/or Commitments as to which such Lender’s acceptance
has been made. Each Loan Party and each Accepting Lender shall execute and
deliver to the Administrative Agent such written agreements as the
Administrative Agent shall reasonably require to evidence the acceptance of the
Permitted Amendments and the terms and conditions thereof, and the Loan Parties
shall also deliver such certified resolutions, legal opinions and other
documents as requested by the Administrative Agent. The Administrative Agent
shall promptly notify each Lender as to the effectiveness of any Permitted
Amendment. Each of the parties hereto hereby agrees that (x) upon the
effectiveness of any Permitted Amendment, this Agreement shall be deemed amended
to the extent (but only to the extent) necessary to reflect the existence and
terms of the Permitted Amendments evidenced thereby and only with respect to the
Loans and Commitments of the Accepting Lenders as to which such Lenders’
acceptance has been made and (y) any applicable Lender who is not an Accepting
Lender may be replaced by the Borrower in accordance with Section 2.23(b).

 

59



--------------------------------------------------------------------------------

ARTICLE III.

CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT

Section 3.1 Conditions To Effectiveness. The amendment and restatement of the
Existing Credit Agreement shall not become effective until the date on which
each of the following conditions is satisfied (or waived in accordance with
Section 10.2):

(a) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including reimbursement or
payment of all out-of-pocket expenses (including reasonable fees, charges and
disbursements of counsel to the Administrative Agent) required to be reimbursed
or paid by the Borrower hereunder, under any other Loan Document and under any
agreement with the Administrative Agent or the Arrangers.

(b) The Administrative Agent (or its counsel) shall have received the following:

(i) a counterpart of this Agreement signed by or on behalf of each party hereto
or written evidence satisfactory to the Administrative Agent (which may include
facsimile or form of electronic attachment (e.g., “.pdf” or “.tif”) transmission
of a signed signature page of this Agreement) that such party has signed a
counterpart of this Agreement;

(ii) a duly executed Subsidiary Guarantee Agreement by the Domestic Subsidiaries
identified as Guarantors on Schedule 4.14 and (B) a duly executed Borrower
Guarantee Agreement (with respect to the Hedging Obligations and Treasury
Management Obligations of the Subsidiaries of the Borrower);

(iii) a duly executed copy of the Intercreditor Agreement in form and substance
reasonably satisfactory to the Administrative Agent;

(iv) a certificate of the Secretary or Assistant Secretary of each Loan Party,
substantially in the form attached hereto as Exhibit 3.1(b)(iv), attaching and
certifying copies of its bylaws or operating agreement, as applicable, and of
the resolutions of its board of directors (or equivalent governing body),
authorizing the execution, delivery and performance of the Loan Documents to
which it is a party and certifying the name, title and true signature of each
officer of such Loan Party executing the Loan Documents to which it is a party;

(v) certified copies of the articles of incorporation or other charter documents
of each Loan Party, together with certificates of good standing or existence, as
may be available from the Secretary of State of the jurisdiction of
incorporation of such Loan Party;

(vi) a favorable written opinion of Kilpatrick Townsend & Stockton LLP, counsel
to the Loan Parties, addressed to the Administrative Agent and each of the
Lenders, and covering such matters relating to the Loan Parties, the Loan
Documents and the transactions contemplated therein as the Administrative Agent
or the Required Lenders shall reasonably request;

 

60



--------------------------------------------------------------------------------

(vii) a certificate, dated the Effective Date substantially in the form attached
hereto as Exhibit 3.1(b)(vii) and signed by a Responsible Officer,
(A) confirming compliance with the conditions set forth in Sections 3.2(a), (b)
and (c), and (B) certifying that (x) all consents, approvals, authorizations,
registrations and filings and orders required or advisable to be made or
obtained under any applicable laws, or by any contractual obligation of each
Loan Party, in connection with the execution, delivery, performance, validity
and enforceability of the Transaction Documents or any of the transactions
contemplated thereby shall be in full force and effect and all applicable
waiting periods shall have expired and (y) no known investigation or inquiry by
any Governmental Authority regarding the Commitments or any transaction being
financed with the proceeds thereof shall be ongoing;

(viii) a duly executed Notice of Borrowing;

(ix) a duly executed funds disbursement agreement, together with a report
setting forth the sources and uses of the proceeds hereof;

(x) certified copies of amendments to the Note Agreements and any material
documents related thereto, each in form and substance reasonably satisfactory to
the Administrative Agent;

(xi) a solvency certificate, dated as of the Effective Date and signed by the
chief financial officer of Borrower, confirming that the Borrower is Solvent,
and the Borrower and its Subsidiaries on a consolidated basis, are Solvent
before and after giving effect to the funding of the Term Loan A and any
Revolving Loans and any other extensions of credit on the Effective Date and the
consummation of the other transactions contemplated herein;

(xii) (A) audited financial statements of the Borrower and its Subsidiaries for
the period ending December 31, 2016 and (B) financial projections for the
Borrower and its Subsidiaries for the next five (5) Fiscal Years;

(xiii) all documentation and other information with respect to the Loan Parties
that the Administrative Agent or such Lender reasonably believes is required by
regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including without limitation the Patriot Act;
and

(xiv) such other documents, certificates, information or legal opinions as the
Administrative Agent or the Lenders may reasonably request, all in form and
substance satisfactory to the Administrative Agent and the Lenders.

For purposes of determining compliance with the conditions specified in this
Section 3.1, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Effective Date specifying its
objection thereto.

 

61



--------------------------------------------------------------------------------

Section 3.2 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit (including a request for a credit extension relating
to an advance under a Refinancing Facility), is subject to the satisfaction of
the following conditions, in each case, subject to the Incremental Funds Certain
Provision, as applicable:

(a) at the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall exist; and

(b) at the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, all representations and warranties of each Loan Party set forth in
the Loan Documents shall be true and correct in all material respects (other
than those representations and warranties that are expressly qualified by
Material Adverse Effect or other materiality, in which case such representations
and warranties shall be true and correct in all respects); provided, that to the
extent such representation or warranty relates to a specific prior date, such
representation or warranty shall be true and correct in all material respects
(other than those representations and warranties that are expressly qualified by
Material Adverse Effect or other materiality, in which case such representations
and warranties shall be true and correct in all respects) only as of such
specific prior date;

(c) since the date of the financial statements of the Borrower described in
Section 4.4, there shall have been no change which has had or could reasonably
be expected to have a Material Adverse Effect; and

(d) the Borrower shall have delivered the required Notice of Borrowing.

Each Borrowing and each issuance, amendment, extension or renewal of any Letter
of Credit (including a request for a credit extension relating to an advance
under a Refinancing Facility) shall be deemed to constitute a representation and
warranty by the Borrower on the date thereof as to the matters specified in
Sections 3.2(a), (b) and (c).

Section 3.3 Delivery of Documents. All of the Loan Documents, certificates,
legal opinions and other documents and papers referred to in this Article III,
unless otherwise specified, shall be delivered to the Administrative Agent for
the account of each of the Lenders and shall be in form and substance
satisfactory in all respects to the Administrative Agent.

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and each Lender
as follows:

Section 4.1 Existence; Power. The Borrower and each of its Subsidiaries (a) is
duly organized, validly existing and in good standing as a corporation,
partnership or limited liability company under the laws of the jurisdiction of
its organization, (b) has all requisite power and authority to carry on its
business as now conducted, and (c) is duly qualified to do business, and is in
good standing, in each jurisdiction where such qualification is required, except
where a failure to be so qualified could not reasonably be expected to result in
a Material Adverse Effect.

 

62



--------------------------------------------------------------------------------

Section 4.2 Organizational Power; Authorization. The execution, delivery and
performance by each Loan Party of the Transaction Documents to which it is a
party are within such Loan Party’s organizational powers and have been duly
authorized by all necessary organizational, and if required, partner, member or
stockholder, action. This Agreement has been duly executed and delivered by the
Borrower, and constitutes, and each other Transaction Document to which any Loan
Party is a party, when executed and delivered by such Loan Party, will
constitute, valid and binding obligations of the Borrower or such Loan Party (as
the case may be), enforceable against it in accordance with their respective
terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity.

Section 4.3 Governmental Approvals; No Conflicts. The execution, delivery and
performance by the Borrower of this Agreement, and by each Loan Party of the
other Transaction Documents to which it is a party (a) do not require any
consent or approval of, registration or filing with, or any action by, any
Governmental Authority, except those as have been obtained or made and are in
full force and effect or where the failure to do so, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect,
(b) will not violate any applicable law or regulation or the charter, by-laws or
other organizational documents of the Borrower or any of its Subsidiaries or any
judgment or order of any Governmental Authority binding on the Borrower or any
of its Subsidiaries, (c) will not violate or result in a default under any
indenture, material agreement or other material instrument binding on the
Borrower or any of its Subsidiaries or any of its assets or give rise to a right
thereunder to require any payment to be made by the Borrower or any of its
Subsidiaries and (d) will not result in the creation or imposition of any Lien
on any asset of the Borrower or any of its Subsidiaries, except Liens (if any)
created under the Loan Documents.

Section 4.4 Financial Statements. The Borrower has furnished to each Lender the
audited consolidated balance sheet of the Borrower and its Subsidiaries as of
December 31, 2016, and the related consolidated statements of income,
shareholders’ equity and cash flows for the Fiscal Year then ended prepared by
Ernst & Young. Such financial statements fairly present the consolidated
financial condition of the Borrower and its Subsidiaries as of such dates and
the consolidated results of operations for such periods in conformity with GAAP
consistently applied. Since December 31, 2016, there have been no changes with
respect to the Borrower and its Subsidiaries which have had or could reasonably
be expected to have, singly or in the aggregate, a Material Adverse Effect.

Section 4.5 Litigation and Environmental Matters.

(a) No litigation, investigation or proceeding of or before any arbitrators or
Governmental Authorities is pending against or, to the knowledge of the
Borrower, threatened against or affecting the Borrower or any of its
Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination that could reasonably be expected to have, either individually or
in the aggregate, a Material Adverse Effect or (ii) which in any manner draws
into question the validity or enforceability of this Agreement or any other
Transaction Document.

(b) Except as could reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect, neither the Borrower nor any of its
Subsidiaries (i) has failed to comply in any material respect with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law or (ii) has become subject
to any Environmental Liability. Neither the Borrower nor any of its Subsidiaries
(x) has received notice of any claim with respect to any Environmental Liability
or (y) knows of any basis for any Environmental Liability that, in each case,
could reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

 

63



--------------------------------------------------------------------------------

Section 4.6 Compliance with Laws and Agreements. The Borrower and each
Subsidiary is in compliance with (a) all applicable laws, rules, regulations and
orders of any Governmental Authority, and (b) all indentures, agreements or
other instruments binding upon it or its properties, except where
non-compliance, either singly or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

Section 4.7 Investment Company Act, Etc. Neither the Borrower nor any of its
Subsidiaries is (a) an “investment company” or is “controlled” by an “investment
company”, as such terms are defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended, or (b) otherwise subject to any
other regulatory scheme limiting its ability to incur debt.

Section 4.8 Taxes. The Borrower and its Subsidiaries and each other Person for
whose taxes the Borrower or any Subsidiary could become liable have timely filed
or caused to be filed all Federal income tax returns and all other tax returns
that are required to be filed by them, and have paid all taxes shown to be due
and payable on such returns or on any assessments made against it or its
property and all other taxes, fees or other charges imposed on it or any of its
property by any Governmental Authority, except (a) to the extent the failure to
do so would not have a Material Adverse Effect or (b) where the same are
currently being contested in good faith by appropriate proceedings and for which
the Borrower or such Subsidiary, as the case may be, has set aside on its books
adequate reserves. The charges, accruals and reserves on the books of the
Borrower and its Subsidiaries in respect of such taxes are adequate, and no tax
liabilities that could be materially in excess of the amount so provided are
anticipated.

Section 4.9 Margin Regulations. None of the proceeds of any of the Loans or
Letters of Credit will be used, directly or indirectly, for “purchasing” or
“carrying” any “margin stock” with the respective meanings of each of such terms
under Regulation U or for any purpose that violates the provisions of the
Regulation T, U or X. Neither the Borrower nor its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying “margin stock.”

Section 4.10 ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed by more than
$20,000,000 the fair market value of the assets of such Plan, and the present
value of all accumulated benefit obligations of all underfunded Plans (based on
the assumptions used for purposes of Statement of Financial Standards No. 87)
did not, as of the date of the most recent financial statements reflecting such
amounts, exceed by more than $20,000,000 the fair market value of the assets of
all such underfunded Plans.

Section 4.11 Ownership of Property.

(a) Each of the Borrower and its Subsidiaries has good title to, or valid
leasehold interests in, all of its real and personal property material to the
operation of its business.

 

64



--------------------------------------------------------------------------------

(b) Each of the Borrower and its Subsidiaries owns, or is licensed, or otherwise
has the right, to use, all patents, trademarks, service marks, tradenames,
copyrights and other intellectual property material to its business, and the use
thereof by the Borrower and its Subsidiaries does not infringe on the rights of
any other Person, except for any such infringements that, individually or in the
aggregate, would not have a Material Adverse Effect.

Section 4.12 Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments, and corporate or other restrictions to which the
Borrower or any of its Subsidiaries is subject, and all other matters known to
any of them, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. None of the reports (including
without limitation all reports that the Borrower is required to file with the
Securities and Exchange Commission), financial statements, certificates or other
written information furnished by or on behalf of the Borrower to the
Administrative Agent or any Lender in connection with the negotiation or
syndication of this Agreement or any other Loan Document or delivered hereunder
or thereunder (as modified or supplemented by any other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, taken as a whole, in
light of the circumstances under which they were made, not misleading; provided,
that with respect to projected financial information, the Borrower represents
only that such information was prepared in good faith based upon assumptions
believed to be reasonable at the time.

Section 4.13 Labor Relations. There are no strikes, lockouts or other material
labor disputes or grievances against the Borrower or any of its Subsidiaries,
or, to the Borrower’s knowledge, threatened against or affecting the Borrower or
any of its Subsidiaries, and no significant unfair labor practice, charges or
grievances are pending against the Borrower or any of its Subsidiaries, or to
the Borrower’s knowledge, threatened against any of them before any Governmental
Authority. All payments due from the Borrower or any of its Subsidiaries
pursuant to the provisions of any collective bargaining agreement have been paid
or accrued as a liability on the books of the Borrower or any such Subsidiary,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

Section 4.14 Subsidiaries. Schedule 4.14 sets forth the name of, the ownership
interest of the Borrower in, the jurisdiction of incorporation of, and the type
of, each Subsidiary and identifies each Subsidiary that is a Subsidiary Loan
Party, in each case as of the Effective Date.

Section 4.15 Solvency. After giving effect to the execution and delivery of the
Loan Documents (including the provisions of Sections 8, 9 and 23 of the
Subsidiary Guarantee Agreement and Sections 8, 9 and 23 of the Borrower
Guarantee Agreement) and the making of the Loans under this Agreement, (a) the
Borrower is Solvent on the Effective Date and (b) the Loan Parties on a
consolidated basis are Solvent.

Section 4.16 Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures designed to ensure compliance in
all material respects by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, and the Borrower, its Subsidiaries and their respective
officers (in such capacity), employees (in such capacity) and, to the knowledge
of the Borrower, its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions. None of (a) the Borrower, any
Subsidiary or any of their respective officers (in such capacity) or employees
(in such capacity), or (b) to the knowledge of the Borrower, any director or
agent of the Borrower or any Subsidiary is a Sanctioned Person. No Borrowing or
Letter of Credit, use by the Borrower or any Subsidiary of the proceeds thereof
or other transactions contemplated hereby will violate Anti-Corruption Laws or
applicable Sanctions.

 

65



--------------------------------------------------------------------------------

Section 4.17 No EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.

Section 4.18 Inactive Subsidiaries. The Inactive Subsidiaries do not (a) have
assets with an aggregate book value in excess of $1,000,000, (b) have revenue in
excess of $1,000,000 in the aggregate and (c) conduct any business activities.

ARTICLE V.

AFFIRMATIVE COVENANTS

The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or the principal of and interest on any Loan or any fee or any LC
Disbursement remains unpaid or any Letter of Credit remains outstanding:

Section 5.1 Financial Statements and Other Information. The Borrower will
deliver to the Administrative Agent and each Lender:

(a) as soon as available and in any event within ninety (90) days after the end
of each Fiscal Year, a copy of the annual audited report for such Fiscal Year
for the Borrower and its Subsidiaries, containing a consolidated balance sheet
of the Borrower and its Subsidiaries as of the end of such Fiscal Year and the
related consolidated statements of income, stockholders’ equity and cash flows
(together with all footnotes thereto) of the Borrower and its Subsidiaries for
such Fiscal Year, setting forth in each case in comparative form the figures for
the previous Fiscal Year, all in reasonable detail and reported on by Ernst &
Young or other independent public accountants of nationally recognized standing
(without a “going concern” or like qualification, exception or explanation and
without any qualification or exception as to scope of such audit) to the effect
that such financial statements present fairly in all material respects the
financial condition and the results of operations of the Borrower and its
Subsidiaries for such Fiscal Year on a consolidated basis in accordance with
GAAP and that the examination by such accountants in connection with such
consolidated financial statements has been made in accordance with generally
accepted auditing standards. It is understood and agreed that the requirements
of this Section 5.1(a) (x) shall be satisfied by delivery of the applicable
annual report on Form 10-K of the Borrower to the Securities and Exchange
Commission if delivered within the applicable time period noted herein and is
available to the Lenders on EDGAR and (y) are effective as of the Effective
Date;

(b) as soon as available and in any event within forty-five (45) days after the
end of each Fiscal Quarter of each Fiscal Year (other than the last Fiscal
Quarter), an unaudited consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of such Fiscal Quarter and the related unaudited
consolidated statements of income and cash flows of the Borrower and its
Subsidiaries for such Fiscal Quarter and the then elapsed portion of such Fiscal
Year, setting forth in each case in comparative form the figures for the
corresponding quarter and the corresponding portion of the previous Fiscal Year,
all certified by the chief financial officer, treasurer or controller of the
Borrower as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its Subsidiaries on a consolidated
basis in accordance with GAAP, subject to normal year-end audit adjustments and
the absence of

 

66



--------------------------------------------------------------------------------

footnotes. It is understood and agreed that the requirements of this
Section 5.1(b) (x) shall be satisfied by delivery of the applicable quarterly
report on Form 10-Q of the Borrower to the Securities and Exchange Commission if
delivered within the applicable time period noted herein and is available to the
Lenders on EDGAR and (y) are effective as of the Effective Date;

(c) concurrently with the delivery of the financial statements referred to in
Sections 5.1(a) and (b) above, a certificate of a Responsible Officer,
(i) certifying as to whether there exists a Default or Event of Default on the
date of such certificate, and if a Default or an Event of Default then exists,
specifying the details thereof and the action which the Borrower has taken or
proposes to take with respect thereto, (ii) setting forth in reasonable detail
calculations demonstrating compliance with Article VI and (iii) stating whether
any change in GAAP or the application thereof has occurred since the date of the
Borrower’s audited financial statements referred to in Section 4.4 and, if any
change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate;

(d) concurrently with the delivery of the financial statements referred to in
Section 5.1(a) above, a certificate of the accounting firm that reported on such
financial statements stating whether they obtained any knowledge during the
course of their examination of such financial statements of any Default or Event
of Default (which certificate may be limited to the extent required by
accounting rules or guidelines);

(e) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed with the
Securities and Exchange Commission, or any Governmental Authority succeeding to
any or all functions of the Securities and Exchange Commission, or with any
national securities exchange, or distributed by the Borrower to its shareholders
generally, as the case may be, it being agreed that the requirements of this
Section 5.1(e) may be satisfied by the delivery of the applicable reports,
statements or other materials to the Securities and Exchange Commission to the
extent that such reports, statements or other materials are available to the
Lenders on EDGAR;

(f) promptly following any request therefor, such other information regarding
the results of operations, business affairs and financial condition of the
Borrower or any Subsidiary as the Administrative Agent or any Lender may
reasonably request; and

(g) as soon as available and in any event within 60 days after the end of each
Fiscal Year, a forecasted income statement, balance sheet, and statement of cash
flows for the following Fiscal Year, in each case, on a quarter by quarter basis
for such forecasted Fiscal Year information.

Section 5.2 Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Default or Event of Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or, to the knowledge of the
Borrower, affecting the Borrower or any Subsidiary which, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect;

 

67



--------------------------------------------------------------------------------

(c) the occurrence of any event or any other development by which the Borrower
or any of its Subsidiaries (i) fails to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) becomes subject to any Environmental Liability
in excess of $25,000,000, (iii) receives notice of any claim with respect to any
Environmental Liability in excess of $25,000,000 or (iv) becomes aware of any
basis for any Environmental Liability in excess of $25,000,000 and in each of
the preceding clauses, which individually or in the aggregate, could reasonably
be expected to result in a Material Adverse Effect;

(d) the occurrence of any ERISA Event that alone, or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$25,000,000; and

(e) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section 5.2 shall be accompanied by a written
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

Section 5.3 Existence; Conduct of Business. The Borrower will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and maintain in full force and effect its legal existence and
its respective rights, licenses, permits, privileges, franchises, patents,
copyrights, trademarks and trade names material to the conduct of its business
and will continue to engage in (i) the same business as presently conducted or
such other businesses that are reasonably related thereto, including but not
limited to the business of leasing and selling furniture, consumer electronics,
computers, appliances and other household goods and accessories inside and
outside of the United States of America, through both independently-owned and
franchised stores, providing lease-purchase solutions, credit and other
financing solutions to customers for the purchase and lease of such products,
the manufacture and supply of furniture and bedding for lease and sale in such
stores, and the provision of virtual rent-to-own programs inside and outside of
the United States of America (including but not limited to point-of-sale lease
purchase programs), and (ii) any other ancillary businesses which are
complementary to the business of the Borrower and its Subsidiaries as conducted
as of the Effective Date and that generally provide goods or services to the
same types of consumers serviced by the businesses of the Borrower and its
Subsidiaries as of the Effective Date; provided, that nothing in this
Section 5.3 shall prohibit any merger, consolidation, liquidation or dissolution
permitted under Section 7.3.

Section 5.4 Compliance with Laws, Etc. The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and requirements
of any Governmental Authority applicable to its business and properties,
including without limitation, all Environmental Laws, ERISA and OSHA, except
where the failure to do so, either individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

Section 5.5 Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay and discharge at or before maturity, all of its
obligations and liabilities (including without limitation all tax liabilities
and claims that could result in a statutory Lien) before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.

 

68



--------------------------------------------------------------------------------

Section 5.6 Books and Records. The Borrower will, and will cause each of its
Subsidiaries to, keep proper books of record and account in which full, true and
correct entries shall be made of all dealings and transactions in relation to
its business and activities to the extent necessary to prepare the consolidated
financial statements of Borrower in conformity with GAAP.

Section 5.7 Visitation, Inspection, Etc. The Borrower will, and will cause each
of its Subsidiaries to, permit any representative of the Administrative Agent or
any Lender, to visit and inspect its properties, to examine its books and
records and to make copies and take extracts therefrom, and to discuss its
affairs, finances and accounts with any of its officers and with its independent
certified public accountants, all at such reasonable times and as often as the
Administrative Agent or any Lender may reasonably request after reasonable prior
notice to the Borrower; provided, however, if a Default or an Event of Default
has occurred and is continuing, no prior notice shall be required. All
reasonable expenses incurred by the Administrative Agent and, at any time after
the occurrence and during the continuance of a Default or an Event of Default,
any Lenders in connection with any such visit, inspection, audit, examination
and discussions shall be borne by the Borrower.

Section 5.8 Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted, except where the failure to do so, either individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect and (b) maintain with financially sound and reputable insurance
companies, insurance with respect to its properties and business, and the
properties and business of its Subsidiaries, against loss or damage of the kinds
customarily insured against by companies in the same or similar businesses
operating in the same or similar locations. In addition, and not in limitation
of the foregoing, the Borrower shall maintain and keep in force insurance
coverage on its inventory, as is consistent with best industry practices. The
Borrower shall at all times cause the Administrative Agent to be named as
additional insured on all of its casualty and liability policies.

Section 5.9 Use of Proceeds and Letters of Credit. The Borrower will use the
proceeds of all Loans (a) as an extension and continuation of Indebtedness owing
under this Agreement on the Effective Date and to pay fees and expenses related
thereto, (b) to finance working capital needs, (c) to refinance existing debt
(including, without limitation, (x) the remaining principal amount of the term
loan and accrued and unpaid interest thereon owing under the Existing Credit
Agreement and (y) to pay down to zero the principal amount of all outstanding
Indebtedness owing under the Dent-A-Med Credit Agreement as of the Effective
Date), (d) to finance Permitted Acquisitions and (e) for other general corporate
purposes of the Borrower and its Subsidiaries, in each case, not in
contravention of any law or Loan Document. No part of the proceeds of any Loan
will be used, whether directly or indirectly, for any purpose that would violate
any rule or regulation of the Board of Governors of the Federal Reserve System,
including Regulations T, U or X. All Letters of Credit will be used for general
corporate purposes.

The Borrower will not request any Borrowing or Letter of Credit, and the
Borrower shall not use, and the Borrower shall ensure that its Subsidiaries and
its or their respective directors, officers, employees and agents shall not use,
the proceeds of any Borrowing or Letter of Credit (1) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (2) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country or (3) in any manner that would result in the violation
of any Sanctions applicable to any party hereto.

 

69



--------------------------------------------------------------------------------

Section 5.10 Additional Subsidiaries; Guarantees.

(a) Within ten (10) Business Days (or such later date as the Administrative
Agent may agree in its sole discretion) after any Subsidiary is acquired or
formed, the Borrower shall (i) notify the Administrative Agent and the Lenders
thereof, (ii) if such Subsidiary is a Material Domestic Subsidiary, cause such
Subsidiary to become a Subsidiary Loan Party by executing agreements in the form
of Annex I to the Subsidiary Guarantee Agreement and (iii) if such Subsidiary is
a Material Domestic Subsidiary, cause such Domestic Subsidiary to deliver
simultaneously therewith similar documents applicable to such Domestic
Subsidiary described in Section 3.1 as reasonably requested by the
Administrative Agent. In the event that any Domestic Subsidiary that is not
already a Subsidiary Loan Party becomes a Material Domestic Subsidiary at any
time after its formation or acquisition, the Borrower shall have up to ten
(10) Business Days (or such later date as the Administrative Agent may agree in
its sole discretion) to cause it to (x) become a Subsidiary Loan Party by
executing agreements in the form of Annex I to the Subsidiary Guarantee
Agreement and (y) deliver simultaneously therewith similar documents applicable
to such Domestic Subsidiary described in Section 3.1 as reasonably requested by
the Administrative Agent.

(b) The Borrower may, after the Effective Date, acquire (subject to Section 7.4)
or form additional Foreign Subsidiaries. To the extent the aggregate EBITDA
attributable to all Foreign Subsidiaries whose stock has not been pledged to
secure the Obligations pursuant to this Section 5.10(b) for the most recently
ended twelve month period exceeds twenty percent (20%) of Consolidated EBITDA
for the most recently ended twelve month period (the “Foreign Pledge Date”), the
Borrower (i) shall notify the Administrative Agent and the Lenders thereof,
(ii) subject to any required intercreditor arrangements entered into between the
Administrative Agent and the holders of the notes issued under each applicable
Note Agreement (or any representative thereof) in order to accomplish any
required equal sharing of such pledged collateral pursuant to the terms of each
applicable Note Agreement, deliver stock certificates and related pledge
agreements, in form satisfactory to a collateral agent acceptable to the
Administrative Agent, evidencing the pledge of sixty-six percent (66%) (or such
greater percentage which would not result in material adverse tax consequences)
of the issued and outstanding Capital Stock entitled to vote (within the meaning
of Treas. Reg. Section 1.956-2(c)(2)) and one hundred percent (100%) of the
issued and outstanding Capital Stock not entitled to vote (within the meaning of
Treas. Reg. Section 1.956-2(c)(2)) of one or more Foreign Subsidiaries directly
owned by the Borrower or any Domestic Subsidiary to secure the Obligations to
the extent necessary such that, after giving effect to such pledge, the EBITDA
attributable to all Foreign Subsidiaries whose stock has not been pledged to
secure the Obligations pursuant to this Section 5.10(b) for the most recently
ended twelve (12) month period does not exceed twenty percent (20%) of
Consolidated EBITDA, and (iii) cause such Foreign Subsidiary whose stock is
pledged pursuant to the immediately preceding Section 5.10(b)(ii) to deliver
simultaneously therewith similar documents applicable to such Foreign Subsidiary
described in Section 3.1 as reasonably requested by the Administrative Agent;
provided that in no event shall any such Foreign Subsidiary be required to join
the Subsidiary Guarantee Agreement or otherwise to guarantee any of the
Obligations. Upon the occurrence of the Foreign Pledge Date, the Borrower will
be required to comply with the terms of this Section 5.10(b) within thirty
(30) days after any new Foreign Subsidiary is acquired

 

70



--------------------------------------------------------------------------------

or formed. Upon the occurrence of the Foreign Pledge Date and within a
reasonable time thereafter, the Administrative Agent shall enter into an
intercreditor agreement, in form and substance satisfactory to the Required
Lenders, with all other creditors of the Borrower having a similar covenant with
the Borrower.

(c) Notwithstanding anything to the contrary in this Agreement, (i) none of the
Inactive Subsidiaries shall be required to become a Subsidiary Loan Party or to
execute the Subsidiary Guarantee Agreement, subject to compliance with
Section 7.13 and (ii) the Borrower shall cause each Inactive Subsidiary to be
dissolved as soon practicable without incurring adverse tax consequences unless
otherwise permitted by the Administrative Agent with such consent not to be
unreasonably withheld, conditioned or delayed.

(d) The Borrower will cause any Domestic Subsidiary or any other Domestic
Controlled Affiliate (other than the Dent-A-Med Entities in the case of the
Dent-A-Med Credit Agreement or Progressive Finance solely in respect of its
obligations under the DAMI Pledge Agreement) that provides a Guarantee or
otherwise becomes liable (including as a borrower or co-borrower) in respect of
the obligations under any Note Agreement or any other agreement providing for
the incurrence of Indebtedness that is pari passu with the Indebtedness under
this Agreement to become a Subsidiary Loan Party by executing agreements in the
form of Annex I to the Subsidiary Guarantee Agreement and deliver simultaneously
therewith similar documents applicable to such Domestic Subsidiary described in
Section 3.1 as reasonably requested by the Administrative Agent.

(e) Within thirty (30) days (or such later date as the Administrative Agent may
agree in its sole discretion) after the termination in full of the Dent-A-Med
Credit Agreement and all related loan documentation (such date, the “DAMI
Joinder Date”), the Borrower shall comply with the terms of Section 5.10(a) with
respect to each of the Dent-A-Med Entities.

Section 5.11 Further Assurances.

(a) Promptly upon request by the Administrative Agent, or any Lender through the
Administrative Agent, (i) correct any material defect or error that may be
discovered in any Loan Document or in the execution or acknowledgment thereof,
and (ii) do, execute, acknowledge and deliver any and all such further acts,
certificates, assurances and other instruments as the Administrative Agent, or
any Lender through the Administrative Agent, may reasonably require from time to
time in order to carry out more effectively the purposes of the Loan Documents.

(b) On or prior to October 31, 2017 (or such later date as the Administrative
Agent may agree in its sole discretion), the Borrower shall have caused the
commitments under the Dent-A-Med Credit Agreement to be terminated in full and
all security interests granted in favor of Wells Fargo Bank, National
Association to have been terminated and released.

 

71



--------------------------------------------------------------------------------

ARTICLE VI.

FINANCIAL COVENANTS

The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or the principal of or interest on or any Loan remains unpaid or any
fee or any LC Disbursement remains unpaid or any Letter of Credit remains
outstanding:

Section 6.1 Total Debt to EBITDA Ratio. The Borrower and its Subsidiaries shall
maintain, as of the last day of each Fiscal Quarter, a Total Debt to EBITDA
Ratio of not greater than 3.00:1.00.

Section 6.2 Fixed Charge Coverage Ratio. The Borrower and its Subsidiaries shall
maintain, as of the last day of each Fiscal Quarter, a Fixed Charge Coverage
Ratio of not less than 2.50:1.00.

ARTICLE VII.

NEGATIVE COVENANTS

The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or the principal of or interest on any Loan remains unpaid or any fee
or any LC Disbursement remains unpaid or any Letter of Credit remains
outstanding:

Section 7.1 Indebtedness. The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Indebtedness,
except:

(a) Indebtedness created pursuant to the Loan Documents;

(b) Indebtedness existing on the date hereof and set forth on Schedule 7.1 and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof (immediately prior to giving
effect to such extension, renewal or replacement) or shorten the maturity or the
weighted average life thereof;

(c) Indebtedness of the Borrower or any Subsidiary incurred after the Effective
Date to finance the acquisition, construction or improvement of any fixed or
capital assets, including Capital Lease Obligations and any Indebtedness assumed
in connection with the acquisition of any such assets or secured by a Lien on
any such assets prior to the acquisition thereof; provided, that such
Indebtedness is incurred prior to or within ninety (90) days after such
acquisition or the completion of such construction or improvements or
extensions, renewals, and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof (immediately prior to giving
effect to such extension, renewal or replacement) or shorten the maturity or the
weighted average life thereof; provided further, (x) the aggregate principal
amount of such Indebtedness, as of any date of determination, does not at any
time exceed three percent (3.0%) of the aggregate book value of the total assets
of the Borrower and its Subsidiaries determined on a consolidated basis as of
the last day of the most recently ended Fiscal Quarter for which financial
statements have been delivered, and (y) the aggregate principal amount of such
Indebtedness incurred by Foreign Subsidiaries under this Section 7.1(c),
together with the principal amount of Indebtedness permitted to be incurred
under Section 7.1(i) does not exceed twenty percent (20%)

 

72



--------------------------------------------------------------------------------

of the aggregate book value of the total assets of the Borrower and its
Subsidiaries measured on a consolidated basis in accordance with GAAP as of the
end of the immediately preceding Fiscal Quarter for which financial statements
have been delivered (giving effect to any Acquisition financed with such
Indebtedness on a Pro Forma Basis);

(d) Indebtedness of the Borrower owing to any Loan Party and of any Loan Party
owing to the Borrower or any other Loan Party;

(e) Guarantees by the Borrower of Indebtedness of any Loan Party and by any Loan
Party of Indebtedness of the Borrower or any other Loan Party;

(f) Guarantees by the Borrower of Indebtedness of certain franchise operators of
the Borrower; provided such guarantees are given by the Borrower in connection
with (i) loans made pursuant to the terms of the Loan Facility Agreement or
(ii) loans made pursuant to terms of any other loan facility agreements and
guaranteed on an unsecured basis with terms otherwise reasonably acceptable to
the Administrative Agent entered into after the date hereof in an aggregate
principal amount at any time outstanding not to exceed, as of any date of
determination, three percent (3.0%) of the aggregate book value of the total
assets of the Borrower and its Subsidiaries determined on a consolidated basis
as of the last day of the most recently ended Fiscal Quarter for which financial
statements have been delivered;

(g) endorsed negotiable instruments for collection in the ordinary course of
business;

(h) Guarantees by Borrower of permitted Indebtedness of Foreign Subsidiaries;

(i) unsecured Indebtedness of Foreign Subsidiaries (whether such Indebtedness
represents loans made by the Borrower or any of its Subsidiaries or by a third
party) so long as after giving effect to the incurrence of such Indebtedness on
a Pro Forma Basis, (x) the Total Debt to EBITDA Ratio measured as of the last
day of the most recently ended Fiscal Quarter for which financial statements
have been delivered does not exceed the maximum threshold then permitted under
Section 6.1, (y) no Default or Event of Default has occurred and is continuing,
or would result therefrom and (z) the aggregate principal amount of such
Indebtedness, together with the amount of and Indebtedness permitted to be
incurred by such Foreign Subsidiaries under Section 7.1(c), does not exceed
twenty percent (20%) of the aggregate book value of the total assets of the
Borrower and its Subsidiaries measured on a consolidated basis in accordance
with GAAP as of the end of the immediately preceding Fiscal Quarter for which
financial statements have been delivered (giving effect to any Acquisition
financed with such Indebtedness on a Pro Forma Basis);

(j) Private Placement Debt under the 2011 Note Agreement and the 2014 Note
Agreement in an aggregate principal amount not to exceed $425,000,000 at any
time, together with, (x) so long as no Default or Event of Default has occurred
and is continuing, or would result therefrom, amendments, extensions, renewals,
refinancings and replacements of any such Indebtedness that do not (i) increase
the outstanding principal amount thereof or shorten the maturity or the weighted
average life thereof, (ii) have financial and other terms that are materially
more onerous in the aggregate than the terms set forth in the Note Agreements as
of the Effective Date and do not have defaults, rights or remedies more
burdensome in the aggregate to the obligors thereunder than the Indebtedness
under the Note Agreements as of the Effective Date and (iii) include an obligor
that is not a Loan Party pursuant to this Agreement and the other Loan Documents
and (y) Guarantees of such Indebtedness by any Subsidiaries of Borrower;

 

73



--------------------------------------------------------------------------------

(k) secured Indebtedness in an aggregate principal amount not to exceed
(including any such Indebtedness resulting from any exercise of any incremental
facility provisions) $110,000,000 under the Dent-A-Med Credit Agreement, as may
be amended and otherwise modified, so long as the terms of such facility are not
amended to be more restrictive than those in effect on the Effective Date or in
a manner materially adverse to the Lenders and all Indebtedness incurred
thereunder remains non-recourse to the Borrower or any of its Subsidiaries
(other than the Dent-A-Med Entities);and

(l) any other unsecured Indebtedness of the Borrower or any Subsidiary that is a
Loan Party so long as after giving effect to the incurrence of such Indebtedness
on a Pro Forma Basis, (w) the Total Debt to EBITDA Ratio measured as of the last
day of the most recently ended Fiscal Quarter for which financial statements
have been delivered does not exceed the maximum threshold then permitted under
Section 6.1, (x) no Default or Event of Default has occurred and is continuing,
or would result therefrom, (y) the terms of such Indebtedness are not on
financial and other terms that are materially more onerous in the aggregate than
the Indebtedness under this Agreement and the other Loan Documents and do not
have defaults, rights or remedies more burdensome in the aggregate to the
obligors thereunder than the Indebtedness under this Agreement and the other
Loan Documents and (z) such Indebtedness does not include an obligor that is not
a Loan Party pursuant to this Agreement and the other Loan Documents.

Section 7.2 Negative Pledge. The Borrower will not, and will not permit any of
its Subsidiaries to, create, incur, assume or suffer to exist any Lien on any of
its assets or property now owned or hereafter acquired (other than any shares of
stock of the Borrower that are repurchased by the Borrower and retired or held
by the Borrower), except:

(a) Permitted Encumbrances;

(b) any Liens on any property or asset of the Borrower or any Subsidiary
existing on the Effective Date set forth on Schedule 7.2; provided, that such
Lien shall not apply to any other property or asset of the Borrower or any
Subsidiary;

(c) purchase money Liens upon or in any fixed or capital assets to secure the
purchase price or the cost of construction or improvement of such fixed or
capital assets or to secure Indebtedness incurred solely for the purpose of
financing the acquisition, construction or improvement of such fixed or capital
assets (including Liens securing any Capital Lease Obligations); provided, that
(i) such Lien secures Indebtedness permitted by Section 7.1(c), (ii) such Lien
attaches to such asset concurrently or within ninety (90) days after the
acquisition, improvement or completion of the construction thereof; (iii) such
Lien does not extend to any other asset and (iv) the Indebtedness secured
thereby does not exceed the cost of acquiring, constructing or improving such
fixed or capital assets together with all interest, fees and costs incurred in
connection therewith;

(d) any Lien (i) existing on any asset of any Person at the time such Person
becomes a Subsidiary of the Borrower, (ii) existing on any asset of any Person
at the time such Person is merged with or into the Borrower or any Subsidiary of
the Borrower or (iii) existing on any asset

 

74



--------------------------------------------------------------------------------

prior to the acquisition thereof by the Borrower or any Subsidiary of the
Borrower; provided, that any such Lien was not created in the contemplation of
any of the foregoing and any such Lien secures only those obligations which it
secures on the date that such Person becomes a Subsidiary or the date of such
merger or the date of such acquisition;

(e) extensions, renewals, or replacements of any Lien referred to in Sections
7.2(a) through 7.2(d); provided, that the principal amount of the Indebtedness
secured thereby is not increased and that any such extension, renewal or
replacement is limited to the assets originally encumbered thereby;

(f) Liens securing the Obligations;

(g) Liens on shares of stock of any Foreign Subsidiary to the extent that the
Obligations are secured pari passu with any other Indebtedness or obligations
secured thereby;

(h) Liens securing Indebtedness permitted by Section 7.1(k); provided that such
Liens apply only to (i) the Capital Stock of Dent-A-Med and (ii) the assets of
the Dent-A-Med Entities, including the Capital Stock of any Subsidiaries of
Dent-A-Med; and

(i) Liens securing obligations incurred in the ordinary course of business
(other than Indebtedness) in an aggregate principal amount not to exceed at any
time $5,000,000.

Section 7.3 Fundamental Changes.

(a) The Borrower will not, and will not permit any Subsidiary to, merge into or
consolidate into any other Person, or permit any other Person to merge into or
consolidate with it, or sell, lease, transfer or otherwise dispose of (in a
single transaction or a series of transactions) all or substantially all of its
assets (in each case, whether now owned or hereafter acquired) or all or
substantially all of the stock of any of its Subsidiaries (in each case, whether
now owned or hereafter acquired) or liquidate or dissolve; provided, that
(i) any Inactive Subsidiary may (A) liquidate into its immediate parent company
or dissolve, (B) merge into any other Inactive Subsidiary or (C) merge into the
Borrower or any other Loan Party; provided that the Borrower or such Loan Party
is the survivor of such merger, and (ii) if at the time thereof and immediately
after giving effect thereto, no Default or Event of Default shall have occurred
and be continuing (except, in the case of an Acquisition subject to the
Incremental Funds Certain Provision, in which case there is no Default or Event
of Default immediately before or immediately after execution and delivery of the
applicable Acquisition Agreement and there is no Specified Event of Default at
the date the applicable Permitted Acquisition is consummated) (A) the Borrower
or any Subsidiary may merge with a Person if the Borrower (or such Subsidiary if
the Borrower is not a party to such merger) is the surviving Person, (B) any
Subsidiary may merge into another Subsidiary or the Borrower; provided, however,
that if the Borrower is a party to such merger, the Borrower shall be the
surviving Person, provided, further, that if any Subsidiary to such merger is a
Subsidiary Loan Party, the Subsidiary Loan Party shall be the surviving Person,
(C) any Subsidiary may sell, transfer, lease or otherwise dispose of all or
substantially all of its assets to the Borrower or to a Subsidiary Loan Party,
(D) any other Subsidiary may liquidate or dissolve if the Borrower determines in
good faith that such liquidation or dissolution is in the best interests of the
Borrower, is not materially disadvantageous to the Lenders, and such Subsidiary
dissolves into another Subsidiary Loan Party or the Borrower; provided, that any
such merger involving a Person that is not a wholly-owned Subsidiary immediately
prior to such merger shall not be permitted unless also permitted by
Section 7.4.

 

75



--------------------------------------------------------------------------------

(b) The Borrower will not, and will not permit any of its Subsidiaries to,
engage in any business other than businesses of the type conducted by the
Borrower and its Subsidiaries on the date hereof and businesses reasonably
related thereto.

Section 7.4 Investments, Loans, Etc. The Borrower will not, and will not permit
any of its Subsidiaries to, purchase, hold or acquire (including pursuant to any
merger with any Person that was not a wholly-owned Subsidiary prior to such
merger), any Capital Stock, evidence of indebtedness or other securities
(including any option, warrant, or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, any obligations of, or
make or permit to exist any investment or any other interest in, any other
Person (all of the foregoing being collectively called “Investments”), or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person that constitute a business unit, or create or
form any Subsidiary, except:

(a) Investments (other than Permitted Investments) existing on the date hereof
and set forth on Schedule 7.4 (including Investments in Subsidiaries);

(b) Permitted Investments;

(c) Permitted Acquisitions;

(d) Investments made by the Borrower in or to any other Loan Party and by any
other Loan Party to the Borrower or in or to another Loan Party;

(e) loans or advances to employees, officers, stockholders or directors of the
Borrower or any Subsidiary in the ordinary course of business; provided,
however, that the aggregate amount of all such loans and advances does not
exceed $2,000,000 at any time outstanding;

(f) loans to franchise operators and owners of franchises acquired or funded
pursuant to the Loan Facility Agreement and the other credit facility agreements
referenced in Section 7.1(f);

(g) Guarantees permitted under Section 7.1(f);

(h) the acquisition or ownership of stock, obligations or securities received in
settlement of debts (created in the ordinary course of business) owing to any
Subsidiary Loan Party or any of their Subsidiaries;

(i) loans to and other investments in Foreign Subsidiaries; provided that, the
aggregate amount of such outstanding loans to and investments in such Foreign
Subsidiaries do not exceed the amount permitted under Section 7.1(i);

(j) Investments in investment grade corporate bonds and variable rate demand
notes having a rating of BBB+ (or the equivalent) or higher, at the time of
acquisition thereof, from S&P or Moody’s and in either case maturing within two
years from the date of acquisition thereof in an aggregate amount not to exceed
$150,000,000 at any time;

 

76



--------------------------------------------------------------------------------

(k) Investments by any Dent-A-Med Entity in any other Dent-A-Med Entity;

(l) other Investments not to exceed $75,000,000 at any time; and

(m) other Investments not to exceed, as of any date of determination, an amount
equal to three percent (3.0%) of the aggregate book value of the total assets of
the Borrower and its Subsidiaries determined on a consolidated basis as of the
last day of the most recently ended Fiscal Quarter for which financial
statements have been delivered.

Section 7.5 Restricted Payments. The Borrower will not, and will not permit its
Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any dividend on any class of its Capital Stock, or make any payment
on account of, or set apart assets for a sinking or other analogous fund for,
the purchase, redemption, retirement, defeasance or other acquisition of, any
shares of Capital Stock or Indebtedness subordinated to the Obligations of the
Borrower or any options, warrants, or other rights to purchase such Capital
Stock or such subordinated Indebtedness, whether now or hereafter outstanding
(each, a “Restricted Payment”), except for (a) dividends payable by the Borrower
solely in shares of any class of its common stock, (b) Restricted Payments made
by any Subsidiary to the Borrower or to another Subsidiary Loan Party,
(c) repayment in full by the Borrower or the Dent-A-Med Entities of any existing
subordinated Indebtedness of the Dent-A-Med Entities on the Effective Date in
connection with the Borrower’s acquisition of the Dent-A-Med Entities and
(v) and (d) other Restricted Payments made by the Borrower in cash so long as
(x) no Default or Event of Default has occurred and is continuing or would
result therefrom and (y) after giving effect to the payment thereof on a Pro
Forma Basis, the Borrower and its Subsidiaries would be in compliance with the
financial covenants in Article VI measured as of the last day of the most
recently ended Fiscal Quarter for which financial statements are required to
have been delivered hereunder.

Section 7.6 Sale of Assets. The Borrower will not, and will not permit any of
its Subsidiaries to, convey, sell, lease, assign, transfer or otherwise dispose
of, any of its assets, business or property, whether now owned or hereafter
acquired, or, in the case of any Subsidiary, issue or sell any shares of such
Subsidiary’s Capital Stock to any Person other than the Borrower or a Subsidiary
Loan Party (or to qualify directors if required by applicable law), except
(a) the sale or other disposition for fair market value of obsolete or worn out
property or other property not necessary for operations disposed of in the
ordinary course of business, (b) the sale of inventory and Permitted Investments
in the ordinary course of business, (c) sales and dispositions permitted under
Section 7.3(a) and sale leaseback transactions permitted under Section 7.9, (d)
sales of assets in connection with the sale of a store owned by Borrower to a
franchisee of Borrower, (e) sales of receivables and other assets by the
Dent-A-Med Entities to the extent permitted by the Dent-A-Med Credit Agreement
and (f) other sales of assets made on or after the date hereof not to exceed, as
of any date of determination, an amount equal to five percent (5.0%) of the
aggregate book value of the total assets of the Borrower and its Subsidiaries
determined on a consolidated basis as of the last day of the most recently ended
Fiscal Quarter for which financial statements have been delivered; provided
that, in each case, any conveyance, sale, lease, assignment, transfer or other
disposal of property (other than sales and dispositions of the type described in
Sections 7.6(a) and (b) above) shall be subject to the provisions of
Section 2.13.

Section 7.7 Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Borrower and its wholly-owned Subsidiaries
not involving any other Affiliates, (c) any Restricted Payment permitted by
Section 7.5 and (d) transactions permitted under Section 7.4(e).

 

77



--------------------------------------------------------------------------------

Section 7.8 Restrictive Agreements. The Borrower will not, and will not permit
any Subsidiary to, directly or indirectly, enter into, incur or permit to exist
any agreement that prohibits, restricts or imposes any condition upon (a) the
ability of the Borrower or any Subsidiary to create, incur or permit any Lien
upon any of its assets or properties, whether now owned or hereafter acquired,
or (b) the ability of any Subsidiary to pay dividends or other distributions
with respect to its Capital Stock, to make or repay loans or advances to the
Borrower or any other Subsidiary, to Guarantee Indebtedness of the Borrower or
any other Subsidiary or to transfer any of its property or assets to the
Borrower or any Subsidiary of the Borrower; provided, that (i) the foregoing
shall not apply to restrictions or conditions imposed by law or by this
Agreement, any other Transaction Document, the Loan Facility Agreement, the Note
Agreements (or in any other note purchase agreement entered into in connection
with any Private Placement Debt permitted to be incurred hereunder or any other
indenture, note purchase agreement or loan agreement in connection with any
permitted refinancing of the Loan Facility Agreement or the Note Agreements, so
long as the restrictions and conditions in such other indenture, note purchase
agreement or loan agreement are no more burdensome in any material respect than
those imposed by the Loan Facility Agreement or the Note Agreements), (ii) the
foregoing shall not apply to customary restrictions and conditions contained in
agreements relating to the sale of a Subsidiary pending such sale; provided such
restrictions and conditions apply only to the Subsidiary that is sold and such
sale is permitted hereunder, (iii) Section 7.8(a) shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions and conditions
apply only to the property or assets securing such Indebtedness,
(iv) Section 7.8(a) shall not apply to customary provisions in leases
restricting the assignment thereof, and (v) Section 7.8(a) and Section 7.8(b)
shall not apply to restrictions or conditions imposed by the Dent-A-Med Credit
Agreement (in the case of Section 7.8(a), solely if such restrictions and
conditions apply only to the property or assets securing such Indebtedness).

Section 7.9 Sale and Leaseback Transactions. The Borrower will not, and will not
permit any of its Subsidiaries to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereinafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred; provided, however, that the Borrower may engage in such sale and
leaseback transactions so long as the aggregate fair market value of all assets
sold and leased back does not exceed $300,000,000 from and after the date
hereof.

Section 7.10 Legal Name, State of Formation and Form of Entity. The Borrower
will not, and will not permit any Subsidiary to, without providing ten (10) days
prior written notice to the Administrative Agent (or such lesser period as the
Administrative Agent may agree), change its name, state of formation or form of
organization.

Section 7.11 Accounting Changes. The Borrower will not, and will not permit any
Subsidiary to, make any significant change in accounting treatment or reporting
practices, except as required by GAAP, or change the fiscal year of the Borrower
or of any Subsidiary, except to change the fiscal year of a Subsidiary to
conform its fiscal year to that of the Borrower.

 

78



--------------------------------------------------------------------------------

Section 7.12 Hedging Transactions. The Borrower will not, and will not permit
any of the Subsidiaries to, enter into any Hedging Transaction, other than
Hedging Transactions entered into in the ordinary course of business to hedge or
mitigate risks to which the Borrower or any Subsidiary is exposed in the conduct
of its business or the management of its liabilities. Solely for the avoidance
of doubt, the Borrower acknowledges that a Hedging Transaction entered into for
speculative purposes or of a speculative nature is not a Hedging Transaction
entered into in the ordinary course of business to hedge or mitigate risks.

Section 7.13 Activities of Inactive Subsidiaries. Unless any Inactive Subsidiary
has become a Subsidiary Loan Party in accordance with the terms of Section 5.10
of this Agreement, the Borrower will not permit such Inactive Subsidiary to
engage in any business activity other than (a) maintaining its existence and/or
winding up its affairs and (b) activities related to the completion of any
ongoing tax audits, and (x) no Loan Party shall make any additional Investment
in any Inactive Subsidiary other than in connection with the business and
activities set forth in Sections 7.13(a) and (b) above and (y) no Inactive
Subsidiary shall incur Indebtedness of any type (including, without limitation,
any guaranties).

Section 7.14 Government Regulation. The Borrower will not, and will not permit
any of its Subsidiaries to, (a) be or become subject at any time to any law,
regulation, or list of any Governmental Authority of the United States
(including, without limitation, the OFAC list) that prohibits or limits the
Lenders or the Administrative Agent from making any advance or extension of
credit to the Borrower or from otherwise conducting business with the Loan
Parties, or (b) fail to provide documentary and other evidence of the identity
of the Loan Parties as may be reasonably requested by the Lenders or the
Administrative Agent at any time to enable the Lenders or the Administrative
Agent to verify the identity of the Loan Parties or to comply with any
applicable law or regulation, including, without limitation, Section 326 of the
Patriot Act at 31 U.S.C. Section 5318.

Section 7.15 Ownership of Subsidiaries. Notwithstanding any other provisions of
this Agreement to the contrary, the Borrower will not, and will not permit any
of the Subsidiaries to (a) permit any Person (other than the Borrower, any other
Loan Party or any wholly owned Subsidiary thereof) to own any Capital Stock of
any Subsidiary, except to qualify directors if required by applicable Law, and
except for any dispositions of Subsidiaries otherwise permitted under this
Agreement, or (b) permit any Subsidiary to issue or have outstanding any shares
of preferred Capital Stock.

Section 7.16 Use of Proceeds.

(a) Use any part of the proceeds of any Loan, whether directly or indirectly,
for any purpose that would violate any rule or regulation of the Board of
Governors of the Federal Reserve System, including Regulations T, U or X.

(b) Request any Borrowing or Letter of Credit, or use or allow its respective
directors, officers, employees and agents to use, the proceeds of any Borrowing
or Letter of Credit (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (ii) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country or (iii) in any manner
that would result in the violation of any Sanctions applicable to any party.

Section 7.17 Amendment of Organizational Documents. The Borrower will not, and
will not permit any of its Subsidiaries to, amend, modify or waive any of its
rights in a manner materially adverse to the Lenders or any Loan Party under its
charter, by-laws or other organizational document, except in any manner that
would not have an adverse effect on the Lenders, the Administrative Agent, the
Borrower or any of its Subsidiaries.

 

79



--------------------------------------------------------------------------------

ARTICLE VIII.

EVENTS OF DEFAULT

Section 8.1 Events of Default. If any of the following events (each an “Event of
Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or of any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment or otherwise; or

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount payable under Section 8.1(a)) payable under
this Agreement or any other Loan Document, when and as the same shall become due
and payable, and such failure shall continue unremedied for a period of three
(3) Business Days; or

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any other
Loan Document (including the Schedules attached thereto) and any amendments or
modifications hereof or waivers hereunder, or in any certificate, report,
financial statement or other document submitted to the Administrative Agent or
the Lenders by any Loan Party or any representative of any Loan Party pursuant
to or in connection with this Agreement or any other Loan Document shall prove
to be incorrect in any material respect when made or deemed made or submitted;
or

(d) the Borrower shall fail to observe or perform any covenant or agreement
contained in Sections 5.1, 5.2, 5.3 (solely with respect to the Borrower’s
existence) or 5.11 or Article VI or VII; or

(e) any Loan Party shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those referred to in Sections 8.1(a),
(b) and (d) above), and such failure shall remain unremedied for thirty
(30) days after the earlier of (i) any officer of the Borrower becomes aware of
such failure or (ii) notice thereof shall have been given to the Borrower by the
Administrative Agent or any Lender; or

(f) any event of default (after giving effect to any grace period) shall have
occurred and be continuing under the Loan Facility Documents, or all or any part
of the obligations due and owing under the Loan Facility Agreement are
accelerated, declared to be due and payable, or required to be prepaid or
redeemed, in each case prior to the stated maturity thereof;

(g) the Borrower or any Subsidiary (whether as primary obligor or as guarantor
or other surety) shall fail to pay any principal of or premium or interest on
any Material Indebtedness that is outstanding, when and as the same shall become
due and payable (whether at scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
evidencing such Indebtedness; or any other event shall occur or condition shall
exist under any agreement or instrument relating to such Indebtedness and shall
continue after the applicable

 

80



--------------------------------------------------------------------------------

grace period, if any, specified in such agreement or instrument, if the effect
of such event or condition is to accelerate, or permit the acceleration of, the
maturity of such Indebtedness; or any such Indebtedness shall be declared to be
due and payable; or required to be prepaid or redeemed (other than by a
regularly scheduled required prepayment or redemption), purchased or defeased,
or any offer to prepay, redeem, purchase or defease such Indebtedness shall be
required to be made, in each case prior to the stated maturity thereof; or

(h) the Borrower, any Material Subsidiary, or, to the extent such action could
reasonably be expected to have a Material Adverse Effect, any other Subsidiary,
shall (i) commence a voluntary case or other proceeding or file any petition
seeking liquidation, reorganization or other relief under any federal, state or
foreign bankruptcy, insolvency or other similar law now or hereafter in effect
or seeking the appointment of a custodian, trustee, receiver, liquidator or
other similar official of it or any substantial part of its property,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in Section 8.1(i),
(iii) apply for or consent to the appointment of a custodian, trustee, receiver,
liquidator or other similar official for the Borrower or any such Material
Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing; or

(i) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower, any Material Subsidiary or, to the extent such action
could reasonably be expected to have a Material Adverse Effect, any other
Subsidiary, or its debts, or any substantial part of its assets, under any
federal, state or foreign bankruptcy, insolvency or other similar law now or
hereafter in effect or (ii) the appointment of a custodian, trustee, receiver,
liquidator or other similar official for the Borrower, any Material Subsidiary
or, to the extent such action could reasonably be expected to have a Material
Adverse Effect, any other Subsidiary, or for a substantial part of its assets,
and in any such case, such proceeding or petition shall remain undismissed for a
period of sixty (60) days or an order or decree approving or ordering any of the
foregoing shall be entered; or

(j) the Borrower, any Material Subsidiary or, to the extent such action could
reasonably be expected to have a Material Adverse Effect, any other Subsidiary
shall become unable to pay, shall admit in writing its inability to pay, or
shall fail to pay, its debts as they become due; or

(k) an ERISA Event shall have occurred that when taken together with other ERISA
Events that have occurred, could reasonably be expected to result in liability
to the Borrower and the Subsidiaries in an aggregate amount exceeding, as of any
date of determination, an amount equal to two percent (2.0%) of the aggregate
book value of the total assets of the Borrower and its Subsidiaries determined
on a consolidated basis as of the last day of the most recently ended Fiscal
Quarter for which financial statements have been delivered, or otherwise having
a Material Adverse Effect; or

(l) judgments and orders for the payment of money in excess of in the aggregate,
as of any date of determination, an amount equal to two percent (2.0%) of the
aggregate book value of the total assets of the Borrower and its Subsidiaries
determined on a consolidated basis as of the last day of the most recently ended
Fiscal Quarter for which financial statements have been delivered, to the extent
not covered by insurance for which the insurance carrier has

 

81



--------------------------------------------------------------------------------

acknowledged coverage, shall be rendered against the Borrower, any Material
Subsidiary or, to the extent such action could reasonably be expected to have a
Material Adverse Effect, any other Subsidiary, and to the extent such judgments
or orders have not been discharged either (i) enforcement proceedings shall have
been commenced by any creditor upon such judgment or order or (ii) there shall
be a period of thirty (30) consecutive days during which a stay of enforcement
of such judgment or order, by reason of a pending appeal or otherwise, shall not
be in effect; or

(m) any non-monetary judgment or order shall be rendered against the Borrower or
any Subsidiary that could reasonably be expected to have a Material Adverse
Effect, and there shall be a period of thirty (30) consecutive days during which
a stay of enforcement of such judgment or order, by reason of a pending appeal
or otherwise, shall not be in effect; or

(n) a Change in Control shall occur or exist; or

(o) any provision of any Subsidiary Guarantee Agreement or the Borrower
Guarantee Agreement shall for any reason cease to be valid and binding on, or
enforceable against, any Guarantor, or any Guarantor shall so state in writing,
or any Guarantor shall seek to terminate its Guarantee under the Subsidiary
Guarantee Agreement or the Borrower Guarantee Agreement, as applicable; or

(p) any other Loan Document, at any time after its execution and delivery and
for any reason other than as expressly permitted hereunder or thereunder or
satisfaction in full of all the Obligations, ceases to be in full force and
effect; or any Loan Party or any other Person contests in any manner the
validity or enforceability of any Loan Document; or any Loan Party denies that
it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any Loan Document, or an event of
default occurs under any other Loan Document (after giving effect to any
applicable grace period);

then, and in every such event (other than an event with respect to the Borrower
described in Sections 8.1(h) or (i)) and at any time thereafter during the
continuance of such event, the Administrative Agent may, and upon the written
request of the Required Lenders shall, by notice to the Borrower, take any or
all of the following actions, at the same or different times: (i) terminate the
Commitments, whereupon the Commitment of each Lender shall terminate
immediately; (ii) declare the principal of and any accrued interest on the
Loans, and all other Obligations owing hereunder, to be, whereupon the same
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower;
(iii) exercise all remedies contained in any other Loan Document; and
(iv) exercise any other remedies available at law or in equity; and that, if an
Event of Default specified in either Section 8.1(h) or 8.1(i) shall occur, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon, and all fees, and all other
Obligations shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.

Section 8.2 Application of Funds.

After the exercise of remedies provided for in Section 8.1 (or immediately after
an Event of Default specified in either Section 8.1(h) or 8.1(i)), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

 

82



--------------------------------------------------------------------------------

(a) first, if there is any collateral securing the Obligations hereunder at such
time, to the reimbursable expenses of the Administrative Agent incurred in
connection with such sale or other realization upon the collateral, until the
same shall have been paid in full;

(b) second, to the fees and other reimbursable expenses of the Administrative
Agent and the Issuing Bank then due and payable pursuant to any of the Loan
Documents, until the same shall have been paid in full;

(c) third, to all reimbursable expenses, if any, of the Lenders then due and
payable pursuant to any of the Loan Documents, until the same shall have been
paid in full;

(d) fourth, to the fees due and payable under the Loan Documents and interest
then due and payable under the terms of the Loan Documents, until the same shall
have been paid in full;

(e) fifth, subject to the Intercreditor Agreement, to the aggregate outstanding
principal amount of the Term Loans (allocated pro rata among the Lenders in
respect of their Pro Rata Shares), to the aggregate outstanding principal amount
of the Revolving Loans, the LC Exposure, the Hedging Obligations and the
Treasury Management Obligations, until the same shall have been paid in full,
allocated pro rata among any Lender and any Lender or Affiliate of a Lender
holding Hedging Obligations or Treasury Management Obligations, based on their
respective Pro Rata Shares of the aggregate amount of such Revolving Loans, LC
Exposure, the Hedging Obligations and Treasury Management Obligations;

(f) sixth, to additional Cash Collateral for the aggregate amount of all
outstanding Letters of Credit until the aggregate amount of all Cash Collateral
held by the Administrative Agent pursuant to this Agreement is equal to one
hundred five percent (105%) of the LC Exposure after giving effect to the
foregoing Section 8.2(e); and

(g) to the extent any proceeds remain, to the Borrower or other parties lawfully
entitled thereto.

All amounts allocated pursuant to the foregoing Sections 8.2(c) through (f) to
the Lenders as a result of amounts owed to the Lenders under the Loan Documents
shall be allocated among, and distributed to, the Lenders pro rata based on
their respective Pro Rata Shares; provided, that all amounts allocated to that
portion of the LC Exposure comprised of the aggregate undrawn amount of all
outstanding Letters of Credit pursuant to Sections 8.2(e) and (f) shall be
distributed to the Administrative Agent, rather than to the Lenders, and held by
the Administrative Agent in an account in the name of the Administrative Agent
for the benefit of the Issuing Bank and the Lenders as Cash Collateral for the
LC Exposure, such account to be administered in accordance with Section 2.24(g).

Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or its assets, but appropriate adjustments
shall be made with respect to payments from other Loan Parties to preserve the
allocation to Obligations otherwise set forth above in this Section 8.2.

Notwithstanding the foregoing, Hedging Obligations and Treasury Management
Obligations may be excluded from the application described above without any
liability to the Administrative Agent, if the Administrative Agent has not
received written notice, together with such supporting documentation as the

 

83



--------------------------------------------------------------------------------

Administrative Agent may reasonably request, from the applicable Lender or
Affiliate of a Lender. Each such Lender or Affiliate of a Lender not a party to
this Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX for
itself and its Affiliates as if a “Lender” party hereto.

ARTICLE IX.

THE ADMINISTRATIVE AGENT

Section 9.1 Appointment of Administrative Agent.

(a) Each Lender irrevocably appoints SunTrust Bank as the Administrative Agent
and authorizes it to take such actions on its behalf and to exercise such powers
as are delegated to the Administrative Agent under this Agreement and the other
Loan Documents, together with all such actions and powers that are reasonably
incidental thereto. The Administrative Agent may perform any of its duties
hereunder or under the other Loan Documents by or through any one or more
sub-agents appointed by the Administrative Agent. The Administrative Agent and
any such sub-agent may perform any and all of its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
set forth in this Article IX shall apply to any such sub-agent and the Related
Parties of the Administrative Agent and any such sub-agent and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

(b) The Issuing Bank shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith until such
time and except for so long as the Administrative Agent may agree at the request
of the Required Lenders to act for the Issuing Bank with respect thereto;
provided, that the Issuing Bank shall have all the benefits and immunities
(i) provided to the Administrative Agent in this Article IX with respect to any
acts taken or omissions suffered by the Issuing Bank in connection with Letters
of Credit issued by it or proposed to be issued by it and the application and
agreements for letters of credit pertaining to the Letters of Credit as fully as
the term “Administrative Agent” as used in this Article IX included the Issuing
Bank with respect to such acts or omissions and (ii) as additionally provided in
this Agreement with respect to the Issuing Bank.

Section 9.2 Nature of Duties of Administrative Agent. The Administrative Agent
shall not have any duties or obligations except those expressly set forth in
this Agreement and the other Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default or an Event
of Default has occurred and is continuing, (b) the Administrative Agent shall
not have any duty to take any discretionary action or exercise any discretionary
powers, except those discretionary rights and powers expressly contemplated by
the Loan Documents that the Administrative Agent is required to exercise in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 10.2), and (c) except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
or its sub-agents with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as

 

84



--------------------------------------------------------------------------------

shall be necessary under the circumstances as provided in Section 10.2) or in
the absence of its own gross negligence or willful misconduct. The
Administrative Agent shall not be deemed to have knowledge of any Default or
Event of Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or any Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements, or
other terms and conditions set forth in any Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article III or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.

Section 9.3 Lack of Reliance on the Administrative Agent. Each of the Lenders,
the Swingline Lender and the Issuing Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement. Each of
the Lenders, the Swingline Lender and the Issuing Bank also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, continue to make its own decisions in taking or not taking of any
action under or based on this Agreement, any related agreement or any document
furnished hereunder or thereunder.

Section 9.4 Certain Rights of the Administrative Agent. If the Administrative
Agent shall request instructions from the Required Lenders with respect to any
action or actions (including the failure to act) in connection with this
Agreement, the Administrative Agent shall be entitled to refrain from such act
or taking such act, unless and until it shall have received instructions from
such Lenders; and the Administrative Agent shall not incur liability to any
Person by reason of so refraining. Without limiting the foregoing, no Lender
shall have any right of action whatsoever against the Administrative Agent as a
result of the Administrative Agent acting or refraining from acting hereunder in
accordance with the instructions of the Required Lenders where required by the
terms of this Agreement.

Section 9.5 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing believed by it to be genuine and to have been signed, sent or made by
the proper Person. The Administrative Agent may also rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person and shall not incur any liability for relying thereon. The Administrative
Agent may consult with legal counsel (including counsel for the Borrower),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or not taken by it in accordance with the advice of
such counsel, accountants or experts.

Section 9.6 The Administrative Agent in its Individual Capacity. The bank
serving as the Administrative Agent shall have the same rights and powers under
this Agreement and any other Loan Document in its capacity as a Lender as any
other Lender and may exercise or refrain from exercising the same as though it
were not the Administrative Agent; and the terms “Lenders”, “Required Lenders”,
“holders of Notes”, or any similar terms shall, unless the context clearly
otherwise indicates, include the Administrative Agent in its individual
capacity. The bank acting as the Administrative Agent and its Affiliates may
accept deposits from, lend money to, and generally engage in any kind of
business with the Borrower or any Subsidiary or Affiliate of the Borrower as if
it were not the Administrative Agent hereunder.

 

85



--------------------------------------------------------------------------------

Section 9.7 Successor Administrative Agent.

(a) The Administrative Agent may resign at any time by giving notice thereof to
the Lenders and the Borrower. Upon any such resignation, the Required Lenders
shall have the right to appoint a successor Administrative Agent, subject to the
approval by the Borrower if no Default or Event of Default shall exist at such
time. If no successor Administrative Agent shall have been so appointed, and
shall have accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Bank, appoint
a successor Administrative Agent, which shall be a commercial bank organized
under the laws of the United States of America or any state thereof or a bank
which maintains an office in the United States, having a combined capital and
surplus of at least $500,000,000.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (v) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days (or such earlier day as shall be agreed by the Required
Lenders) (the “Removal Effective Date”), then such removal shall nonetheless
become effective in accordance with such notice on the Removal Effective Date.

(c) Upon the acceptance of its appointment as the Administrative Agent hereunder
by a successor, such successor Administrative Agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring or removed Administrative Agent, and the retiring or removed
Administrative Agent shall be discharged from its duties and obligations under
this Agreement and the other Loan Documents. If within forty-five (45) days
after written notice is given of the retiring Administrative Agent’s resignation
under this Section 9.7 no successor Administrative Agent shall have been
appointed and shall have accepted such appointment, then on such 45th day
(i) the retiring Administrative Agent’s resignation shall become effective,
(ii) the retiring Administrative Agent shall thereupon be discharged from its
duties and obligations under the Loan Documents and (iii) the Required Lenders
shall thereafter perform all duties of the retiring Administrative Agent under
the Loan Documents until such time as the Required Lenders appoint a successor
Administrative Agent as provided above. After any retiring or removed
Administrative Agent’s resignation or removal hereunder, the provisions of this
Article IX shall continue in effect for the benefit of such retiring or removed
Administrative Agent and its representatives and agents in respect of any
actions taken or not taken by any of them while it was serving as the
Administrative Agent.

(d) In addition to the foregoing, if a Lender becomes, and during the period it
remains, a Defaulting Lender, and if any Default has arisen from a failure of
the Borrower to comply with Section 2.26(a)(ii), then the Issuing Bank and the
Swingline Lender may, upon prior written notice to the Borrower and the
Administrative Agent, resign as Issuing Bank or as Swingline Lender, as the case
may be, effective at the close of business Atlanta, Georgia time on a date
specified in such notice (which date may not be less than five (5) Business Days
after the date of such notice).

 

86



--------------------------------------------------------------------------------

Section 9.8 Authorization to Execute other Loan Documents. Each Lender hereby
authorizes the Administrative Agent to execute on behalf of all Lenders all Loan
Documents other than this Agreement.

Section 9.9 Withholding Tax. To the extent required by any applicable law, the
Administrative Agent may withhold from any interest payment to any Lender an
amount equivalent to any applicable withholding tax. If the Internal Revenue
Service or any authority of the United States or other jurisdiction asserts a
claim that the Administrative Agent did not properly withhold tax from amounts
paid to or for the account of any Lender (because the appropriate form was not
delivered, was not properly executed, or because such Lender failed to notify
the Administrative Agent of a change in circumstances that rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason), such Lender shall indemnify the Administrative Agent (to the extent
that the Administrative Agent has not already been reimbursed by the Borrower
and without limiting the obligation of the Borrower to do so) fully for all
amounts paid, directly or indirectly, by the Administrative Agent as tax or
otherwise, including penalties and interest, together with all expenses
incurred, including legal expenses, allocated staff costs and any out of pocket
expenses.

Section 9.10 Administrative Agent May File Proofs of Claim.

(a) In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or any Revolving Credit
Exposure shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrower) shall be entitled and empowered, by intervention in
such proceeding or otherwise:

(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans or Revolving Credit Exposure and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders,
Issuing Bank and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
Issuing Bank and the Administrative Agent and its agents and counsel and all
other amounts due the Lenders, Issuing Bank and the Administrative Agent under
Section 10.3) allowed in such judicial proceeding; and

(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same.

(b) Any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Bank to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the Issuing Bank, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Section 10.3.

(c) Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender or
the Issuing Bank any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
in any such proceeding.

 

87



--------------------------------------------------------------------------------

ARTICLE X.

MISCELLANEOUS

Section 10.1 Notices.

(a) Written Notices.

(i) Except in the case of notices and other communications expressly permitted
to be given by telephone, all notices and other communications to any party
herein to be effective shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:

 

To the Borrower:

   Aaron’s, Inc.    400 Galleria Parkway SE, Suite 300    Atlanta, GA 30339   
Attn: Chief Financial Officer    Telecopy Number: (855) 778-8565    with a copy
to:    Aaron’s, Inc.    400 Galleria Parkway SE, Suite 300    Atlanta, GA 30339
   Attn: General Counsel    Telecopy Number: (855) 778-8565

To the Administrative Agent:

   SunTrust Bank    3333 Peachtree Road    Atlanta, Georgia 30326    Attention:
Tesha Winslow    Telecopy Number: (404) 439-7327

With a copy to:

   SunTrust Bank    Agency Services    303 Peachtree Street, N.E. / 25th Floor
   Atlanta, Georgia 30308    Attention: Doug Weltz    Telecopy Number: (404)
495-2170

To the Issuing Bank:

   SunTrust Bank    25 Park Place, N.E. / Mail Code 3706 / 16th Floor   
Atlanta, Georgia 30303    Attention: Standby Letter of Credit Dept.    Telecopy
Number: (404) 588-8129

 

88



--------------------------------------------------------------------------------

To the Swingline Lender:

   SunTrust Bank    Agency Services    303 Peachtree Street, N.E. / 25th Floor
   Atlanta, Georgia 30308    Attention: Doug Weltz    Telecopy Number: (404)
495-2170

To any other Lender:

   the address set forth on the Administrative    Questionnaire or in the
Assignment and    Acceptance that such Lender executes

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All such notices
and other communications shall, when transmitted by overnight delivery, or
faxed, be effective when delivered for overnight (next-day) delivery, or
transmitted in legible form by facsimile machine, respectively, or if mailed,
upon the third Business Day after the date deposited into the mails or if
delivered by hand, upon delivery; provided, that notices delivered to the
Administrative Agent, the Issuing Bank or the Swingline Lender shall not be
effective until actually received by such Person at its address specified in
this Section 10.1.

(ii) Any agreement of the Administrative Agent, the Issuing Bank and the Lenders
herein to receive certain notices by telephone or facsimile is solely for the
convenience and at the request of the Borrower. The Administrative Agent, the
Issuing Bank and the Lenders shall be entitled to rely on the authority of any
Person purporting to be a Person authorized by the Borrower to give such notice
and the Administrative Agent, the Issuing Bank and Lenders shall not have any
liability to the Borrower or other Person on account of any action taken or not
taken by the Administrative Agent, the Issuing Bank or the Lenders in reliance
upon such telephonic or facsimile notice. The obligation of the Borrower to
repay the Loans and all other Obligations hereunder shall not be affected in any
way or to any extent by any failure of the Administrative Agent, the Issuing
Bank and the Lenders to receive written confirmation of any telephonic or
facsimile notice or the receipt by the Administrative Agent, the Issuing Bank
and the Lenders of a confirmation which is at variance with the terms understood
by the Administrative Agent, the Issuing Bank and the Lenders to be contained in
any such telephonic or facsimile notice.

(b) Electronic Communications.

(i) Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender or the Issuing Bank pursuant to Article II unless such Lender, the
Issuing Bank, as applicable, and Administrative Agent have agreed to receive
notices under such Article II by electronic

 

89



--------------------------------------------------------------------------------

communication and have agreed to the procedures governing such communications.
Administrative Agent or Borrower may, in its discretion, agree to accept notices
and other communications to it hereunder by electronic communications pursuant
to procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

(ii) Unless Administrative Agent otherwise prescribes, (A) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (B) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing Section 10.1(b)(ii)(A) of notification that such notice or
communication is available and identifying the website address therefor

(iii) The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Bank and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar electronic system
(each, an “Electronic System”).

(iv) Any Electronic System used by the Administrative Agent is provided “as is”
and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or any Electronic System. In no event shall
the Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Loan Party, any Lender, the Issuing Bank or
any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of any
Loan Party’s or the Administrative Agent’s transmission of Communications
through an Electronic System. “Communications” means, collectively, any notice,
demand, communication, information, document or other material provided by or on
behalf of any Loan Party pursuant to any Loan Document or the transactions
contemplated therein which is distributed by the Administrative Agent, any
Lender or the Issuing Bank by means of electronic communications pursuant to
this Section 10.1, including through an Electronic System.

Section 10.2 Waiver; Amendments.

(a) No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder or any other Loan Document,
and no course of dealing between any Loan Party and the Administrative Agent, or
any Lender, shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power or any abandonment or discontinuance of
steps to enforce such right or power, preclude any other or further exercise

 

90



--------------------------------------------------------------------------------

thereof or the exercise of any other right or power hereunder or thereunder. The
rights and remedies of the Administrative Agent, the Issuing Bank and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies provided by law. No waiver of any provision
of this Agreement or any other Loan Document or consent to any departure by any
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by Section 10.2(b), and then such waiver or consent shall be effective
only in the specific instance and for the purpose for which given. Without
limiting the generality of the foregoing, the making of a Loan or the issuance
of a Letter of Credit shall not be construed as a waiver of any Default or Event
of Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default or Event of
Default at the time.

(b) No amendment or waiver of any provision of this Agreement or the other Loan
Documents, nor consent to any departure by the Borrower therefrom, shall in any
event be effective unless the same shall be in writing and signed by the
Borrower and the Required Lenders or the Borrower and the Administrative Agent
with the consent of the Required Lenders and then such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, that no amendment or waiver shall: (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby, (iii) postpone the date fixed for any
payment of any principal of, or interest on, any Loan or LC Disbursement or
interest thereon or any fees hereunder or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date for the termination or
reduction of any Commitment, without the written consent of each Lender affected
thereby, (iv) change Section 2.22(b) or (c) in a manner that would alter the pro
rata sharing of payments required thereby, without the written consent of each
Lender, (v) change any of the provisions of this Section 10.2 or the definition
of “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders which are required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender; (vi) release any guarantor or limit the
liability of any such guarantor under any guaranty agreement, without the
written consent of each Lender; or (vii) release all or substantially all
collateral (if any) securing any of the Obligations or agree to subordinate any
Lien in such collateral to any other creditor of the Borrower or any Subsidiary,
without the written consent of each Lender; provided further, that no such
agreement shall amend, modify or otherwise affect the rights, duties or
obligations of the Administrative Agent, the Swingline Lender or the Issuing
Bank without the prior written consent of such Person. Notwithstanding anything
contained herein to the contrary, this Agreement may be amended and restated
without the consent of any Lender (but with the consent of the Borrower and the
Administrative Agent) if, upon giving effect to such amendment and restatement,
such Lender shall no longer be a party to this Agreement (as so amended and
restated), the Commitments of such Lender shall have terminated (but such Lender
shall continue to be entitled to the benefits of Sections 2.19, 2.20, 2.21 and
10.3), such Lender shall have no other commitment or other obligation hereunder
and shall have been paid in full all principal, interest and other amounts owing
to it or accrued for its account under this Agreement; provided, further, that
(w) a Refinancing Facility Amendment shall be effective if signed by the Loan
Parties, the Administrative Agent, each Person that agrees to provide a portion
of the applicable Refinancing Facility and, if such Refinancing Facility is a
Refinancing Revolving Facility, each Issuing Bank and the Swingline Lender,
(x) this Agreement may be amended (or amended and restated) to change, modify or
alter Section 2.22 or Article VIII or any other

 

91



--------------------------------------------------------------------------------

provision hereof relating to the pro rata sharing of payments among the Lenders
to the extent necessary to implement any Refinancing Facility in accordance with
Section 2.27 with the written consent of the Administrative Agent, the Borrower,
the other Loan Parties, the Lenders providing such Refinancing Facility and, if
such Refinancing Facility is a Refinancing Revolving Facility, each Issuing Bank
and the Swingline Lender thereunder, (y) any Permitted Amendments allowing for
extensions of the maturity date(s) of any Loans and/or Commitment shall be
effective if signed by the Administrative Agent, the Loan Parties and those
Lenders willing to extend the maturity date(s) of such Loans and/or Commitments
hereunder (it being understood that each Lender with a Loan or Commitment being
extended shall have the opportunity to participate in such extension on the same
terms and conditions as each other Lender with the same Type of Loan or
Commitment and (z) this Agreement may be amended with the written consent of the
Administrative Agent, the Additional Lenders, as applicable, and the Borrower
(A) to add one or more Incremental Revolving Commitments or Incremental Term
Loans to this Agreement, in each case subject to the limitations in
Section 2.25, and to permit the extensions of credit and all related obligations
and liabilities arising in connection therewith from time to time outstanding to
share ratably (or on a basis subordinated to the existing facilities hereunder)
in the benefits of this Agreement and the other Loan Documents with the
obligations and liabilities from time to time outstanding in respect of the
existing facilities hereunder and (B) in connection with the foregoing, to
permit, as deemed appropriate by the Administrative Agent and approved by the
Required Lenders, the Lenders providing such additional credit facilities to
obtain comparable tranche voting rights with respect to each such Incremental
Revolving Commitment or Incremental Term Loan and to participate in any required
vote or action required to be approved by the Required Lenders or by any other
number, percentage or class of Lenders hereunder.

(c) Notwithstanding anything to the contrary herein, no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the Commitment of such Lender may not be increased or
extended, and amounts payable to such Lender hereunder may not be permanently
reduced, without the consent of such Lender (other than reductions in fees and
interest in which such reduction does not disproportionately affect such
Lender).

Section 10.3 Expenses; Indemnification.

(a) The Borrower shall pay (i) all reasonable, out-of-pocket costs and expenses
of the Administrative Agent, the Arrangers and their respective Affiliates,
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent, the Arrangers and their respective Affiliates, in
connection with the syndication of the credit facilities provided for herein,
the preparation and administration of the Loan Documents and any amendments,
modifications or waivers thereof (whether or not the transactions contemplated
in this Agreement or any other Loan Document shall be consummated), including
the reasonable fees, charges and disbursements of counsel for the Administrative
Agent, the Arrangers and their respective Affiliates, (ii) all reasonable
out-of-pocket expenses incurred by the Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket costs and expenses
(including, without limitation, the reasonable fees, charges and disbursements
of outside counsel and the allocated cost of inside counsel) incurred by the
Administrative Agent, the Arrangers, the Issuing Bank or any Lender in
connection with the enforcement or protection of its rights in connection with
this Agreement and the other Loan Documents, including its rights under this
Section 10.3, or in connection with the Loans made or any Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

 

 

92



--------------------------------------------------------------------------------

(b) The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), the Arrangers, each Lender and the Issuing Bank, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) the use by any Person of any information or materials obtained
through Syndtrak or any other Internet Web Sites, (iv) any actual or alleged
presence or Release of Hazardous Materials on or from any property owned or
operated by the Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to the Borrower or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any other Loan
Party, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (y) result from a claim brought by the Borrower or any other
Loan Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, in each case so long as
the Borrower or such Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction.

(c) The Borrower shall pay, and hold the Administrative Agent, the Arrangers,
the Issuing Bank and each of the Lenders harmless from and against, any and all
present and future stamp, documentary, and other similar taxes with respect to
this Agreement and any other Loan Documents, any collateral described therein,
or any payments due thereunder, and save the Administrative Agent, the
Arrangers, the Issuing Bank and each Lender harmless from and against any and
all liabilities with respect to or resulting from any delay or omission to pay
such taxes.

(d) To the extent that the Borrower fails to pay any amount required to be paid
to the Administrative Agent, the Arrangers, the Issuing Bank or the Swingline
Lender under Sections 10.3(a), (b) or (c) hereof, each Lender severally agrees
to pay to the Administrative Agent, the Arrangers, Issuing Bank or the Swingline
Lender, as the case may be, such Lender’s Pro Rata Share (determined as of the
time that the unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided, that the unreimbursed expense or indemnified payment,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, the Arrangers, the Issuing Bank or
the Swingline Lender in its capacity as such.

 

93



--------------------------------------------------------------------------------

(e) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to actual
or direct damages) arising out of, in connection with or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the transactions
contemplated therein, any Loan or any Letter of Credit or the use of proceeds
thereof.

(f) All amounts due under this Section 10.3 shall be payable promptly after
written demand therefor.

Section 10.4 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 10.4(b), (ii) by way of participation
in accordance with the provisions of Section 10.4(d) or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of
Section 10.4(f) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 10.4(d) and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

(b) Any Lender may at any time assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitments, Loans, and other Revolving Credit Exposure at the time owing
to it); provided that any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitments, Loans and other Revolving Credit Exposure at the time
owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

(B) in any case not described in Section 10.4(b)(i)(A), the aggregate amount of
the Commitment (which for this purpose includes Loans and Revolving Credit
Exposure outstanding thereunder) or, if the applicable Commitment is not then in
effect, the principal outstanding balance of the Loans and Revolving Credit
Exposure of the assigning Lender subject to each such assignment (determined as
of the date the Assignment and Acceptance with

 

94



--------------------------------------------------------------------------------

respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Acceptance, as of the Trade
Date) shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans, other Revolving
Credit Exposure or the Commitments assigned.

(iii) Required Consents. The following consents (and no others) shall be
required for any assignment:

(A) the prior written consent of the Borrower (such consent not to be
unreasonably withheld or delayed) shall be required unless (x) an Event of
Default has occurred and is continuing at the time of such assignment or
(y) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund;

(B) the prior written consent of the Administrative Agent (such consent not to
be unreasonably withheld or delayed) shall be required for assignments to a
Person that is not a Lender with a Commitment, an Affiliate of a Lender or an
Approved Fund;

(C) the prior written consent of the Issuing Bank (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding), and the prior written
consent of the Swingline Lender (such consent not to be unreasonably withheld or
delayed) shall be required for any assignment in respect of the Revolving
Commitments; and

(D) any consent required pursuant to Section 10.4(b)(i)(B).

(iv) Assignment and Acceptance. The parties to each assignment shall deliver to
the Administrative Agent (A) a duly executed Assignment and Acceptance, (B) a
processing and recordation fee of $3,500, (C) an Administrative Questionnaire
unless the assignee is already a Lender and (D) the documents required under
Section 2.21(e) if such assignee is a Foreign Lender.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing persons
described in this Section 10.4(b)(v)(B).

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

 

95



--------------------------------------------------------------------------------

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 10.4(c), from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.19, 2.20, 2.21 and 10.3 with respect to facts and
circumstances occurring prior to the effective date of such assignment; provided
that, except to the extent otherwise expressly agreed by the affected parties,
no assignment by a Defaulting Lender will constitute a waiver or release of any
claim of any party hereunder arising from such Lender’s having been a Defaulting
Lender. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not fully comply with this Section 10.4(b) shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 10.4(d).
If the consent of the Borrower to an assignment is required hereunder (including
a consent to an assignment which does not meet the minimum assignment thresholds
specified above), the Borrower shall be deemed to have given its consent ten
Business Days after the date notice thereof has actually been delivered by the
assigning Lender (through the Administrative Agent) to the Borrower, unless such
consent is expressly refused by the Borrower prior to such tenth Business Day.

(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices in Atlanta, Georgia a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans and Revolving Credit
Exposure owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). Information contained in the Register with respect to any
Lender shall be available for inspection by such Lender at any reasonable time
and from time to time upon reasonable prior notice; information contained in the
Register shall also be available for inspection by the Borrower at any
reasonable time and from time to time upon reasonable prior notice. In
establishing and maintaining the Register, Administrative Agent shall serve as
Borrower’s agent solely for tax purposes and solely with respect to the actions
described in this Section 10.4(c), and the Borrower hereby agrees that, to the
extent SunTrust Bank serves in such capacity, SunTrust Bank and its officers,
directors, employees, agents, sub-agents and affiliates shall constitute
“Indemnitees”.

(d) Any Lender may at any time, without the consent of, or notice to, the
Borrower, the Administrative Agent, the Swingline Lender or the Issuing Bank
sell participations to any Person (other than a natural person, the Borrower or
any of the Borrower’s Affiliates or Subsidiaries or a Defaulting Lender) (each,
a “Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, the Lenders, the Issuing Bank
and the Swingline Lender shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.

 

 

96



--------------------------------------------------------------------------------

(e) Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the following to the
extent affecting such Participant: (i) increase the Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or LC Disbursement or reduce the rate of interest thereon, or reduce
any fees payable hereunder, without the written consent of each Lender affected
thereby, (iii) postpone the date fixed for any payment of any principal of, or
interest on, any Loan or LC Disbursement or interest thereon or any fees
hereunder or reduce the amount of, waive or excuse any such payment, or postpone
the scheduled date for the termination or reduction of any Commitment, without
the written consent of each Lender affected thereby, (iv) change Section 2.22(b)
or (c) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, (v) change any of the
provisions of this Section 10.4 or the definition of “Required Lenders” or any
other provision hereof specifying the number or percentage of Lenders which are
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the consent of each
Lender; (vi) release any Guarantor or limit the liability of any such Guarantor
under the Subsidiary Guarantee Agreement or the Borrower Guarantee Agreement
without the written consent of each Lender except to the extent such release is
expressly provided under the terms of such agreement; or (vii) release all or
substantially all collateral (if any) securing any of the Obligations. Subject
to this Section 10.4, the Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.19, 2.20, and 2.21 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
Section 10.4(b). To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.7 as though it were a Lender; provided
such Participant agrees to be subject to Section 2.22 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(f) A Participant shall not be entitled to receive any greater payment under
Section 2.19 and Section 2.21 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.21 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 2.21(e) as though it were a Lender.

 

97



--------------------------------------------------------------------------------

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

Section 10.5 Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement and the other Loan Documents shall be construed in accordance
with and be governed by the law (without giving effect to the conflict of law
principles thereof) of the State of Georgia.

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the United States District Court
of the Northern District of Georgia and of any state court of the State of
Georgia located in Fulton County and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Agreement or any
other Loan Document or the transactions contemplated hereby or thereby, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such Georgia state
court or , to the extent permitted by applicable law, such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or any other Loan Document shall affect any right that the
Administrative Agent, the Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against the Borrower or its properties in the courts of any jurisdiction.

(c) The Borrower irrevocably and unconditionally waives any objection which it
may now or hereafter have to the laying of venue of any such suit, action or
proceeding described in Section 10.5(b) and brought in any court referred to in
Section 10.5(b). Each of the parties hereto irrevocably waives, to the fullest
extent permitted by applicable law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to the service of process
in the manner provided for notices in Section 10.1. Nothing in this Agreement or
in any other Loan Document will affect the right of any party hereto to serve
process in any other manner permitted by law.

Section 10.6 WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.6.

 

98



--------------------------------------------------------------------------------

Section 10.7 Right of Setoff. In addition to any rights now or hereafter granted
under applicable law and not by way of limitation of any such rights, each
Lender and the Issuing Bank shall have the right, at any time or from time to
time upon the occurrence and during the continuance of an Event of Default,
without prior notice to the Borrower, any such notice being expressly waived by
the Borrower to the extent permitted by applicable law, to set off and apply
against all deposits (general or special, time or demand, provisional or final)
of the Borrower at any time held or other obligations at any time owing by such
Lender and the Issuing Bank to or for the credit or the account of the Borrower
against any and all Obligations held by such Lender or the Issuing Bank, as the
case may be, irrespective of whether such Lender or the Issuing Bank shall have
made demand hereunder and although such Obligations may be unmatured. Each
Lender and the Issuing Bank agree promptly to notify the Administrative Agent
and the Borrower after any such set-off and any application made by such Lender
and the Issuing Bank, as the case may be; provided, that the failure to give
such notice shall not affect the validity of such set-off and application.

Section 10.8 Counterparts; Integration. This Agreement may be executed by one or
more of the parties to this Agreement on any number of separate counterparts
(including by telecopy), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. This Agreement, the other Loan
Documents, and any separate letter agreement(s) relating to any fees payable to
the Administrative Agent constitute the entire agreement among the parties
hereto and thereto regarding the subject matters hereof and thereof and
supersede all prior agreements and understandings, oral or written, regarding
such subject matters.

Section 10.9 Survival. All covenants, agreements, representations and warranties
made by any Loan Party herein, in the Loan Documents and in the certificates or
other instruments delivered in connection with or pursuant to this Agreement
shall be considered to have been relied upon by the other parties hereto and
shall survive the execution and delivery of this Agreement and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.19, 2.20, 2.21 and 10.3 and Article
IX shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof. All
representations and warranties made herein, in the Loan Documents, in the
certificates, reports, notices, and other documents delivered pursuant to this
Agreement shall survive the execution and delivery of this Agreement and the
other Loan Documents, and the making of the Loans and the issuance of the
Letters of Credit.

Section 10.10 Severability. Any provision of this Agreement or any other Loan
Document held to be illegal, invalid or unenforceable in any jurisdiction,
shall, as to such jurisdiction, be ineffective to the extent of such illegality,
invalidity or unenforceability without affecting the legality, validity or
enforceability of the remaining provisions hereof or thereof; and the
illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

 

99



--------------------------------------------------------------------------------

Section 10.11 Confidentiality. Each of the Administrative Agent, the Issuing
Bank and each Lender agrees to take normal and reasonable precautions to
maintain the confidentiality of any information designated in writing as
confidential and provided to it by the Borrower or any Subsidiary, except that
such information may be disclosed (a) to any Related Party of the Administrative
Agent, the Issuing Bank or any such Lender, including without limitation
accountants, legal counsel and other advisors, (b) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(c) to the extent requested by any regulatory agency or authority, (d) to the
extent that such information becomes publicly available other than as a result
of a breach of this Section 10.11, or which becomes available to the
Administrative Agent, the Issuing Bank, any Lender or any Related Party of any
of the foregoing on a nonconfidential basis from a source other than the
Borrower, (e) in connection with the exercise of any remedy hereunder or under
any other Loan Document or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to provisions substantially similar to this
Section 10.11, to any actual or prospective assignee or Participant and (g) with
the consent of the Borrower. Any Person required to maintain the confidentiality
of any information as provided for in this Section 10.11 shall be considered to
have complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such information as such
Person would accord its own confidential information.

Section 10.12 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which may be treated as interest on such
Loan under applicable law (collectively, the “Charges”), shall exceed the
maximum lawful rate of interest (the “Maximum Rate”) which may be contracted
for, charged, taken, received or reserved by a Lender holding such Loan in
accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section 10.12 shall be cumulated and the
interest and Charges payable to such Lender in respect of other Loans or periods
shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Rate to
the date of repayment, shall have been received by such Lender.

Section 10.13 Patriot Act. The Administrative Agent and each Lender hereby
notifies the Loan Parties that, pursuant to the requirements of the Patriot Act,
it is required to obtain, verify and record information that identifies each
Loan Party, which information includes the name and address of such Loan Party
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify such Loan Party in accordance with the Patriot Act.

Section 10.14 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees and acknowledges its
Subsidiaries’ understanding that: (i) (A) the services regarding this
Agreement provided by the Administrative Agent and/or the Lenders are
arm’s-length commercial transactions between Borrower and each other Loan Party,
on the one hand, and the Administrative Agent and the Lenders, on the other
hand, (B) each of Borrower and the other Loan Parties have consulted their own
legal, accounting, regulatory and tax advisors to the extent they have deemed
appropriate, and (C) Borrower and each other Loan Party is capable of evaluating
and understanding, and understands and accepts, the terms, risks and conditions
of the transactions contemplated hereby and by the other Loan Documents;
(ii) (A) each of the Administrative Agent and the Lenders is and has been acting
solely as a

 

100



--------------------------------------------------------------------------------

principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary,
for Borrower, any other Loan Party, or any of their respective Affiliates, or
any other Person and (B) neither the Administrative Agent nor any Lender has any
obligation to Borrower, any other Loan Party or any of their Affiliates with
respect to the transaction contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, the Lenders and their respective Affiliates may be engaged
in a broad range of transactions that involve interests that differ from those
of Borrower, the other Loan Parties and their respective Affiliates, and each of
the Administrative Agent and Lenders has no obligation to disclose any of such
interests to Borrower , any other Loan Party of any of their respective
Affiliates. To the fullest extent permitted by Law, each of Borrower and the
other Loan Parties hereby waive and release any claims that it may have against
the Administrative Agent and each Lender with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

Section 10.15 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by (a) the application of any Write-Down and Conversion
Powers by an EEA Resolution Authority to any such liabilities arising hereunder
which may be payable to it by any Lender that is an EEA Financial Institution;
and (b) the effects of any Bail-In Action on any such liability, including, if
applicable: (i) a reduction in full or in part or cancellation of any such
liability; (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the Write-Down and
Conversion Powers of any EEA Resolution Authority.

Section 10.16 Amendment and Restatement.

(a) Effective upon satisfaction of the conditions set forth in Section 3.1, this
Agreement amends, restates, supersedes and replaces the Existing Credit
Agreement in its entirety. This Agreement constitutes an amendment and
restatement of the Existing Credit Agreement and is not, and is not intended by
the parties to be, a novation of the Existing Credit Agreement. All outstanding
Loans and other Obligations (each such term as defined in the Existing Credit
Agreement) shall continue to be Loans and Obligations under this Agreement until
repaid in cash by the Borrower, and all Existing Letters of Credit shall be
deemed to be Letters of Credit hereunder. All rights and obligations of the
parties shall continue in effect, except as otherwise expressly set forth
herein. Without limiting the foregoing, no Default or Event of Default existing
under the Existing Credit Agreement as of the Effective Date shall be deemed
waived or cured by this amendment and restatement thereof, except to the extent
such Default or Event of Default would not otherwise be a Default or Event of
Default hereunder after giving effect to the provisions hereof. All references
in the other Loan Documents to the Credit Agreement shall be deemed to refer to
and mean this Agreement, as the same may be further amended, supplemented, and
restated from time to time

 

101



--------------------------------------------------------------------------------

(b) Inasmuch as revolving and term loans are outstanding under the Existing
Credit Agreement immediately prior to the Effective Date, the Borrower must make
prepayments and adjustments on such loans as are necessary to give effect to the
Commitments of the Lenders hereunder. The Borrower, in consultation with the
Administrative Agent, has endeavored to manage the allocation of Commitments and
the selection of Interest Periods with respect to outstanding Eurodollar Loans
in such a manner as to minimize break-funding costs. Nonetheless, such
prepayments of such loans under the Existing Credit Agreement likely will cause
breakage costs. Notwithstanding the provisions of Section 2.20, each of the
Lenders party hereto hereby waives its right to receive compensation or
reimbursement for such breakage costs (i) in connection with the reallocation of
commitment percentages on the Effective Date and (ii) in connection with any
resetting of the Interest Period for Loans outstanding as of the Effective Date.

(c) The Administrative Agent, the Borrower and the Lenders hereby acknowledge
and agree that the Commitment amount(s) of each Lender as set forth on Schedule
1.1(b) is/are the Commitment amounts of such Lender as of the Effective Date,
with the reallocation of Loans outstanding under the Commitments of the Lenders
as they existed immediately prior to the Effective Date having been made per
instructions from the Administrative Agent, and neither any Assignment and
Acceptance nor any other action of any Person is required to give effect to such
Commitments as set forth on Schedule 1.1(b).

(remainder of page left intentionally blank)

 

102



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed under seal in the case of the Borrower by their respective authorized
officers as of the day and year first above written.

 

AARON’S, INC. By  

/s/ Steven A. Michaels

  Steven A. Michaels   Chief Financial Officer and   President of Strategic
Operations [SEAL]



--------------------------------------------------------------------------------

SUNTRUST BANK,

as Administrative Agent, as Issuing Bank, as

Swingline Lender and as a Lender By:  

/s/ Tesha Winslow

Name:   Tesha Winslow Title:   Director



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a Lender

By:  

/s/ Ryan Maples

Name:   Ryan Maples Title:   Senior Vice President



--------------------------------------------------------------------------------

FIFTH THIRD BANK,

as a Lender

By:  

/s/ Mary Ramsey

Name:   Mary Ramsey Title:   Vice President



--------------------------------------------------------------------------------

REGIONS BANK,

as a Lender

By:  

/s/ Sankar R. Nair

Name:   Sankar R. Nair Title:   Assistant Vice President



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY,

as a Lender

By:  

/s/ Bradley Sands

Name:   Bradley Sands Title:   Vice President

 



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as a Lender

By:  

/s/ Maria Riaz

Name:   MARIA RIAZ Title:   VICE PRESIDENT



--------------------------------------------------------------------------------

CITIZENS BANK, N.A.,

as a Lender

By:  

/s/ Elizabeth Aigler

Name:   Elizabeth Aigler Title:   Assistant Vice President



--------------------------------------------------------------------------------

HSBC BANK USA, N.A.,

as a Lender

By:  

/s/ Michael A. Liss

Name:   Michael A. Liss Title:   Vice President



--------------------------------------------------------------------------------

Synovus Bank,

as a Lender

By:  

/s/ Bradley C. Beard

Name:   Bradley C. Beard Title:   SVP, Corporate Banking



--------------------------------------------------------------------------------

SCHEDULE 1.1(a)

APPLICABLE MARGIN AND APPLICABLE PERCENTAGE

 

Pricing

Level

  

Total Net Debt to EBITDA
Ratio

  

Applicable Margin for
Eurodollar Loans

  

Applicable Margin for
Base Rate Loans

  

Applicable Percentage for
Commitment Fee

I    Less than 1.00:1.00    1.25% per annum    0.25% per annum    0.15% per
annum II    Less than 1.50:1.00 but greater than or equal to 1.00:1.00    1.50%
per annum    0.50% per annum    0.15% per annum III    Less than 2.00:1.00 but
greater than or equal to 1.50:1.00    1.75% per annum    0.75% per annum   
0.20% per annum IV    Less than 2.50:1.00 but greater than or equal to 2.00:1.00
   2.00% per annum    1.00% per annum    0.25% per annum V    Greater than or
equal to 2.50:1.00    2.25% per annum    1.25% per annum    0.30% per annum